UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 03-31-2010 ITEM 1. REPORTS TO STOCKHOLDERS Annual Report March 31, 2010 American Century Investments ® Equity Income Fund Value Fund Large Company Value Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 Equity Income Performance 5 Portfolio Commentary 7 Top Ten Holdings, Top Five Industries and Types of Investments in Portfolio 9 Value Performance 10 Portfolio Commentary 12 Top Ten Holdings, Top Five Industries and Types of Investments in Portfolio 14 Large Company Value Performance 15 Portfolio Commentary 17 Top Ten Holdings, Top Five Industries and Types of Investments in Portfolio 19 Shareholder Fee Examples 20 Financial Statements Schedule of Investments 23 Statement of Assets and Liabilities 33 Statement of Operations 35 Statement of Changes in Net Assets 36 Notes to Financial Statements 38 Financial Highlights 51 Report of Independent Registered Public Accounting Firm 69 Other Information Management 70 Board Approval of Management Agreements 74 Additional Information 80 Index Definitions 81 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jim founded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisors. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that Jimwho celebrated his 86th birthday in Januarywas hospitalized after experiencing a fall during his regular exercise regimen. While Jim has made steady progress toward recovery, this potentially serious incident resulted in the activation of his long-standing estate and business succession plan. Under the terms of the plan, ACCs co-chairman Richard W. Brown succeeded Jim as trustee of a trust that holds a significant interest in ACC stock. While less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. If you have not already responded, I encourage you to take the time to read the proxy materials and send your vote as soon as possible. On behalf of the board, I want to once again thank Jim for his mutual fund board service and wish him a speedy recovery. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity Stocks Enjoyed Bountiful Recovery The U.S. stock market gained approximately 50% for the year ended March 31, 2010one of its best 12-month returns in the last three decades. The key factor behind the remarkable rally in stocks was increasing confidence in a potential economic recovery. The period began as the U.S. economy was beginning to emerge from its worst downturn since the Great Depression. Signs of economic improvementincluding a pickup in industrial production, rising retail sales, and signals that the housing sector was starting to stabilizegained momentum throughout the 12-month period, helping the U.S. economy post positive growth in the third and fourth quarters of 2009. The exception was job growththe unemployment rate rose to its highest level since 1983 before falling back slightly toward the end of the reporting period. Better-than-expected corporate profits also provided a boost to stocks despite sluggish revenue growth. Aggressive cost-cutting strategies across much of corporate America helped profits remain on an upward trajectory. Value Stocks Led the Rally Value stocks led the markets advance, outperforming growth shares across all market capitalizations (see the table below). Many of the best-performing stocks were financially stressed companies that were able to stabilize their businesses and strengthen their balance sheetscharacteristics that apply to value-oriented issues. In addition, the financial sectora sizable component of the value universewas one of the top-performing sectors in the equity market as many troubled financial firms were able to issue equity and deleverage. Another recent development that has been favorable for value stocks is a resurgence of dividends. 2009 was the worst year on record for dividends in the U.S., where more than 800 companies reduced their dividend payouts by a total of $58 billion. However, in the first three months of 2010, income-oriented investors were rewarded with growing dividend payouts. In February alone, 47 companies in the S&P 500 increased their dividends or began paying them. Dividends play a central role in our efforts to reduce risk and increase total returns, and they also confirm the strength of a companys earnings and cash flow. U.S. Stock Index Returns For the 12 months ended March 31, 2010 Russell 1000 Index (Large-Cap) 51.60% Russell 2000 Index (Small-Cap) 62.76% Russell 1000 Growth Index 49.75% Russell 2000 Growth Index 60.32% Russell 1000 Value Index 53.56% Russell 2000 Value Index 65.07% Russell Midcap Index 67.71% Russell Midcap Growth Index 63.00% Russell Midcap Value Index 72.41% 4 Performance Equity Income Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class TWEIX 28.04% 3.03% 7.72% 10.59% 8/1/94 Russell 3000 Value Index  54.46% 1.18% 3.51% 8.88%  S&P 500 Index  49.77% 1.92% -0.65% 8.16%  Lipper Equity Income Funds Index  48.54% 1.72% 2.84% 7.13%  Institutional Class ACIIX 28.30% 3.21% 7.93% 7.23% 7/8/98 A Class TWEAX 3/7/97 No sales charge* 27.71% 2.77% 7.45% 8.26% With sales charge* 20.38% 1.56% 6.81% 7.77% B Class AEKBX 9/28/07 No sales charge* 26.92%   -5.48% With sales charge* 22.92%   -6.79% C Class AEYIX 26.74% 1.98%  4.65% 7/13/01 R Class AEURX 27.44% 2.52%  5.22% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (2) Since 7/31/94, the date nearest the Investor Classs inception for which data are available. (3) Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Equity Income Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.99% 0.79% 1.24% 1.99% 1.99% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Equity Income Portfolio Managers: Phil Davidson, Kevin Toney, and Michael Liss Performance Summary Equity Income returned 28.04%* for the 12 months ended March 31, 2010. By comparison, the Lipper Equity Income Funds Index returned 48.54%, and the average return for Morningstars Large Cap Value category** (its performance, like Equity Incomes, reflects operating expenses) was 50.25%. Two market indicesthe Russell 3000 Value Index and the S&P 500 Indexreturned 54.46% and 49.77%, respectively. The portfolios return reflects operating expenses, while the indices returns do not. As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved (partly in response to government stimulus programs), corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged and financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by securities of lower-quality businesses that had fared the worst during the financial crisis. That situation was at odds with Equity Incomes conservative investment approach, which emphasizes higher-quality, income-producing securities. Many of the companies held by the portfolio have contained costs and gained market share, allowing them to raise their dividends, but a large number were left behind in the low-quality rally. Against this backdrop, Equity Incomes relative performance for the annual period was more a result of what it didnt own rather than what it did. Equity Income is carefully managed to provide solid long-term performance. Since its inception on August 1, 1994, Equity Income has produced an average annual return of 10.59%, topping the returns for the Lipper Equity Income Funds Index, Morningstars Large Cap Value category average, the Russell 3000 Value Index, and the S&P 500 Index for the same period (see performance information on page 5 and in footnotes below). Financials Slowed Progress Although financials contributed significantly to the portfolios return, the sector was the largest source of underperformance against the benchmark. Equity Incomes mix of higher-quality companies and its underweight position restrained performance during the market rally when companies with stressed balance sheets outperformed stronger, higher-quality businesses. For example, in commercial banks, the portfolio held Commerce Bancshares, a high-quality regional bank serving customers in Midwestern states. Commerce did not take federal bailout money and raised its dividend, but its shares did not keep pace with the sector during the low-quality rally. * All fund returns referenced in this commentary are for Investor Class shares. **The average returns for Morningstars Large Cap Value category were 1.21% and 3.12% for the five- and ten-year periods ended March 31, 2010, respectively, and 7.46% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7 Equity Income For some time, we have approached financials with caution and conservatism as evidenced by an investment in a convertible security issued by U.S. Bancorp. Although the position provided the portfolio with a positive return, it underperformed many other financials names. Elsewhere in the sector, our investments were concentrated in the less-volatile names in insurance, thrifts, and capital markets companies. In the insurance industry, Equity Income was overweight shares of Marsh & McLennan. A global insurance broker, Marsh does not have a credit-sensitive business model and we believe it is well-positioned to benefit from new management and improving operating conditions. The capital markets segment provided top contributor T. Rowe Price Group. As the environment improves for asset managers, the company stands to benefit from consolidation within the segment and appears positioned to gain market share. Industrials Detracted In industrials, Equity Income was hindered by the combination of an underweight position and stock selection. Many industrials stocks, which suffered steep declines as the recession took hold, posted strong results during the annual period. The sector was up more than 80% in the benchmark. The portfolios investments were concentrated in commercial services and supplies, specifically among waste management companies. In keeping with our conservative stance, Equity Income held a less risky convertible security issued by Waste Connections, which did not keep up with other securities in the sector. Consumer Discretionary Hampered Results An underweight in the consumer discretionary sector dampened relative progress. Equity Income did not own any media companies, which outperformed as the economy strengthened and advertising revenues improved. Similarly, the portfolio was slowed by an underweight in automakers, which turned in strong results during the period. Outlook We will continue to follow our disciplined, bottom-up investment process, selecting companies one at a time for the portfolio. As of March 31, 2010, we see attractive opportunities in consumer staples, utilities, and information technology, reflected by our overweight positions in these sectors. We continue to be selective in holdings of consumer discretionary, industrials, materials, and financials companies, relying on fundamental analysis to identify strong, financially sound businesses whose securities provide attractive yields. 8 Equity Income Top Ten Holdings % of net assets as of 3/31/10 Exxon Mobil Corp. 6.4% Bank of America Corp. 3.9% AT&T, Inc. 3.7% Johnson & Johnson 3.2% Kimberly-Clark Corp. 3.1% United Parcel Service, Inc., Class B 3.1% Wal-Mart Stores, Inc. 3.0% U.S. Bancorp. (Convertible Bonds) 3.0% Total SA 2.9% Chevron Corp. 2.9% Top Five Industries % of net assets as of 3/31/10 Oil, Gas & Consumable Fuels 14.4% Insurance 7.5% Real Estate Investment Trusts (REITs) 6.5% Pharmaceuticals 6.0% Household Products 5.8% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks 72.5% Convertible Bonds 21.3% Convertible Preferred Stocks 3.9% Preferred Stocks 0.1% Total Equity Exposure 97.8% Temporary Cash Investments 0.4% Other Assets and Liabilities 1.8% 9 Performance Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class TWVLX 44.84% 1.82% 6.67% 9.24% 9/1/93 Russell 3000 Value Index  54.46% 1.18% 3.51% 8.39%  S&P 500 Index  49.77% 1.92% -0.65% 7.77%  Lipper Multi-Cap Value Funds Index  51.98% 0.85% 3.70% 7.55%  Institutional Class AVLIX 45.01% 2.02% 6.87% 6.01% 7/31/97 A Class TWADX 10/2/96 No sales charge* 44.47% 1.57% 6.39% 7.19% With sales charge* 36.23% 0.36% 5.76% 6.72% B Class ACBVX 1/31/03 No sales charge* 43.21% 0.80%  6.21% With sales charge* 39.21% 0.60%  6.21% C Class ACLCX 43.29% 0.80%  3.29% 6/4/01 R Class AVURX 44.10%   0.53% 7/29/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (2) Since 8/31/93, the date nearest the Investor Classs inception for which data are available. (3) Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 10 Value Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.01% 0.81% 1.26% 2.01% 2.01% 1.51% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 11 Portfolio Commentary Value Portfolio Managers: Michael Liss, Kevin Toney, and Phil Davidson Performance Summary Value returned 44.84%* for the 12 months ended March 31, 2010. By comparison, the Lipper Multi-Cap Value Funds Index returned 51.98%, while the average return for Morningstars Large Cap Value category** (its performance, like Values, reflects operating expenses) was 50.25%. Two market indicesthe Russell 3000 Value Index and the S&P 500 Indexreturned 54.46% and 49.77%, respectively. The portfolios return reflects operating expenses, while the indices returns do not. As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved (partly in response to government stimulus programs), corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. That situation was at odds with Values investment approach, which emphasizes higher-quality businesses with sound balance sheets. Nonetheless, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, Values underperformance was more a result of what it didnt own rather than what it did. Value is carefully managed for long-term results. Since its inception on September 1, 1993, Value has produced an average annual return of 9.24%, topping the returns for the Lipper Multi-Cap Value Funds Index, Morning-stars Large Cap Value category average, the Russell 3000 Value Index, and the S&P 500 Index for the same period (see performance information on page 10 and in footnotes below). Financials Slowed Results Values position in the financials sector was its largest source of underperfor-mance versus the benchmark. Although financials contributed the most to the portfolios return, an underweight restrained relative progress as companies with stressed balance sheets, some of which had appeared to be on the brink of bankruptcy only months earlier, outperformed stronger, higher-quality businesses. The portfolio was underweight commercial banks, a segment that returned more than 82% to the Russell 3000 Value Index. During the reporting period, the portfolios investments were concentrated in the less-volatile insurance names. Many of these companies, however, underperformed during the low-quality rally. Value benefited from holdings among asset management firms, including notable contributor * All fund returns referenced in this commentary are for Investor Class shares. **The average returns for Morningstars Large Cap Value category were 1.21% and 3.12% for the five- and ten-year periods ended March 31, 2010, respectively, and 7.47% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 12 Value AllianceBernstein Holding LP which performed well as the environment for asset managers improved. Values underweight in real estate investment trusts (REITs) detracted from relative performance. For some time, the management team has been concerned about this segments operating trends, financial leverage, access to funding, and valuation. However, in spite of deterioration in the commercial real estate market, REIT stocks posted gains of more than 214% in the benchmark, as investors moved into riskier assets during the period. Consumer Discretionary Detracted Relative performance was slowed by the combination of an underweight position and security selection in the consumer discretionary sector. Many of these stocks, which suffered steep declines as the recession took hold, rallied on optimism about a possible economic recovery and improving consumer sentiment. Value was hindered by its lack of exposure to media stocks, which outperformed as advertising revenues improved. It also did not own Ford Motor, which rose nearly 378% during the period. Utilities Contributed Security selection in utilitiesthe second-weakest sector in the benchmarkbenefited relative performance. Because of valuations and higher-risk business models, Value did not hold any independent power producers; the segment declined more than 23% in the Russell 3000 Value Index. The portfolios mix of electric utilities was particularly advantageous. Information Technology Added Value The portfolios position in the information technology sector enhanced relative performance. The portfolio held Tyco Electronics, a global provider of engineered electronic components, network solutions, wireless systems, and undersea telecommunication systems. Tyco, which derives a significant percentage of its revenue from the manufacturing of automotive products, performed well as conditions improved in the automobiles segment and the global economy strengthened. Outlook We will continue to follow our disciplined, bottom-up process, selecting securities one at a time for the portfolio. As of March 31, 2010, we see opportunities in consumer staples, health care, information technology, and energy, reflected by overweight positions in these sectors relative to the benchmark. Our fundamental analysis and valuation work are also directing us toward relative underweights in financials, consumer discretionary, and materials energy stocks. 13 Value Top Ten Holdings % of net assets as of 3/31/10 Exxon Mobil Corp. 5.2% AT&T, Inc. 3.4% JPMorgan Chase & Co. 3.2% Chevron Corp. 3.2% General Electric Co. 3.1% Total SA 2.7% Marsh & McLennan Cos., Inc. 2.7% Pfizer, Inc. 2.7% Lowes Cos., Inc. 2.1% Berkshire Hathaway, Inc., Class A 2.0% Top Five Industries % of net assets as of 3/31/10 Oil, Gas & Consumable Fuels 16.4% Insurance 8.2% Pharmaceuticals 6.7% Capital Markets 5.5% Food Products 4.6% Types of Investments in Portfolio % of net assets as of 3/31/10 Domestic Common Stocks 92.2% Foreign Common Stocks* 6.8% Total Common Stocks 99.0% Temporary Cash Investments 1.2% Other Assets and Liabilities (0.2)% * Includes depositary shares, dual listed securities and foreign ordinary shares. 14 Performance Large Company Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class ALVIX 46.68% -0.33% 4.00% 3.02% 7/30/99 Russell 1000 Value Index  53.56% 1.05% 3.10% 2.75%  S&P 500 Index  49.77% 1.92% -0.65% 0.59%  Institutional Class ALVSX 46.97% -0.13%  2.59% 8/10/01 A Class ALPAX 10/26/00 No sales charge* 46.31% -0.58%  3.66% With sales charge* 37.97% -1.75%  3.01% B Class ALBVX 1/31/03 No sales charge* 45.34% -1.32%  4.48% With sales charge* 41.34% -1.53%  4.48% C Class ALPCX 45.19% -1.32%  2.09% 11/7/01 R Class ALVRX 45.93% -0.83%  2.95% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (2) Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 15 Large Company Value Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.83% 0.63% 1.08% 1.83% 1.83% 1.33% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 16 Portfolio Commentary Large Company Value Portfolio Managers: Chuck Ritter and Brendan Healy Performance Summary Large Company Value returned 46.68%* for the 12 months ended March 31, 2010. By comparison, its benchmark, the Russell 1000 Value Index, returned 53.56%. The broader market, as measured by the S&P 500 Index, returned 49.77%. The portfolios return reflects operating expenses, while the indices returns do not. The average return for Morningstars Large Cap Value category** (its performance, like Large Company Values, reflects operating expenses) was 50.25%. As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved in response to government stimulus, corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. Furthermore, the names that lagged the rally tended to be the stable, less risky businesses favored by Large Company Value. In this environment, the portfolio received positive results in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, holdings in the consumer discretionary and health care sectors detracted. The portfolios position in utilities contributed positively. Large Company Value is carefully managed for long-term results. Since its inception on July 30, 1999, Large Company Value has produced an average annual return of 3.02%, topping the returns for Morningstars Large Cap Value category average, the Russell 1000 Value Index, and the S&P 500 Index for the same period (see performance information on page 15 and in footnotes below). Consumer Discretionary Detracted Within the consumer discretionary sector, security selection was a drag on relative performance. Although the portfolio benefited from its investments in the media industry, these results were offset by a lack of exposure to car maker Ford Motor and auto component companies. Ford, which was up significantly in the benchmark, has restructured its business and steadily gained market share. Among diversified consumer services stocks, a notable detractor was H&R Block, which experienced a decline in its tax-preparation business. Health Care Hampered Results The portfolios overweight in health care dampened relative progress. Health care stocks gained, but their progress was constrained as investors * All fund returns referenced in this commentary are for Investor Class shares. **The average returns for Morningstars Large Cap Value category were 1.21% and 3.12% for the five- and ten-year periods ended March 31, 2010, respectively, and 2.69% since the funds inception. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 17 Large Company Value priced in worst-case scenarios for health care reform. As fears abated, the sectors performance strengthened. Security selection also slowed relative results. A notable detractor was Abbott Laboratories, which develops and manufactures laboratory diagnostics, medical devices, and pharmaceutical therapies. Earlier in the reporting period, Abbott reported a deceleration in prescription growth for Humira, its blockbuster drug for the treatment of rheumatoid arthritis. Eventually, sales of Humira rebounded strongly, but the drugmakers shares underper-formed other pharmaceutical names. A Defensive Bias Also Slowed Progress A factor influencing Large Company Values relative underperformance was the annual reconstitution of the portfolios benchmark index, the Russell 1000 Value Index. The reconstitution, which occurred during June 2009, gave greater weighting to cyclical sectors and stocksin other words, those that tend to rise during good economic times. Because of our investment approach, we did not respond to this shift in weightings by increasing the portfolios cyclical sensitivity, which hampered relative performance. Utilities Provided a Boost Large Company Value continued to benefit from a significant underweight in the utilities sector, reflecting our belief that many of these stocks have been overvalued for some time. The stance added value during the market rally when utilities underperformed all but one other benchmark sector. Consumer Staples Provided Notable Contributor The consumer staples sector was the source of key contributor Pepsi Bottling Group. Its share price surged on news that PepsiCo, which already owned one third of the bottling company, had launched a takeover bid. We sold the position after the announcement. Outlook We continue to be bottom-up investment managers, evaluating each company individually and building the portfolio one stock at a time. As of March 31, 2010, Large Company Value is broadly diversified, with ongoing overweight positions in the health care, information technology, and consumer staples sectors. Our valuation work is also directing us toward smaller relative weightings in financials, utilities, and materials stocks. 18 Large Company Value Top Ten Holdings % of net assets as of 3/31/10 Exxon Mobil Corp. 4.9% General Electric Co. 3.9% JPMorgan Chase & Co. 3.8% Bank of America Corp. 3.5% Pfizer, Inc. 3.5% Chevron Corp. 3.5% AT&T, Inc. 3.5% ConocoPhillips 2.7% Verizon Communications, Inc. 2.2% Wells Fargo & Co. 2.2% Top Five Industries % of net assets as of 3/31/10 Oil, Gas & Consumable Fuels 15.8% Pharmaceuticals 8.8% Diversified Financial Services 7.8% Diversified Telecommunication Services 6.0% Insurance 4.8% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks & Futures 99.0% Temporary Cash Investments 0.7% Other Assets and Liabilities 0.3% 19 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 20 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 10/1/09 3/31/10 10/1/09  3/31/10 Expense Ratio* Equity Income Actual Investor Class $1,000 $1,091.50 $5.06 0.97% Institutional Class $1,000 $1,091.00 $4.01 0.77% A Class $1,000 $1,090.10 $6.36 1.22% B Class $1,000 $1,085.80 $10.24 1.97% C Class $1,000 $1,085.90 $10.24 1.97% R Class $1,000 $1,088.90 $7.66 1.47% Hypothetical Investor Class $1,000 $1,020.09 $4.89 0.97% Institutional Class $1,000 $1,021.09 $3.88 0.77% A Class $1,000 $1,018.85 $6.14 1.22% B Class $1,000 $1,015.11 $9.90 1.97% C Class $1,000 $1,015.11 $9.90 1.97% R Class $1,000 $1,017.60 $7.39 1.47% Value Actual Investor Class $1,000 $1,110.90 $5.26 1.00% Institutional Class $1,000 $1,114.10 $4.22 0.80% A Class $1,000 $1,111.80 $6.58 1.25% B Class $1,000 $1,104.00 $10.49 2.00% C Class $1,000 $1,104.80 $10.50 2.00% R Class $1,000 $1,108.10 $7.88 1.50% Hypothetical Investor Class $1,000 $1,019.95 $5.04 1.00% Institutional Class $1,000 $1,020.94 $4.03 0.80% A Class $1,000 $1,018.70 $6.29 1.25% B Class $1,000 $1,014.96 $10.05 2.00% C Class $1,000 $1,014.96 $10.05 2.00% R Class $1,000 $1,017.45 $7.54 1.50% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 21 Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 10/1/09 3/31/10 10/1/09  3/31/10 Expense Ratio* Large Company Value Actual Investor Class $1,000 $1,087.90 $4.37 0.84% Institutional Class $1,000 $1,089.00 $3.33 0.64% A Class $1,000 $1,086.50 $5.67 1.09% B Class $1,000 $1,082.00 $9.55 1.84% C Class $1,000 $1,082.30 $9.55 1.84% R Class $1,000 $1,085.10 $6.97 1.34% Hypothetical Investor Class $1,000 $1,020.74 $4.23 0.84% Institutional Class $1,000 $1,021.74 $3.23 0.64% A Class $1,000 $1,019.50 $5.49 1.09% B Class $1,000 $1,015.76 $9.25 1.84% C Class $1,000 $1,015.76 $9.25 1.84% R Class $1,000 $1,018.25 $6.74 1.34% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 22 Schedule of Investments Equity Income MARCH 31, 2010 Shares/ Shares/ Principal Principal Amount Value Amount Value Common Stocks  72.5% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS  0.5% AEROSPACE & DEFENSE  1.3% Molex, Inc., Class A 1,800,000 $ Honeywell International, Inc. 353,800 $ 16,016,526 FOOD & STAPLES RETAILING  3.0% Northrop Grumman Corp. 407,127 26,695,317 Wal-Mart Stores, Inc. 3,450,016 191,820,890 Raytheon Co. 740,500 42,297,360 FOOD PRODUCTS  2.6% 85,009,203 Campbell Soup Co. 1,400,821 49,519,023 AIR FREIGHT & LOGISTICS  3.1% H.J. Heinz Co. 1,325,400 60,451,494 United Parcel Service, Inc., Hershey Co. (The) 700,030 29,968,284 Class B 3,020,921 194,577,522 AUTOMOBILES  0.3% Unilever NV CVA 765,000 23,139,572 Honda Motor Co. Ltd. 448,800 15,841,694 163,078,373 CAPITAL MARKETS  2.8% GAS UTILITIES  4.8% AllianceBernstein Holding LP 890,173 27,292,704 AGL Resources, Inc. 2,463,700 95,222,005 Northern Trust Corp. 2,244,500 124,031,070 Nicor, Inc. 1,000,000 41,920,000 Piedmont Natural T. Rowe Price Group, Inc. 500,000 27,465,000 Gas Co., Inc. 1,900,030 52,402,827 178,788,774 Spectra Energy Partners LP 850,062 25,841,885 CHEMICALS  0.7% WGL Holdings, Inc. 2,505,688 86,822,089 E.I. du Pont de Nemours & Co. 1,144,800 42,632,352 302,208,806 COMMERCIAL BANKS  0.7% HOTELS, RESTAURANTS & LEISURE  0.6% Commerce Bancshares, Inc. 1,110,049 45,667,416 McDonalds Corp. 608,500 40,599,120 COMMERCIAL SERVICES & SUPPLIES  1.7% HOUSEHOLD PRODUCTS  5.8% Pitney Bowes, Inc. 800,000 19,560,000 Clorox Co. 582,000 37,329,480 Waste Management, Inc. 2,449,945 84,351,606 Kimberly-Clark Corp. 3,130,300 196,833,264 103,911,606 Procter & Gamble Co. (The) 2,081,930 131,723,711 CONSTRUCTION MATERIALS  0.5% 365,886,455 Martin Marietta INSURANCE  6.8% Materials, Inc. 377,500 31,540,125 ACE Ltd. 534,700 27,964,810 DISTRIBUTORS  0.8% Allstate Corp. (The) 3,480,000 112,438,800 Genuine Parts Co. 1,180,400 49,860,096 Chubb Corp. (The) 1,590,200 82,451,870 DIVERSIFIED TELECOMMUNICATION Marsh & McLennan SERVICES  4.1% Cos., Inc. 7,000,089 170,942,173 AT&T, Inc. 9,000,000 232,560,000 MetLife, Inc. 145,000 6,284,300 BCE, Inc. 236,200 6,941,929 Transatlantic Holdings, Inc. 533,204 28,153,171 CenturyTel, Inc. 478,100 16,953,426 428,235,124 256,455,355 IT SERVICES  1.1% ELECTRIC UTILITIES  1.6% Automatic Data Northeast Utilities 1,500,000 41,460,000 Processing, Inc. 1,535,500 68,283,685 Portland General Electric Co. 1,107,133 21,378,738 MACHINERY  0.5% Southern Co. 1,065,200 35,322,032 Caterpillar, Inc. 513,600 32,279,760 98,160,770 METALS & MINING  0.3% ELECTRICAL EQUIPMENT  1.3% Nucor Corp. 470,800 21,364,904 Emerson Electric Co. 1,131,400 56,954,676 Rockwell Automation, Inc. 470,019 26,490,271 83,444,947 23 Equity Income Shares/ Shares/ Principal Principal Amount Value Amount Value MULTI-UTILITIES  3.7% Convertible Bonds  21.3% Consolidated Edison, Inc. 2,615,168 $ AUTO COMPONENTS  1.1% PG&E Corp. 2,300,000 97,566,000 BorgWarner, Inc., Wisconsin Energy Corp. 390,000 19,269,900 3.50%, 4/15/12 $ 52,000,000 $ 233,315,483 CAPITAL MARKETS  0.6% OIL, GAS & CONSUMABLE FUELS  13.3% Janus Capital Group, Inc., BP plc 4,549,300 43,036,810 3.25%, 7/15/14 17,500,000 22,181,250 Chevron Corp. 2,381,500 180,589,145 Morgan Stanley, (convertible Enterprise Products into Charles Schwab Corp. Partners LP 537,500 18,586,750 (The)), 6.10%, 8/10/10 888,200 16,640,427 Exxon Mobil Corp. 6,000,029 401,881,943 38,821,677 Total SA 3,146,400 182,651,468 COMMERCIAL BANKS  3.0% XTO Energy, Inc. 196,400 9,266,152 U.S. Bancorp., VRN, 836,012,268 0.00%, 6/11/10 190,130,000 188,466,362 PHARMACEUTICALS  6.0% COMMUNICATIONS EQUIPMENT  0.1% Ciena Corp., Bristol-Myers Squibb Co. 3,825,740 102,147,258 4.00%, 3/15/15 6,500,000 6,760,000 Eli Lilly & Co. 1,273,000 46,108,060 ENERGY EQUIPMENT & SERVICES  1.0% Johnson & Johnson 3,040,835 198,262,442 Cameron International Corp., Pfizer, Inc. 1,974,524 33,863,087 2.50%, 6/15/26 47,511,000 63,070,853 380,380,847 HEALTH CARE EQUIPMENT & SUPPLIES  0.3% REAL ESTATE INVESTMENT TRUSTS (REITs)  0.9% Beckman Coulter, Inc., Annaly Capital 2.50%, 12/15/36 16,697,000 18,784,125 Management, Inc. 3,150,200 54,120,436 HEALTH CARE PROVIDERS & SERVICES  1.1% SEMICONDUCTORS & SEMICONDUCTOR Lincare Holdings, Inc., EQUIPMENT  1.1% 2.75%, 11/1/37 59,000,000 68,292,500 Applied Materials, Inc. 3,045,246 41,049,916 HOUSEHOLD DURABLES  0.4% Microchip Technology, Inc. 1,000,000 28,160,000 Deutsche Bank AG, 69,209,916 (convertible into Toll SPECIALTY RETAIL  1.8% Brothers, Inc.), 15.67%, 6/11/10 655,000 12,825,883 Lowes Cos., Inc. 3,322,300 80,532,552 Deutsche Bank AG, Sherwin-Williams Co. (The) 469,400 31,768,992 (convertible into Toll 112,301,544 Brothers, Inc.), THRIFTS & MORTGAGE FINANCE  0.8% 12.05%, 7/29/10 600,000 11,968,500 Hudson City Bancorp., Inc. 1,800,000 25,488,000 24,794,383 Peoples United INSURANCE  0.7% Financial, Inc. 1,610,000 25,180,400 BNP Paribas, 50,668,400 (convertible into Aon Corp.), 4.55%, 5/4/10 640,000 26,928,000 TOTAL COMMON STOCKS (Cost $3,963,429,430) Morgan Stanley, (convertible into Marsh & McLennan Cos., Inc.), 8.20%, 6/10/10 725,000 17,200,625 44,128,625 24 Equity Income Shares/ Shares/ Principal Principal Amount Value Amount Value IT SERVICES  1.3% SPECIALTY RETAIL  0.6% DST Systems, Inc., VRN, Best Buy Co., Inc., 3.625%, 8/15/23 $ 77,000,000 $ 2.25%, 1/15/22 $ 22,497,000 $ 25,196,640 METALS & MINING  1.0% BNP Paribas, (convertible Newmont Mining Corp., into Gap, Inc. (The)), 6.79%, 3.00%, 2/15/12 50,000,000 63,562,500 8/10/10 530,000 11,389,700 OIL, GAS & CONSUMABLE FUELS  1.1% 36,586,340 Peabody Energy Corp., TOTAL CONVERTIBLE BONDS 4.75%, 12/15/41 67,000,000 72,862,500 (Cost $1,214,656,240) REAL ESTATE INVESTMENT TRUSTS (REITs)  5.6% Convertible Preferred Stocks  3.9% Annaly Capital Management, DIVERSIFIED FINANCIAL SERVICES  3.9% Inc., 4.00%, 2/15/15 55,012,000 56,043,475 Bank of America Corp., Host Hotels & Resorts LP, 7.25%, 12/31/49 3.25%, 4/15/24 105,600,000 108,504,000 (Cost $185,303,843) 252,200 245,895,000 Host Hotels & Resorts LP, 2.50%, 10/15/29 47,000,000 57,222,500 Preferred Stocks  0.1% Rayonier TRS Holdings, Inc., REAL ESTATE INVESTMENT TRUSTS (REITs)  0.1% 3.75%, 10/15/12 55,028,000 60,324,445 Public Storage, Rayonier TRS Holdings, Inc., 7.50%, 5/7/10 4.50%, 8/15/15 38,975,000 46,282,812 (Cost $7,223,942) 330,522 8,329,155 Reckson Operating Temporary Cash Investments  0.4% Partnership LP, 4.00%, 6/15/25 24,000,000 23,940,000 FHLB Discount Notes, 0.001%, 4/1/10 $ 24,500,000 24,500,000 352,317,232 JPMorgan U.S. Treasury SEMICONDUCTORS & SEMICONDUCTOR Plus Money Market Fund EQUIPMENT  3.0% Agency Shares 31,029 31,029 Intel Corp., 2.95%, 12/15/35 138,004,000 136,106,445 TOTAL TEMPORARY Linear Technology Corp., CASH INVESTMENTS 3.125%, 5/1/27 34,970,000 35,232,275 (Cost $24,531,029) Verigy Ltd., TOTAL INVESTMENT 5.25%, 7/15/14 18,000,000 20,070,000 SECURITIES  98.2% 191,408,720 (Cost $5,395,144,484) SOFTWARE  0.4% OTHER ASSETS Sybase, Inc., AND LIABILITIES  1.8% 3.50%, 8/15/29 20,588,000 24,628,395 TOTAL NET ASSETS  100.0% 25 Equity Income Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 6,726,600 CAD for USD 4/30/10 $ 6,622,951 $ (15,591) 112,957,802 EUR for USD 4/30/10 152,566,455 (490,237) 21,666,041 GBP for USD 4/30/10 32,874,606 (433,176) 1,102,365,000 JPY for USD 4/30/10 11,792,890 110,928 $203,856,902 $(828,076) (Value on Settlement Date $203,028,826) Notes to Schedule of Investments CAD Canadian Dollar CVA Certificaten Van Aandelen EUR Euro FHLB Federal Home Loan Bank GBP British Pound JPY Japanese Yen USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Affiliated Company: the funds holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. (2) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $360,420,842, which represented 5.7% of total net assets. (3) Equity-linked debt security. The aggregated value of these securities at the period end, was $96,953,135, which represented 1.5% of total net assets. (4) Perpetual security. These securities do not have a predetermined maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. (5) The rate indicated is the yield to maturity at purchase. Industry classifications are unaudited. See Notes to Financial Statements. 26 Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  99.0% COMPUTERS & PERIPHERALS  1.6% AEROSPACE & DEFENSE  0.6% Diebold, Inc. 359,120 $ Boeing Co. (The) 34,190 $ Hewlett-Packard Co. 287,460 15,278,499 Northrop Grumman Corp. 118,840 7,792,339 26,684,150 10,274,875 CONSTRUCTION MATERIALS  0.3% AIR FREIGHT & LOGISTICS  1.4% Vulcan Materials Co. 110,720 5,230,413 United Parcel Service, Inc., CONTAINERS & PACKAGING  0.5% Class B 360,900 23,245,569 Bemis Co., Inc. 265,010 7,611,087 AIRLINES  0.1% DISTRIBUTORS  1.3% Southwest Airlines Co. 125,210 1,655,276 Genuine Parts Co. 489,340 20,669,722 AUTOMOBILES  1.4% DIVERSIFIED  0.6% Honda Motor Co. Ltd. 175,900 6,208,899 iShares Russell 3000 Toyota Motor Corp. 408,300 16,355,584 Value Index Fund 127,110 10,177,698 22,564,483 DIVERSIFIED FINANCIAL SERVICES  4.4% BEVERAGES  0.8% Bank of America Corp. 870,360 15,535,926 PepsiCo, Inc. 195,470 12,932,295 JPMorgan Chase & Co. 1,157,280 51,788,280 CAPITAL MARKETS  5.5% McGraw-Hill Cos., Inc. (The) 133,150 4,746,797 AllianceBernstein Holding LP 419,130 12,850,526 72,071,003 DIVERSIFIED TELECOMMUNICATION Ameriprise Financial, Inc. 137,350 6,230,196 SERVICES  4.5% Bank of New York AT&T, Inc. 2,127,990 54,987,262 Mellon Corp. (The) 307,040 9,481,395 Goldman Sachs BCE, Inc. 162,180 4,766,478 Group, Inc. (The) 85,230 14,542,795 Verizon Invesco Ltd. 224,080 4,909,593 Communications, Inc. 435,880 13,520,997 Morgan Stanley 326,020 9,549,126 73,274,737 Northern Trust Corp. 342,610 18,932,629 ELECTRIC UTILITIES  3.7% American Electric State Street Corp. 265,490 11,984,218 Power Co., Inc. 244,080 8,342,654 88,480,478 IDACORP, Inc. 467,540 16,186,235 CHEMICALS  1.0% Southern Co. 250,270 8,298,953 E.I. du Pont Westar Energy, Inc. 1,197,600 26,706,480 de Nemours & Co. 426,590 15,886,212 COMMERCIAL BANKS  2.2% 59,534,322 Commerce Bancshares, Inc. 134,870 5,548,552 ELECTRICAL EQUIPMENT  1.8% PNC Financial Services Emerson Electric Co. 91,140 4,587,988 Group, Inc. 80,610 4,812,417 Hubbell, Inc., Class B 474,250 23,916,427 U.S. Bancorp. 956,820 24,762,501 28,504,415 35,123,470 ELECTRONIC EQUIPMENT, COMMERCIAL SERVICES & SUPPLIES  2.5% INSTRUMENTS & COMPONENTS  1.5% Avery Dennison Corp. 163,270 5,944,661 Molex, Inc. 734,050 15,312,283 Pitney Bowes, Inc. 165,170 4,038,406 Tyco Electronics Ltd. 318,470 8,751,556 Republic Services, Inc. 645,190 18,723,414 24,063,839 Waste Management, Inc. 335,740 11,559,528 ENERGY EQUIPMENT & SERVICES  1.0% 40,266,009 Baker Hughes, Inc. 85,900 4,023,556 COMMUNICATIONS EQUIPMENT  0.3% BJ Services Co. 168,690 3,609,966 Nokia Oyj ADR 106,250 1,651,125 Schlumberger Ltd. 136,410 8,656,579 QUALCOMM, Inc. 97,150 4,079,328 16,290,101 5,730,453 27 Value Shares Value Shares Value FOOD & STAPLES RETAILING  1.7% INSURANCE  8.2% Caseys General Stores, Inc. 89,150 $ Allstate Corp. (The) 367,430 $ CVS Caremark Corp. 272,980 9,980,149 Aon Corp. 240,050 10,252,535 Wal-Mart Stores, Inc. 280,750 15,609,700 Berkshire Hathaway, Inc., 28,389,159 Class A 260 31,668,000 FOOD PRODUCTS  4.6% Chubb Corp. (The) 245,870 12,748,360 Campbell Soup Co. 404,890 14,312,862 Marsh & McLennan ConAgra Foods, Inc. 393,020 9,853,011 Cos., Inc. 1,767,290 43,157,222 H.J. Heinz Co. 278,360 12,696,000 Transatlantic Holdings, Inc. 133,310 7,038,768 Kraft Foods, Inc., Class A 852,350 25,775,064 Travelers Cos., Inc. (The) 295,070 15,916,076 Unilever NV CVA 392,570 11,874,381 132,652,624 74,511,318 IT SERVICES  0.6% Automatic Data HEALTH CARE EQUIPMENT & SUPPLIES  2.4% Processing, Inc. 220,380 9,800,299 Beckman Coulter, Inc. 271,270 17,035,756 MEDIA  0.4% Boston Scientific Corp. 1,436,220 10,369,508 Walt Disney Co. (The) 191,020 6,668,508 CareFusion Corp. 43,650 1,153,670 METALS & MINING  0.7% Zimmer Holdings, Inc. 182,060 10,777,952 Barrick Gold Corp. 131,610 5,045,927 39,336,886 Newmont Mining Corp. 124,860 6,359,120 HEALTH CARE PROVIDERS & SERVICES  1.6% 11,405,047 Aetna, Inc. 178,340 6,261,517 MULTILINE RETAIL  0.7% Cardinal Health, Inc. 67,330 2,425,900 Target Corp. 201,750 10,612,050 CIGNA Corp. 74,110 2,710,944 MULTI-UTILITIES  2.3% LifePoint Hospitals, Inc. 230,860 8,491,031 PG&E Corp. 215,160 9,127,087 UnitedHealth Group, Inc. 183,210 5,985,471 Wisconsin Energy Corp. 377,190 18,636,958 25,874,863 Xcel Energy, Inc. 465,040 9,858,848 HOTELS, RESTAURANTS & LEISURE  1.7% 37,622,893 Hyatt Hotels Corp., OIL, GAS & CONSUMABLE FUELS  16.4% Class A 73,950 2,881,092 Apache Corp. 47,790 4,850,685 International Speedway Chevron Corp. 679,870 51,554,542 Corp., Class A 549,040 14,148,761 Speedway Motorsports, Inc. 644,162 10,055,369 ConocoPhillips 270,510 13,841,997 27,085,222 Devon Energy Corp. 296,720 19,117,670 HOUSEHOLD DURABLES  0.7% EQT Corp. 424,700 17,412,700 Exxon Mobil Corp. 1,257,880 84,252,802 Toll Brothers, Inc. 259,880 5,405,504 Imperial Oil Ltd. 321,070 12,401,493 Whirlpool Corp. 62,570 5,459,232 Total SA 754,360 43,791,305 10,864,736 Valero Energy Corp. 141,680 2,791,096 HOUSEHOLD PRODUCTS  2.2% XTO Energy, Inc. 333,090 15,715,186 Kimberly-Clark Corp. 435,470 27,382,354 265,729,476 Procter & Gamble Co. (The) 139,530 8,828,063 PAPER & FOREST PRODUCTS  0.3% 36,210,417 Weyerhaeuser Co. 96,020 4,346,825 INDUSTRIAL CONGLOMERATES  3.4% PHARMACEUTICALS  6.7% 3M Co. 59,220 4,949,015 Bristol-Myers Squibb Co. 292,610 7,812,687 General Electric Co. 2,756,910 50,175,762 Eli Lilly & Co. 383,230 13,880,591 55,124,777 Johnson & Johnson 419,350 27,341,620 Merck & Co., Inc. 443,160 16,552,026 Pfizer, Inc. 2,513,550 43,107,382 108,694,306 28 Value Shares Value Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs)  0.9% Temporary Cash Investments  1.2% Boston Properties, Inc. 51,970 $3,920,617 JPMorgan U.S. Treasury Host Hotels & Resorts, Inc. 530,000 7,764,500 Plus Money Market Fund Public Storage 40,600 3,734,794 Agency Shares 58,100 $58,100 15,419,911 Repurchase Agreement, Bank of America ROAD & RAIL  0.9% Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.125%, 1/31/17, Heartland Express, Inc. 400,090 6,601,485 valued at $19,757,579), in a joint trading Union Pacific Corp. 110,940 8,131,902 account at 0.01%, dated 3/31/10, due 14,733,387 4/1/10 (Delivery value $19,300,005) 19,300,000 SEMICONDUCTORS & SEMICONDUCTOR TOTAL TEMPORARY EQUIPMENT  2.5% CASH INVESTMENTS Applied Materials, Inc. 1,206,040 16,257,419 (Cost $19,358,100) Intel Corp. 758,150 16,876,419 TOTAL INVESTMENT SECURITIES  100.2% KLA-Tencor Corp. 126,980 3,926,222 (Cost $1,505,602,382) Texas Instruments, Inc. 167,080 4,088,447 OTHER ASSETS 41,148,507 AND LIABILITIES  (0.2)% SPECIALTY RETAIL  2.5% TOTAL NET ASSETS  100.0% Lowes Cos., Inc. 1,384,490 33,560,037 PetSmart, Inc. 222,580 7,113,657 40,673,694 THRIFTS & MORTGAGE FINANCE  0.6% Hudson City Bancorp., Inc. 668,570 9,466,951 TOTAL COMMON STOCKS (Cost $1,486,244,282) Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 14,716,515 CAD for USD 4/30/10 $14,489,751 $(35,295) 34,710,643 EUR for USD 4/30/10 46,881,930 (150,644) 1,582,141,125 JPY for USD 4/30/10 16,925,443 159,207 $78,297,124 $(26,732) (Value on Settlement Date $78,270,392) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CVA Certificaten Van Aandelen EUR Euro JPY Japanese Yen USD United States Dollar (1) Non-income producing. Industry classifications are unaudited. See Notes to Financial Statements. 29 Large Company Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  97.5% DIVERSIFIED FINANCIAL SERVICES  7.8% AEROSPACE & DEFENSE  2.6% Bank of America Corp. 2,481,600 $ Citigroup, Inc. 1,685,800 6,827,490 Honeywell International, Inc. 255,000 $ Lockheed Martin Corp. 82,400 6,857,328 JPMorgan Chase & Co. 1,077,700 48,227,075 Northrop Grumman Corp. 217,800 14,281,146 99,351,125 32,682,324 DIVERSIFIED TELECOMMUNICATION SERVICES  6.0% BEVERAGES  1.3% AT&T, Inc. 1,700,400 43,938,336 Coca-Cola Co. (The) 306,000 16,830,000 CenturyTel, Inc. 137,800 4,886,388 BIOTECHNOLOGY  0.8% Verizon Amgen, Inc. 117,400 7,015,824 Communications, Inc. 895,000 27,762,900 Gilead Sciences, Inc. 66,800 3,038,064 76,587,624 10,053,888 ELECTRIC UTILITIES  2.2% CAPITAL MARKETS  4.0% Exelon Corp. 352,400 15,438,644 Ameriprise Financial, Inc. 185,600 8,418,816 PPL Corp. 436,700 12,100,957 Bank of New York 27,539,601 Mellon Corp. (The) 368,100 11,366,928 ENERGY EQUIPMENT & SERVICES  1.9% Goldman Sachs Baker Hughes, Inc. 122,900 5,756,636 Group, Inc. (The) 123,100 21,004,553 Diamond Offshore Morgan Stanley 339,500 9,943,955 Drilling, Inc. 35,100 3,117,231 50,734,252 National Oilwell Varco, Inc. 233,900 9,491,662 CHEMICALS  2.1% Transocean Ltd. 63,200 5,459,216 E.I. du Pont 23,824,745 de Nemours & Co. 417,800 15,558,872 PPG Industries, Inc. 167,700 10,967,580 FOOD & STAPLES RETAILING  3.2% 26,526,452 Kroger Co. (The) 364,000 7,884,240 COMMERCIAL BANKS  4.3% SYSCO Corp. 246,500 7,271,750 PNC Financial Services Walgreen Co. 318,000 11,794,620 Group, Inc. 162,900 9,725,130 Wal-Mart Stores, Inc. 252,200 14,022,320 U.S. Bancorp. 662,900 17,155,852 40,972,930 Wells Fargo & Co. 875,300 27,239,336 FOOD PRODUCTS  1.2% 54,120,318 Kraft Foods, Inc., Class A 314,300 9,504,432 COMMERCIAL SERVICES & SUPPLIES  1.7% Unilever NV Avery Dennison Corp. 125,900 4,584,019 New York Shares 200,800 6,056,128 Pitney Bowes, Inc. 194,500 4,755,525 15,560,560 R.R. Donnelley & Sons Co. 259,200 5,533,920 HEALTH CARE EQUIPMENT & SUPPLIES  0.4% Waste Management, Inc. 179,700 6,187,071 Medtronic, Inc. 114,500 5,155,935 21,060,535 HEALTH CARE PROVIDERS & SERVICES  1.5% COMMUNICATIONS EQUIPMENT  0.7% Aetna, Inc. 188,500 6,618,235 Cisco Systems, Inc. 359,000 9,344,770 Quest Diagnostics, Inc. 65,400 3,812,166 WellPoint, Inc. 124,900 8,041,062 COMPUTERS & PERIPHERALS  1.2% Hewlett-Packard Co. 278,000 14,775,700 18,471,463 CONSTRUCTION & ENGINEERING  0.3% HOTELS, RESTAURANTS & LEISURE  0.5% Shaw Group, Inc. (The) 104,300 3,590,006 Darden Restaurants, Inc. 72,300 3,220,242 Starbucks Corp. 131,600 3,193,932 DIVERSIFIED CONSUMER SERVICES  0.4% H&R Block, Inc. 266,400 4,741,920 6,414,174 30 Large Company Value Shares Value Shares Value HOUSEHOLD DURABLES  0.6% OFFICE ELECTRONICS  0.4% Newell Rubbermaid, Inc. 470,500 $ 7,151,600 Xerox Corp. 469,200 $4,574,700 HOUSEHOLD PRODUCTS  0.5% OIL, GAS & CONSUMABLE FUELS  15.8% Clorox Co. 104,400 6,696,216 Apache Corp. 139,600 14,169,400 INDEPENDENT POWER PRODUCERS Chevron Corp. 579,700 43,958,651 & ENERGY TRADERS  0.2% ConocoPhillips 657,000 33,618,690 NRG Energy, Inc. 145,500 3,040,950 Devon Energy Corp. 112,000 7,216,160 INDUSTRIAL CONGLOMERATES  4.4% Exxon Mobil Corp. 919,000 61,554,620 General Electric Co. 2,719,200 49,489,440 Occidental Petroleum Corp. 177,600 15,014,304 Tyco International Ltd. 177,300 6,781,725 Royal Dutch Shell plc, Class 56,271,165 A ADR 358,100 20,719,666 INSURANCE  4.8% Valero Energy Corp. 193,900 3,819,830 Allstate Corp. (The) 325,800 10,526,598 200,071,321 Chubb Corp. (The) 208,700 10,821,095 PAPER & FOREST PRODUCTS  0.4% Loews Corp. 176,900 6,594,832 International Paper Co. 222,400 5,473,264 Principal Financial PHARMACEUTICALS  8.8% Group, Inc. 238,400 6,963,664 Abbott Laboratories 211,600 11,147,088 Torchmark Corp. 143,800 7,694,738 Eli Lilly & Co. 210,500 7,624,310 Travelers Cos., Inc. (The) 251,600 13,571,304 Johnson & Johnson 362,000 23,602,400 XL Capital Ltd., Class A 210,400 3,976,560 Merck & Co., Inc. 680,800 25,427,880 60,148,791 Pfizer, Inc. 2,581,100 44,265,865 IT SERVICES  1.5% 112,067,543 Fiserv, Inc. 97,900 4,969,404 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.6% International Business Simon Property Group, Inc. 86,900 7,290,910 Machines Corp. 110,900 14,222,925 SEMICONDUCTORS & SEMICONDUCTOR 19,192,329 EQUIPMENT  1.1% MACHINERY  1.3% Applied Materials, Inc. 304,700 4,107,356 Dover Corp. 148,200 6,928,350 Intel Corp. 460,200 10,244,052 Ingersoll-Rand plc 284,300 9,913,541 14,351,408 16,841,891 SOFTWARE  2.3% MEDIA  4.5% Activision Blizzard, Inc. 354,100 4,270,446 CBS Corp., Class B 553,300 7,713,002 Microsoft Corp. 488,200 14,289,614 Comcast Corp., Class A 759,100 14,286,262 Oracle Corp. 431,300 11,080,097 Time Warner Cable, Inc. 153,100 8,161,761 29,640,157 Time Warner, Inc. 479,800 15,003,346 SPECIALTY RETAIL  2.3% Viacom, Inc., Class B 329,100 11,314,458 Best Buy Co., Inc. 121,800 5,181,372 56,478,829 Gap, Inc. (The) 190,000 4,390,900 METALS & MINING  0.8% Home Depot, Inc. (The) 457,100 14,787,185 Freeport-McMoRan Staples, Inc. 225,600 5,276,784 Copper & Gold, Inc. 11,200 935,648 29,636,241 Nucor Corp. 209,800 9,520,724 TEXTILES, APPAREL & LUXURY GOODS  0.5% 10,456,372 VF Corp. 83,200 6,668,480 MULTILINE RETAIL  0.9% TOBACCO  1.0% Kohls Corp. 120,100 6,579,078 Altria Group, Inc. 413,600 8,487,072 Macys, Inc. 221,000 4,811,170 Lorillard, Inc. 48,200 3,626,568 11,390,248 12,113,640 MULTI-UTILITIES  0.7% TOTAL COMMON STOCKS PG&E Corp. 209,000 8,865,780 (Cost $1,095,102,905) 31 Large Company Value Shares Value Temporary Cash Investments  Segregated For Futures Contracts  1.5% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.125%, 1/31/17, valued at $19,383,925), in a joint trading account at 0.01%, dated 3/31/10, due 4/1/10 (Delivery value $18,935,005) (Cost $18,935,000) $ 18,935,000 Temporary Cash Investments  0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares 97,196 97,196 Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.125%, 1/31/17, valued at $8,665,694), in a joint trading account at 0.01%, dated 3/31/10, due 4/1/10 (Delivery value $8,465,002) 8,465,000 TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,562,196) TOTAL INVESTMENT SECURITIES  99.7% (Cost $1,122,600,101) OTHER ASSETS AND LIABILITIES  0.3% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 325 S&P 500 E-Mini Futures June 2010 $18,934,500 $233,041 Notes to Schedule of Investments ADR American Depositary Receipt (1) Non-income producing. Industry classifications are unaudited. See Notes to Financial Statements. 32 Statement of Assets and Liabilities MARCH 31, 2010 Large Equity Income Value Company Value Assets Investment securities  unaffiliated, at value (cost of $5,326,316,281, $1,505,602,382 and $1,122,600,101, respectively) $6,101,980,678 $1,626,000,563 $1,264,257,353 Investment securities  affiliated, at value (cost of $68,828,203, $and $, respectively) 86,822,089   Total investment securities, at value (cost of $5,395,144,484, $1,505,602,382 and $1,122,600,101, respectively) 6,188,802,767 1,626,000,563 1,264,257,353 Cash 16,741   Foreign currency holdings, at value (cost of $853,079, $ and $, respectively) 855,421   Deposits at broker for futures contracts   1,462,500 Receivable for investments sold 145,584,145 2,437,351  Receivable for capital shares sold 10,847,872 1,104,126 2,786,814 Receivable for forward foreign currency exchange contracts 110,928 159,207  Dividends and interest receivable 28,200,588 3,449,743 1,843,768 6,374,418,462 1,633,150,990 1,270,350,435 Liabilities Payable for investments purchased 62,375,622 6,022,312  Payable for capital shares redeemed 5,374,777 3,034,748 1,193,124 Payable for forward foreign currency exchange contracts 939,004 185,939  Payable for variation margin on futures contracts   68,250 Accrued management fees 4,888,662 1,330,572 858,618 Distribution fees payable 123,330 6,577 14,626 Service fees (and distribution fees  A Class and R Class) payable 366,520 29,539 53,081 74,067,915 10,609,687 2,187,699 Net Assets $6,300,350,547 $1,622,541,303 $1,268,162,736 See Notes to Financial Statements. 33 MARCH 31, 2010 Large Equity Income Value Company Value Net Assets Consist of: Capital (par value and paid-in surplus) $ 6,704,677,053 $2,077,827,233 $1,631,393,642 Undistributed net investment income 10,254,950 2,725,069  Accumulated net realized loss on investment and foreign currency transactions (1,207,419,323) (578,382,033) (505,121,199) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 792,837,867 120,371,034 141,890,293 $ 6,300,350,547 $1,622,541,303 $1,268,162,736 Investor Class, $0.01 Par Value Net assets $3,829,492,495 $1,274,063,068 $786,992,390 Shares outstanding 566,112,182 235,938,049 150,129,812 Net asset value per share $6.76 $5.40 $5.24 Institutional Class, $0.01 Par Value Net assets $792,024,259 $214,112,484 $243,190,345 Shares outstanding 117,037,959 39,613,043 46,378,285 Net asset value per share $6.77 $5.41 $5.24 A Class, $0.01 Par Value Net assets $1,385,436,017 $119,362,692 $200,408,396 Shares outstanding 204,799,090 22,115,079 38,237,503 Net asset value per share $6.76 $5.40 $5.24 Maximum offering price (net asset value divided by 0.9425) $7.17 $5.73 $5.56 B Class, $0.01 Par Value Net assets $7,383,061 $3,182,022 $5,661,660 Shares outstanding 1,089,951 589,817 1,076,741 Net asset value per share $6.77 $5.39 $5.26 C Class, $0.01 Par Value Net assets $193,776,074 $7,293,723 $17,210,807 Shares outstanding 28,634,847 1,362,518 3,283,112 Net asset value per share $6.77 $5.35 $5.24 R Class, $0.01 Par Value Net assets $92,238,641 $4,527,314 $14,699,138 Shares outstanding 13,661,562 838,202 2,802,831 Net asset value per share $6.75 $5.40 $5.24 See Notes to Financial Statements. 34 Statement of Operations YEAR ENDED MARCH 31, 2010 Large Equity Income Value Company Value Investment Income (Loss) Income: Dividends (including $8,738,439 from affiliates in Equity Income and net of foreign taxes withheld of $2,410,714, $458,053 and $76, respectively) $ 174,012,165 $ 42,291,026 $ 33,685,095 Interest 37,062,424 24,633 44,568 211,074,589 42,315,659 33,729,663 Expenses: Management fees 51,069,548 13,959,185 9,846,147 Distribution fees: B Class 41,481 22,989 43,260 C Class 1,121,730 49,692 135,998 Service fees: B Class 13,827 7,663 14,420 C Class 373,910 16,564 45,333 Distribution and service fees: A Class 2,798,712 255,524 485,436 R Class 336,212 18,418 65,783 Directors fees and expenses 250,304 56,489 54,770 Other expenses 286 17 40 56,006,010 14,386,541 10,691,187 Net investment income (loss) 155,068,579 27,929,118 23,038,476 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $(1,076,539) from affiliates in Equity Income) 235,322,854 2,653,853 (90,386,312) Foreign currency transactions (5,894,139) (2,459,892)  Futures contract transactions  2,017,808 21,290,711 229,428,715 2,211,769 (69,095,601) Change in net unrealized appreciation (depreciation) on: Investments 918,795,741 479,207,684 504,422,717 Translation of assets and liabilities in foreign currencies (1,364,242) (147,332)  Futures contracts   (4,158,514) 917,431,499 479,060,352 500,264,203 Net realized and unrealized gain (loss) 1,146,860,214 481,272,121 431,168,602 Net Increase (Decrease) in Net Assets Resulting from Operations $1,301,928,793 $509,201,239 $454,207,078 See Notes to Financial Statements. 35 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2009 Equity Income Value Increase (Decrease) in Net Assets Operations Net investment income (loss) $155,068,579 $155,553,464 $27,929,118 $ 44,173,650 Net realized gain (loss) 229,428,715 (1,038,472,929) 2,211,769 (307,533,855) Change in net unrealized appreciation (depreciation) 917,431,499 (304,301,554) 479,060,352 (350,470,048) Net increase (decrease) in net assets resulting from operations 1,301,928,793 (1,187,221,019) 509,201,239 (613,830,253) Distributions to Shareholders From net investment income: Investor Class (91,538,788) (116,479,871) (22,506,189) (35,722,719) Institutional Class (18,672,015) (18,736,225) (2,883,160) (5,401,338) A Class (27,339,571) (27,423,419) (1,666,471) (3,179,752) B Class (92,764) (28,307) (29,104) (67,375) C Class (2,474,684) (2,668,345) (63,174) (136,824) R Class (1,479,300) (1,185,911) (49,343) (44,354) Decrease in net assets from distributions (141,597,122) (166,522,078) (27,197,441) (44,552,362) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 794,999,912 389,430,888 (52,291,998) (374,420,582) Net increase (decrease) in net assets 1,955,331,583 (964,312,209) 429,711,800 (1,032,803,197) Net Assets Beginning of period 4,345,018,964 5,309,331,173 1,192,829,503 2,225,632,700 End of period $6,300,350,547 $ 4,345,018,964 $1,622,541,303 $ 1,192,829,503 Undistributed net investment income $10,254,950 $2,025,950 $2,725,069 $1,593,245 See Notes to Financial Statements. 36 YEARS ENDED MARCH 31, 2, 2009 Large Company Value Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 23,038,476 $43,729,282 Net realized gain (loss) (69,095,601) (434,126,077) Change in net unrealized appreciation (depreciation) 500,264,203 (467,530,642) Net increase (decrease) in net assets resulting from operations 454,207,078 (857,927,437) Distributions to Shareholders From net investment income: Investor Class (13,895,896) (24,087,668) Institutional Class (5,761,662) (12,985,767) A Class (3,184,128) (6,318,876) B Class (49,293) (146,748) C Class (153,902) (528,933) R Class (183,617) (299,117) From net realized gains: Investor Class  (12,476,507) Institutional Class  (6,638,027) A Class  (3,841,488) B Class  (121,562) C Class  (435,919) R Class  (202,323) Decrease in net assets from distributions (23,228,498) (68,082,935) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (202,619,467) (280,606,732) Net increase (decrease) in net assets 228,359,113 (1,206,617,104) Net Assets Beginning of period 1,039,803,623 2,246,420,727 End of period $1,268,162,736 $1,039,803,623 See Notes to Financial Statements. 37 Notes to Financial Statements MARCH 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Equity Income Fund (Equity Income), Value Fund (Value) and Large Company Value Fund (Large Company Value) (collectively, the funds) are three funds in a series issued by the corporation. The funds are diversified under the 1940 Act. Equity Incomes investment objective is to seek current income; capital appreciation is a secondary objective. Equity Income pursues its investment objective by investing in securities of companies with a favorable income-paying history that have prospects for income payments to continue or increase. Value and Large Company Values investment objective is to seek long-term capital growth; income is a secondary objective. Value and Large Company Value pursue their investment objective by investing in stocks of companies that management believes to be undervalued at the time of purchase. Value invests in companies with small, medium, and large market capitalization and Large Company Value invests in companies with larger market capitalization. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 38 Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Equity-Linked Debt and Linked-Equity Securities  The funds may invest in hybrid equity securities, which usually convert into common stock at a date predetermined by the issuer. These securities generally offer a higher dividend yield than that of the common stock to which the security is linked. These instruments are issued by a company other than the one to which the security is linked and carry the credit of the issuer, not that of the underlying common stock. The securities appreciation is limited based on a predetermined final cap price at the date of the conversion. Risks of investing in these securities include, but are not limited to, a set time to capture the yield advantage, limited appreciation potential, decline in value of the underlying stock, and failure of the issuer to pay dividends or to deliver common stock at maturity. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on investment transactions and unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 39 Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees) and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for Equity Income ranges from 0.80% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for Value ranges from 0.85% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for Large Company Value ranges from 0.70% to 0.90% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class of each fund is 0.20% less at each point within the range. The effective annual management fee for each class of each fund for the year ended March 31, 2010, was as follows: Investor, A, B, C & R Institutional Equity Income 0.97% 0.77% Value 1.00% 0.80% Large Company Value 0.84% 0.64% 40 Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended March 31, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended March 31, 2010, were as follows: Equity Income Value Large Company Value Purchases $ 5,920,696,270 $ 851,540,330 $ 292,686,697 Sales $ 5,391,040,053 $ 900,644,745 $ 427,426,100 41 4. Capital Share Transactions Transactions in shares of the funds were as follows: Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Equity Income Investor Class/Shares Authorized 1,800,000,000 1,500,000,000 Sold 169,677,002 $1,047,154,389 144,479,407 $ 866,731,526 Issued in reinvestment of distributions 13,016,992 82,056,572 17,100,135 107,601,292 Redeemed (154,423,129) (955,914,532) (133,115,506) (842,860,297) 28,270,865 173,296,429 28,464,036 131,472,521 Institutional Class/Shares Authorized 350,000,000 240,000,000 Sold 47,822,155 296,483,471 40,221,176 248,521,793 Issued in reinvestment of distributions 2,654,543 16,791,045 2,911,495 18,133,861 Redeemed (26,155,585) (159,873,283) (18,314,225) (117,878,477) 24,321,113 153,401,233 24,818,446 148,777,177 A Class/Shares Authorized 600,000,000 475,000,000 Sold 107,205,616 663,509,713 62,666,044 374,765,261 Issued in reinvestment of distributions 4,162,263 26,333,580 4,243,751 26,565,849 Redeemed (53,208,153) (333,546,851) (48,118,311) (307,954,781) 58,159,726 356,296,442 18,791,484 93,376,329 B Class/Shares Authorized 10,000,000 20,000,000 Sold 724,358 4,355,007 445,508 2,606,785 Issued in reinvestment of distributions 11,269 71,783 3,746 21,871 Redeemed (86,971) (547,248) (40,178) (245,850) 648,656 3,879,542 409,076 2,382,806 C Class/Shares Authorized 100,000,000 50,000,000 Sold 14,315,632 88,023,700 5,847,450 34,543,379 Issued in reinvestment of distributions 325,677 2,055,686 382,672 2,394,695 Redeemed (3,896,987) (24,563,635) (4,359,143) (27,550,459) 10,744,322 65,515,751 1,870,979 9,387,615 R Class/Shares Authorized 50,000,000 20,000,000 Sold 11,210,088 68,808,648 2,434,300 14,833,099 Issued in reinvestment of distributions 226,679 1,442,220 184,849 1,157,676 Redeemed (4,358,485) (27,640,353) (1,898,160) (11,956,335) 7,078,282 42,610,515 720,989 4,034,440 Net increase (decrease) 129,222,964 $ 794,999,912 75,075,010 $ 389,430,888 42 Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Value Investor Class/Shares Authorized 880,000,000 1,250,000,000 Sold 29,425,799 $ 136,358,039 30,987,365 $ 146,011,346 Issued in reinvestment of distributions 4,332,822 20,695,344 7,104,843 33,183,474 Redeemed (54,362,072) (252,065,378) (76,759,099) (385,699,104) (20,603,451) (95,011,995) (38,666,891) (206,504,284) Institutional Class/Shares Authorized 125,000,000 125,000,000 Sold 18,656,545 92,085,593 9,345,154 45,000,807 Issued in reinvestment of distributions 592,396 2,868,474 1,138,948 5,401,338 Redeemed (12,054,560) (53,856,923) (31,202,939) (159,526,056) 7,194,381 41,097,144 (20,718,837) (109,123,911) A Class/Shares Authorized 100,000,000 150,000,000 Sold 7,643,029 37,535,454 6,714,489 33,425,372 Issued in reinvestment of distributions 342,437 1,632,715 661,446 3,123,129 Redeemed (7,768,233) (37,737,001) (18,645,461) (92,499,588) 217,233 1,431,168 (11,269,526) (55,951,087) B Class/Shares Authorized 20,000,000 20,000,000 Sold 20,262 95,773 27,172 123,211 Issued in reinvestment of distributions 5,236 24,541 12,613 58,313 Redeemed (132,822) (634,172) (311,458) (1,540,863) (107,324) (513,858) (271,673) (1,359,339) C Class/Shares Authorized 10,000,000 20,000,000 Sold 225,800 1,046,952 283,303 1,313,799 Issued in reinvestment of distributions 10,522 49,054 23,299 106,981 Redeemed (308,499) (1,463,920) (881,793) (4,338,814) (72,177) (367,914) (575,191) (2,918,034) R Class/Shares Authorized 10,000,000 20,000,000 Sold 580,506 2,693,868 432,648 2,018,584 Issued in reinvestment of distributions 10,279 49,343 9,964 44,354 Redeemed (345,574) (1,669,754) (130,728) (626,865) 245,211 1,073,457 311,884 1,436,073 Net increase (decrease) (13,126,127) $ (52,291,998) (71,190,234) $(374,420,582) 43 Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Large Company Value Investor Class/Shares Authorized 550,000,000 550,000,000 Sold 31,999,754 $146,769,217 59,296,017 $310,739,279 Issued in reinvestment of distributions 1,803,551 8,667,136 5,065,704 23,264,926 Redeemed (40,133,547) (188,017,635) (101,187,145) (517,924,401) (6,330,242) (32,581,282) (36,825,424) (183,920,196) Institutional Class/Shares Authorized 200,000,000 200,000,000 Sold 12,953,075 59,584,815 41,223,991 215,645,715 Issued in reinvestment of distributions 992,901 4,745,792 3,585,809 16,456,627 Redeemed (43,176,588) (195,513,472) (52,640,123) (242,779,188) (29,230,612) (131,182,865) (7,830,323) (10,676,846) A Class/Shares Authorized 150,000,000 300,000,000 Sold 8,288,328 38,063,429 11,140,257 57,167,088 Issued in reinvestment of distributions 403,887 1,922,104 1,541,631 7,055,998 Redeemed (15,234,522) (71,180,263) (25,533,095) (130,775,138) (6,542,307) (31,194,730) (12,851,207) (66,552,052) B Class/Shares Authorized 10,000,000 20,000,000 Sold 12,513 54,852 42,187 194,556 Issued in reinvestment of distributions 8,644 41,137 49,239 219,947 Redeemed (392,323) (1,813,191) (640,231) (3,262,484) (371,166) (1,717,202) (548,805) (2,847,981) C Class/Shares Authorized 20,000,000 50,000,000 Sold 289,450 1,380,883 599,720 2,971,675 Issued in reinvestment of distributions 11,872 56,197 74,819 335,855 Redeemed (1,757,154) (8,012,506) (3,932,850) (20,238,583) (1,455,832) (6,575,426) (3,258,311) (16,931,053) R Class/Shares Authorized 10,000,000 20,000,000 Sold 835,084 3,697,955 862,495 4,327,553 Issued in reinvestment of distributions 37,073 178,037 108,516 485,125 Redeemed (702,319) (3,243,954) (912,549) (4,491,282) 169,838 632,038 58,462 321,396 Net increase (decrease) (43,760,321) $(202,619,467) (61,255,608) $(280,606,732) 44 5. Affiliated Company Transactions If a funds holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the year ended March 31, 2010 follows: March 31, 2009 March 31, 2010 Share Purchase Realized Dividend Share Fund/Company Balance Cost Sales Cost Gain (Loss) Income Balance Market Value Equity Income AGL Resources, Inc. 3,573,500 $ 2,686,006 $41,799,522 $(1,075,023) $5,121,526 2,463,700 (1) WGL Holdings, Inc. 2,371,288 10,892,526 6,777,361 (1,516) 3,616,913 2,505,688 $86,822,089 $13,578,532 $48,576,883 $(1,076,539) $8,738,439 $86,822,089 (1) Company was not an affiliate at March 31, 2010. 6. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of March 31, 2010. The Schedule of Investments provides additional details of the funds portfolio holdings. Level 1 Level 2 Level 3 Equity Income Investment Securities Common Stocks $4,295,814,398 $ 271,611,473  Convertible Bonds  1,342,621,712  Convertible Preferred Stocks  245,895,000  Preferred Stocks  8,329,155  Temporary Cash Investments 31,029 24,500,000  Total Value of Investment Securities $4,295,845,427 $1,892,957,340  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(828,076)  45 Level 1 Level 2 Level 3 Value Investment Securities Domestic Common Stocks $1,495,795,715   Foreign Common Stocks 15,448,608 $ 95,398,140  Temporary Cash Investments 58,100 19,300,000  Total Value of Investment Securities $1,511,302,423 $114,698,140  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(26,732)  Large Company Value Investment Securities Common Stocks $1,236,760,157   Temporary Cash Investments 97,196 $27,400,000  Total Value of Investment Securities $1,236,857,353 $27,400,000  Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $233,041   7. Derivative Instruments Equity Price Risk  Value and Large Company Value are subject to equity price risk in the normal course of pursuing their investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. For Large Company Value, the equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. During the period, Value infrequently purchased equity price risk derivative instruments for temporary investment purposes. Foreign Currency Risk  Equity Income and Value are subject to foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period 46 of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of Equity Incomes and Values average volume during the period. Value of Derivative Instruments as of March 31, 2010 Asset Derivatives Liability Derivatives Fund/Type Location on Statement Location on Statement of Derivative of Assets and Liabilities Value of Assets and Liabilities Value Equity Income Foreign Currency Risk Receivable for forward foreign Payable for forward foreign currency exchange contracts $110,928 currency exchange contracts $939,004 Value Foreign Currency Risk Receivable for forward foreign Payable for forward foreign currency exchange contracts $159,207 currency exchange contracts $185,939 Large Company Value Equity Price Risk Receivable for variation Payable for variation margin on futures contracts  margin on futures contracts $68,250 Effect of Derivative Instruments on the Statement of Operations for the Year Ended March 31, 2010 Change in Net Unrealized Net Realized Gain (Loss) Appreciation (Depreciation) Fund/Type Location on Statement Location on Statement of Derivative of Operations Value of Operations Value Equity Income Foreign Currency Risk Net realized gain (loss) on $(5,884,649) Change in net unrealized $(1,372,326) foreign currency transactions appreciation (depreciation) on translation of assets and liabilities in foreign currencies Value Equity Price Risk Net realized gain (loss) on $ 2,017,808 Change in net unrealized  futures contract transactions appreciation (depreciation) on futures contracts Foreign Currency Risk Net realized gain (loss) on (2,505,834) Change in net unrealized $(146,726) foreign currency transactions appreciation (depreciation) on translation of assets and liabilities in foreign currencies $ (488,026) $(146,726) 47 Change in Net Unrealized Net Realized Gain (Loss) Appreciation (Depreciation) Fund/Type Location on Statement Location on Statement of Derivative of Operations Value of Operations Value Large Company Value Equity Price Risk Net realized gain (loss) on $21,290,711 Change in net unrealized $(4,158,514) futures contract transactions appreciation (depreciation) on futures contracts 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic development, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws and restrictions. 9. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended March 31, 2010, the funds did not utilize the program. 10. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2010 and March 31, 2009 were as follows Equity Income Value Large Company Value Distributions Paid From Ordinary income $141,597,122 $166,129,626 $27,197,441 $44,552,362 $23,228,498 $45,450,573 Long-term capital gains  $392,452    $22,632,362 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 48 As of March 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Equity Income Value Large Company Value Federal tax cost of investments $5,605,899,801 $1,586,214,964 $1,138,947,038 Gross tax appreciation of investments $590,093,201 $ 144,511,303 $212,149,374 Gross tax depreciation of investments (7,190,235) (104,725,704) (86,839,059) Net tax appreciation (depreciation) of investments $582,902,966 $ 39,785,599 $125,310,315 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $7,660 $(415)  Net tax appreciation (depreciation) $582,910,626 $39,785,184 $125,310,315 Undistributed ordinary income $10,254,950 $2,725,069  Accumulated capital losses $(997,492,082) $(497,796,183) $(478,206,635) Capital loss deferrals   $(10,334,586) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts and on certain futures contracts. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: Equity Income $(417,263,106) $(580,228,976) Value $(292,022,390) $(205,773,793) Large Company Value $(176,129,535) $(302,077,100) The capital loss deferrals listed above represent net capital losses incurred in the five-month period ended March 31, 2010. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 11. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 49 12. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On March 29, 2010, the Board of Directors approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 13. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2010. For corporate taxpayers, the funds hereby designate the following ordinary income distributions, or up to the maximum amount allowable, as qualified for the corporate dividends received deduction for the fiscal year ended March 31, 2010. Equity Income Value Large Company Value $137,135,808 $27,197,440 $23,228,498 50 Financial Highlights Equity Income Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $5.42 $7.30 $8.65 $8.11 $8.05 Income From Investment Operations Net Investment Income (Loss) 0.18 0.22 0.23 0.21 0.20 Net Realized and Unrealized Gain (Loss) 1.33 (1.87) (0.62) 1.05 0.36 Total From Investment Operations 1.51 (1.65) (0.39) 1.26 0.56 Distributions From Net Investment Income (0.17) (0.23) (0.23) (0.17) (0.18) From Net Realized Gains   (0.73) (0.55) (0.32) Total Distributions (0.17) (0.23) (0.96) (0.72) (0.50) Net Asset Value, End of Period $6.76 $5.42 $7.30 $8.65 $8.11 Total Return 28.04% (22.98)% (5.17)% 15.79% 7.21% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.97% 0.98% 0.97% 0.97% 0.98% Ratio of Net Investment Income (Loss) to Average Net Assets 2.93% 3.36% 2.68% 2.43% 2.53% Portfolio Turnover Rate 105% 296% 165% 160% 150% Net Assets, End of Period (in thousands) $3,829,492 $2,913,351 $3,719,757 $4,790,510 $3,715,366 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 51 Equity Income Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $5.42 $7.31 $8.65 $8.11 $8.06 Income From Investment Operations Net Investment Income (Loss) 0.19 0.23 0.25 0.23 0.22 Net Realized and Unrealized Gain (Loss) 1.34 (1.88) (0.61) 1.05 0.35 Total From Investment Operations 1.53 (1.65) (0.36) 1.28 0.57 Distributions From Net Investment Income (0.18) (0.24) (0.25) (0.19) (0.20) From Net Realized Gains   (0.73) (0.55) (0.32) Total Distributions (0.18) (0.24) (0.98) (0.74) (0.52) Net Asset Value, End of Period $6.77 $5.42 $7.31 $8.65 $8.11 Total Return 28.30% (22.94)% (4.85)% 16.01% 7.29% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.77% 0.78% 0.77% 0.77% 0.78% Ratio of Net Investment Income (Loss) to Average Net Assets 3.13% 3.56% 2.88% 2.63% 2.73% Portfolio Turnover Rate 105% 296% 165% 160% 150% Net Assets, End of Period (in thousands) $792,024 $502,435 $496,033 $551,202 $382,909 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 52 Equity Income A Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $5.42 $7.30 $8.65 $8.11 $8.05 Income From Investment Operations Net Investment Income (Loss) 0.17 0.20 0.20 0.19 0.18 Net Realized and Unrealized Gain (Loss) 1.32 (1.86) (0.61) 1.05 0.36 Total From Investment Operations 1.49 (1.66) (0.41) 1.24 0.54 Distributions From Net Investment Income (0.15) (0.22) (0.21) (0.15) (0.16) From Net Realized Gains   (0.73) (0.55) (0.32) Total Distributions (0.15) (0.22) (0.94) (0.70) (0.48) Net Asset Value, End of Period $6.76 $5.42 $7.30 $8.65 $8.11 Total Return 27.71% (23.18)% (5.40)% 15.51% 6.94% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.22% 1.23% 1.22% 1.22% 1.23% Ratio of Net Investment Income (Loss) to Average Net Assets 2.68% 3.11% 2.43% 2.18% 2.28% Portfolio Turnover Rate 105% 296% 165% 160% 150% Net Assets, End of Period (in thousands) $1,385,436 $794,323 $933,600 $1,280,888 $902,749 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 53 Equity Income B Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.42 $7.30 $8.99 Income From Investment Operations Net Investment Income (Loss) 0.12 0.15 0.08 Net Realized and Unrealized Gain (Loss) 1.33 (1.86) (0.95) Total From Investment Operations 1.45 (1.71) (0.87) Distributions From Net Investment Income (0.10) (0.17) (0.09) From Net Realized Gains   (0.73) Total Distributions (0.10) (0.17) (0.82) Net Asset Value, End of Period $6.77 $5.42 $7.30 Total Return 26.92% (23.75)% (10.28)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.97% 1.98% 1.97% Ratio of Net Investment Income (Loss) to Average Net Assets 1.93% 2.36 2.11% Portfolio Turnover Rate 105% 296% 165% Net Assets, End of Period (in thousands) $7,383 $2,392 $235 (1) September 28, 2007 (commencement of sale) through March 31, 2008. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 54 Equity Income C Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $5.42 $7.30 $8.65 $8.11 $8.06 Income From Investment Operations Net Investment Income (Loss) 0.12 0.15 0.14 0.12 0.13 Net Realized and Unrealized Gain (Loss) 1.33 (1.86) (0.61) 1.06 0.34 Total From Investment Operations 1.45 (1.71) (0.47) 1.18 0.47 Distributions From Net Investment Income (0.10) (0.17) (0.15) (0.09) (0.10) From Net Realized Gains   (0.73) (0.55) (0.32) Total Distributions (0.10) (0.17) (0.88) (0.64) (0.42) Net Asset Value, End of Period $6.77 $5.42 $7.30 $8.65 $8.11 Total Return 26.74% (23.75)% (6.10)% 14.65% 6.02% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.97% 1.98% 1.97% 1.97% 1.98% Ratio of Net Investment Income (Loss) to Average Net Assets 1.93% 2.36% 1.68% 1.43% 1.53% Portfolio Turnover Rate 105% 296% 165% 160% 150% Net Assets, End of Period (in thousands) $193,776 $96,930 $116,985 $127,266 $98,481 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 55 Equity Income R Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $5.41 $7.29 $8.63 $8.09 $8.04 Income From Investment Operations Net Investment Income (Loss) 0.15 0.18 0.18 0.17 0.17 Net Realized and Unrealized Gain (Loss) 1.32 (1.86) (0.60) 1.05 0.34 Total From Investment Operations 1.47 (1.68) (0.42) 1.22 0.51 Distributions From Net Investment Income (0.13) (0.20) (0.19) (0.13) (0.14) From Net Realized Gains   (0.73) (0.55) (0.32) Total Distributions (0.13) (0.20) (0.92) (0.68) (0.46) Net Asset Value, End of Period $6.75 $5.41 $7.29 $8.63 $8.09 Total Return 27.44% (23.40)% (5.53)% 15.25% 6.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.47% 1.48% 1.47% 1.47% 1.48% Ratio of Net Investment Income (Loss) to Average Net Assets 2.43% 2.86% 2.18% 1.93% 2.03% Portfolio Turnover Rate 105% 296% 165% 160% 150% Net Assets, End of Period (in thousands) $92,239 $35,588 $42,720 $44,767 $24,283 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 56 Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.80 $5.78 $7.61 $7.18 $7.31 Income From Investment Operations Net Investment Income (Loss) 0.09 0.13 0.12 0.12 0.12 Net Realized and Unrealized Gain (Loss) 1.60 (1.98) (0.92) 0.93 0.57 Total From Investment Operations 1.69 (1.85) (0.80) 1.05 0.69 Distributions From Net Investment Income (0.09) (0.13) (0.12) (0.11) (0.10) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.09) (0.13) (1.03) (0.62) (0.82) Net Asset Value, End of Period $5.40 $3.80 $5.78 $7.61 $7.18 Total Return 44.84% (32.34)% (11.56)% 14.90% 9.89% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% 1.00% 1.00% 0.99% 0.99% Ratio of Net Investment Income (Loss) to Average Net Assets 1.97% 2.63% 1.65% 1.58% 1.71% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $1,274,063 $975,772 $1,707,366 $2,495,067 $2,296,153 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 57 Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.81 $5.79 $7.62 $7.19 $7.32 Income From Investment Operations Net Investment Income (Loss) 0.10 0.14 0.13 0.13 0.14 Net Realized and Unrealized Gain (Loss) 1.60 (1.98) (0.91) 0.94 0.57 Total From Investment Operations 1.70 (1.84) (0.78) 1.07 0.71 Distributions From Net Investment Income (0.10) (0.14) (0.14) (0.13) (0.12) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.10) (0.14) (1.05) (0.64) (0.84) Net Asset Value, End of Period $5.41 $3.81 $5.79 $7.62 $7.19 Total Return 45.01% (32.14)% (11.36)% 15.11% 10.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.80% 0.80% 0.80% 0.79% 0.79% Ratio of Net Investment Income (Loss) to Average Net Assets 2.17% 2.83% 1.85% 1.78% 1.91% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $214,112 $123,484 $307,769 $289,536 $254,778 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 58 Value A Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.80 $5.78 $7.61 $7.18 $7.31 Income From Investment Operations Net Investment Income (Loss) 0.08 0.12 0.10 0.10 0.10 Net Realized and Unrealized Gain (Loss) 1.60 (1.98) (0.92) 0.93 0.57 Total From Investment Operations 1.68 (1.86) (0.82) 1.03 0.67 Distributions From Net Investment Income (0.08) (0.12) (0.10) (0.09) (0.08) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.08) (0.12) (1.01) (0.60) (0.80) Net Asset Value, End of Period $5.40 $3.80 $5.78 $7.61 $7.18 Total Return 44.47% (32.51)% (11.76)% 14.62% 9.61% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.25% 1.24% 1.24% Ratio of Net Investment Income (Loss) to Average Net Assets 1.72% 2.38% 1.40% 1.33% 1.46% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $119,363 $83,254 $191,739 $249,265 $214,835 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 59 Value B Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.80 $5.78 $7.61 $7.18 $7.31 Income From Investment Operations Net Investment Income (Loss) 0.05 0.08 0.05 0.04 0.05 Net Realized and Unrealized Gain (Loss) 1.59 (1.97) (0.92) 0.94 0.57 Total From Investment Operations 1.64 (1.89) (0.87) 0.98 0.62 Distributions From Net Investment Income (0.05) (0.09) (0.05) (0.04) (0.03) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.05) (0.09) (0.96) (0.55) (0.75) Net Asset Value, End of Period $5.39 $3.80 $5.78 $7.61 $7.18 Total Return 43.21% (33.01)% (12.41)% 13.78% 8.81% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.00% 2.00% 2.00% 1.99% 1.99% Ratio of Net Investment Income (Loss) to Average Net Assets 0.97% 1.63% 0.65% 0.58% 0.71% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $3,182 $2,651 $5,601 $7,740 $7,129 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 60 Value C Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.77 $5.74 $7.56 $7.14 $7.27 Income From Investment Operations Net Investment Income (Loss) 0.05 0.08 0.05 0.04 0.05 Net Realized and Unrealized Gain (Loss) 1.58 (1.96) (0.91) 0.93 0.57 Total From Investment Operations 1.63 (1.88) (0.86) 0.97 0.62 Distributions From Net Investment Income (0.05) (0.09) (0.05) (0.04) (0.03) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.05) (0.09) (0.96) (0.55) (0.75) Net Asset Value, End of Period $5.35 $3.77 $5.74 $7.56 $7.14 Total Return 43.29% (33.06)% (12.36)% 13.71% 8.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.00% 2.00% 2.00% 1.99% 1.99% Ratio of Net Investment Income (Loss) to Average Net Assets 0.97% 1.63% 0.65% 0.58% 0.71% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $7,294 $5,414 $11,532 $22,274 $19,259 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 61 Value R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $3.80 $5.78 $7.61 $7.18 $7.60 Income From Investment Operations Net Investment Income (Loss) 0.07 0.11 0.09 0.08 0.06 Net Realized and Unrealized Gain (Loss) 1.60 (1.98) (0.92) 0.94 0.29 Total From Investment Operations 1.67 (1.87) (0.83) 1.02 0.35 Distributions From Net Investment Income (0.07) (0.11) (0.09) (0.08) (0.05) From Net Realized Gains   (0.91) (0.51) (0.72) Total Distributions (0.07) (0.11) (1.00) (0.59) (0.77) Net Asset Value, End of Period $5.40 $3.80 $5.78 $7.61 $7.18 Total Return 44.10% (32.67)% (11.98)% 14.34% 4.99% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.50% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 1.47% 2.13% 1.15% 1.08% 1.17% Portfolio Turnover Rate 62% 91% 152% 140% 134% Net Assets, End of Period (in thousands) $4,527 $2,255 $1,625 $331 $43 (1) July 29, 2005 (commencement of sale) through March 31, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2006. See Notes to Financial Statements. 62 Large Company Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.64 $6.48 $7.55 $6.72 $6.39 Income From Investment Operations Net Investment Income (Loss) 0.09 0.14 0.14 0.13 0.12 Net Realized and Unrealized Gain (Loss) 1.60 (2.76) (0.85) 0.89 0.47 Total From Investment Operations 1.69 (2.62) (0.71) 1.02 0.59 Distributions From Net Investment Income (0.09) (0.14) (0.15) (0.13) (0.11) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.09) (0.22) (0.36) (0.19) (0.26) Net Asset Value, End of Period $5.24 $3.64 $6.48 $7.55 $6.72 Total Return 46.68% (41.07)% (9.88)% 15.37% 9.44% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.85% 0.83% 0.83% 0.83% 0.84% Ratio of Net Investment Income (Loss) to Average Net Assets 1.87% 2.57% 1.93% 1.86% 1.75% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $786,992 $569,483 $1,251,631 $1,498,119 $1,112,858 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 63 Large Company Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.64 $6.48 $7.55 $6.72 $6.39 Income From Investment Operations Net Investment Income (Loss) 0.10 0.15 0.16 0.15 0.13 Net Realized and Unrealized Gain (Loss) 1.60 (2.76) (0.86) 0.88 0.47 Total From Investment Operations 1.70 (2.61) (0.70) 1.03 0.60 Distributions From Net Investment Income (0.10) (0.15) (0.16) (0.14) (0.12) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.10) (0.23) (0.37) (0.20) (0.27) Net Asset Value, End of Period $5.24 $3.64 $6.48 $7.55 $6.72 Total Return 46.97% (40.95)% (9.70)% 15.60% 9.65% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.65% 0.63% 0.63% 0.63% 0.64% Ratio of Net Investment Income (Loss) to Average Net Assets 2.07% 2.77% 2.13% 2.06% 1.95% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $243,190 $275,245 $540,297 $587,012 $527,109 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 64 Large Company Value A Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.64 $6.47 $7.55 $6.72 $6.39 Income From Investment Operations Net Investment Income (Loss) 0.08 0.12 0.12 0.12 0.10 Net Realized and Unrealized Gain (Loss) 1.60 (2.74) (0.86) 0.88 0.47 Total From Investment Operations 1.68 (2.62) (0.74) 1.00 0.57 Distributions From Net Investment Income (0.08) (0.13) (0.13) (0.11) (0.09) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.08) (0.21) (0.34) (0.17) (0.24) Net Asset Value, End of Period $5.24 $3.64 $6.47 $7.55 $6.72 Total Return 46.31% (41.12)% (10.24)% 15.08% 9.17% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.10% 1.08% 1.08% 1.08% 1.09% Ratio of Net Investment Income (Loss) to Average Net Assets 1.62% 2.32% 1.68% 1.61% 1.50% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $200,408 $162,957 $373,078 $282,930 $184,601 (1) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 65 Large Company Value B Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.65 $6.49 $7.57 $6.74 $6.41 Income From Investment Operations Net Investment Income (Loss) 0.04 0.08 0.07 0.06 0.05 Net Realized and Unrealized Gain (Loss) 1.61 (2.75) (0.87) 0.89 0.47 Total From Investment Operations 1.65 (2.67) (0.80) 0.95 0.52 Distributions From Net Investment Income (0.04) (0.09) (0.07) (0.06) (0.04) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.04) (0.17) (0.28) (0.12) (0.19) Net Asset Value, End of Period $5.26 $3.65 $6.49 $7.57 $6.74 Total Return 45.34% (41.58)% (10.88)% 14.18% 8.33% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.85% 1.83% 1.83% 1.83% 1.84% Ratio of Net Investment Income (Loss) to Average Net Assets 0.87% 1.57% 0.93% 0.86% 0.75% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $5,662 $5,285 $12,965 $17,374 $15,954 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 66 Large Company Value C Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.64 $6.47 $7.55 $6.72 $6.39 Income From Investment Operations Net Investment Income (Loss) 0.04 0.08 0.07 0.06 0.05 Net Realized and Unrealized Gain (Loss) 1.60 (2.74) (0.87) 0.89 0.47 Total From Investment Operations 1.64 (2.66) (0.80) 0.95 0.52 Distributions From Net Investment Income (0.04) (0.09) (0.07) (0.06) (0.04) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.04) (0.17) (0.28) (0.12) (0.19) Net Asset Value, End of Period $5.24 $3.64 $6.47 $7.55 $6.72 Total Return 45.19% (41.56)% (10.91)% 14.22% 8.35% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.85% 1.83% 1.83% 1.83% 1.84% Ratio of Net Investment Income (Loss) to Average Net Assets 0.87% 1.57% 0.93% 0.86% 0.75% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $17,211 $17,246 $51,775 $71,792 $61,682 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 67 Large Company Value R Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.64 $6.48 $7.56 $6.72 $6.39 Income From Investment Operations Net Investment Income (Loss) 0.06 0.11 0.11 0.10 0.09 Net Realized and Unrealized Gain (Loss) 1.61 (2.76) (0.87) 0.89 0.47 Total From Investment Operations 1.67 (2.65) (0.76) 0.99 0.56 Distributions From Net Investment Income (0.07) (0.11) (0.11) (0.09) (0.08) From Net Realized Gains  (0.08) (0.21) (0.06) (0.15) Total Distributions (0.07) (0.19) (0.32) (0.15) (0.23) Net Asset Value, End of Period $5.24 $3.64 $6.48 $7.56 $6.72 Total Return 45.93% (41.36)% (10.45)% 14.95% 8.90% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.35% 1.33% 1.33% 1.33% 1.34% Ratio of Net Investment Income (Loss) to Average Net Assets 1.37% 2.07% 1.43% 1.36% 1.25% Portfolio Turnover Rate 25% 22% 18% 12% 16% Net Assets, End of Period (in thousands) $14,699 $9,587 $16,675 $17,765 $10,984 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 68 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Capital Portfolios, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of Equity Income Fund, Value Fund and Large Company Value Fund, three of the mutual funds constituting American Century Capital Portfolios, Inc. (the Corporation), as of March 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of Equity Income Fund, Value Fund and Large Company Value Fund, three of the mutual funds of American Century Capital Portfolios, Inc., as of March 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 17, 2010 69 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not interested persons, as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age may be extended or changed with the approval of the remaining independent directors. Mr. Thomas is the only director who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM) and American Century Global Investment Management, Inc. (ACGIM). ACIM and ACGIM are referred to collectively as the advisors. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACGIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) 70 Andrea C. Hall Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and director of Research Operations, Midwest Research Institute James A. Olson Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: Position(s) with the Funds: Director, Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Gale E. Sayers Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2000 Principal Occupation(s) During the Past Five Years: President, Chief Executive Officer and Founder, Sayers40, Inc., (technology products and services provider) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Physical Education and M.Ed. in Educational Administration, University of Kansas; Recipient of the Ernst & Young Entrepreneur of the Year Award; inducted into the Chicago Entrepreneurship Hall of Fame and the National Football League Hall of Fame 71 M. Jeannine Strandjord Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005-September 2005) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP Interested Director Jonathan S. Thomas Year of Birth: Position(s) with the Funds: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, American Century Services, LLC (ACS); Executive Vice President, American Century Investment Management (ACIM) and American Century Global Investment Management (ACGIM); Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Director: Other Directorships Held by Director: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 72 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Funds Principal Occupation During the Past Five Years Jonathan Thomas Director and President and Chief Executive Officer, ACC (March 2007 to present); Chief (1963) President Administrative Officer, ACC (February 2006 to March 2007); Executive since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM, ACGIM; Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne Roepke Chief Compliance Chief Compliance Officer, American Century funds, ACIM, ACGIM and (1956) Officer since 2006 ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to and Senior August 2006); and Treasurer and Chief Financial Officer, various American Vice President Century funds (July 2000 to August 2006). Also serves as: Senior Vice since 2000 President, ACS Charles General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present), General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC President subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS since 2006 Robert Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2000 (January 2001 to present); Chief Compliance Officer, American Century funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as Vice President, ACIM, ACGIM and ACS Ward Stauffer Secretary Attorney, ACC (June 2003  Present) (1960) since 2005 The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 73 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Directors (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the 74 circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. 75 The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of ServicesGenerally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. 76 Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Funds. 77 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 78 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 79 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 80 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Lipper Equity Income Funds Index is an equally-weighted index of, typically, the 30 largest equity income mutual funds that purchase securities of companies of all market capitalizations. The Lipper Multi-Cap Value Funds Index is an equally-weighted index of, typically, the 30 largest mutual funds that use a value investment strategy to purchase securities of companies of all market capitalizations. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 3000 ® Value Index measures the performance of those Russell 3000 Index companies (the 3,000 largest U.S. companies based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. 81 The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is a market value-weighted index of the stocks of 500 publicly traded U.S. companies chosen for market size, liquidity, and industry group representation that are considered to be leading firms in dominant industries. Each stocks weight in the index is proportionate to its market value. Created by Standard & Poors, it is considered to be a broad measure of U.S. stock market performance. 82 Notes 83 Notes 84 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68270N Annual Report March 31, 2010 American Century Investments ® Real Estate Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 Real Estate Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Industry Allocation 9 Types of Investments in Portfolio 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 25 Report of Independent Registered Public Accounting Firm 31 Other Information Management 32 Board Approval of Management Agreements 36 Additional Information 42 Index Definitions 43 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jim founded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisors. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that Jimwho celebrated his 86th birthday in Januarywas hospitalized after experiencing a fall during his regular exercise regimen. While Jim has made steady progress toward recovery, this potentially serious incident resulted in the activation of his long-standing estate and business succession plan. Under the terms of the plan, ACCs co-chairman Richard W. Brown succeeded Jim as trustee of a trust that holds a significant interest in ACC stock. While less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. If you have not already responded, I encourage you to take the time to read the proxy materials and send your vote as soon as possible. On behalf of the board, I want to once again thank Jim for his mutual fund board service and wish him a speedy recovery. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments A Remarkable Recovery for Stocks The U.S. stock market generated a very strong return for the year ended March 31, 2010, enjoying one of its best 12-month performances since 1983 (see the table below). The markets extraordinary advance was driven by growing signs of economic recovery following a severe recession in late 2008 and early 2009. The reporting period began shortly after the stock market hit its lowest point in 13 years, weighed down by the Great Recessionthe worst economic downturn since the 1930s. Since then, however, the economic environment has improved markedly, providing support to the equity market. An increase in manufacturing activity, improving consumer spending, and signs of stabilization in the housing sector helped the U.S. economy post positive economic growth in the second half of 2009 after a year of declining output. The major exception to the favorable economic data was employmentjob losses continued to mount and the unemployment rate remained persistently elevated throughout the 12-month period. Stocks also got a lift from corporate earnings, which consistently exceeded expectations during the reporting period. The improvement in corporate profits occurred despite flat-to-declining revenues as businesses managed their cost structure more effectively, successfully lowering expenses. Better economic data and rising corporate profits helped the stock market bounce back sharply throughout the reporting period, producing tremendous gainsthe broad stock indexes delivered returns of more than 50% for the 12 months. Mid-cap stocks posted the best results, followed by small-and large-cap shares, while value-oriented issues outpaced growth across all market capitalizations. Bumps in the Road Although we appear to be on a path to economic recovery, there are still likely to be bumps in the road before we can put the Great Recession firmly behind us. We are still facing an unemployment rate near 10%, a fragile financial sector, and enormous fiscal deficits. In addition, consumers and businesses are continuing to deleverage, which is likely to limit any improvements in retail and corporate spending. As a result, we expect a slower and longer road to prosperity than in past recoveries. U.S. Stock Index Returns For the 12 months ended March 31, 2010 Russell 1000 Index (Large-Cap) 51.60% Russell 2000 Index (Small-Cap) 62.76% Russell 1000 Growth Index 49.75% Russell 2000 Growth Index 60.32% Russell 1000 Value Index 53.56% Russell 2000 Value Index 65.07% Russell Midcap Index 67.71% Russell Midcap Growth Index 63.00% Russell Midcap Value Index 72.41% 4 Performance Real Estate Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class REACX 107.30% 2.00% 10.68% 10.23% 9/21/95 MSCI US REIT Index  110.46% 3.77% 11.20% 9.96%  Institutional Class REAIX 107.71% 2.20% 10.89% 8.05% 6/16/97 A Class AREEX 10/6/98 No sales charge* 106.76% 1.74% 10.41% 9.47% With sales charge* 94.79% 0.54% 9.76% 8.90% B Class ARYBX 9/28/07 No sales charge* 105.35%   -14.83% With sales charge* 101.35%   -16.37% C Class ARYCX 105.21%   -14.81% 9/28/07 R Class AREWX 106.38%   -14.40% 9/28/07 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) The performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. (2) The inception date for RREEF Real Estate Securities Fund, Real Estates predecessor. That fund merged with Real Estate on 6/13/97 and Real Estate was first offered to the public on 6/16/97. (3) Since 9/30/95, the date nearest the Investor Classs inception for which data are available. (4) Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund may be subject to certain risks similar to those associated with direct investment in real estate including but not limited to: local or regional economic conditions, changes in zoning laws, changes in property values, property tax increases, overbuilding, increased competition, environmental contamination, natural disasters and interest rate risk. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Real Estate Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.15% 0.95% 1.40% 2.15% 2.15% 1.65% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund may be subject to certain risks similar to those associated with direct investment in real estate including but not limited to: local or regional economic conditions, changes in zoning laws, changes in property values, property tax increases, overbuilding, increased competition, environmental contamination, natural disasters and interest rate risk. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary Real Estate Portfolio Manager: Steven Brown Performance Summary The Real Estate fund posted a total return of 107.30%* for the 12 months ended March 31, 2010. It was the funds best fiscal-year return ever. By comparison, the Morgan Stanley Capital International US REIT Index (the funds benchmark) returned 110.46%, while the S&P 500 Index** (a broad stock market measure) returned 49.77%. REIT Market Overview As the triple-digit returns of the fund and its benchmark index indicate, real estate investment trusts (REITs) enjoyed one of the strongest 12-month performances in the history of the asset class. In late 2008 and early 2009, a severe economic downturn and a liquidity crisis in the credit markets sent REITs down sharply. By the beginning of the reporting period, many were trading at 4050% discounts to their underlying property values. Since then, however, REITs staged a tremendous rebound as evidence of a burgeoning economic recovery gained momentum. REITs also benefited from their ability to raise capital. In the spring of 2009, many REITs issued equity to help pay off near-term debt maturities. As the credit markets began to thaw in the second half of 2009, REITs were able to refinance existing debt and raise additional capital. As a result, the most highly leveraged REITswhich were hit hardest in the downturngenerated the best returns during the recovery. This dynamic provided a strong boost to smaller-cap REITs, which outperformed mid- and large-cap REITs for the 12-month period. All segments of the REIT market posted robust returns during the period, but the top performers were those with the greatest economic sensitivity, such as hotels and regional shopping malls. In contrast, the more-defensive health care segment lagged the overall REIT market. Portfolio Positioning Despite a return of more than 107% for the reporting period, the Real Estate fund trailed the performance of its benchmark index. The primary factor behind this underperformance was our emphasis on the larger-cap segment of the REIT market, which meant the fund had limited exposure to the smaller-cap REITs that were the performance leaders for the 12-month period. * All fund returns referenced in this commentary are for Investor Class shares. **The S&P 500 returned 1.92% and -0.65% for the five- and ten-year periods ended March 31, 2010, respectively. Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. 7 Real Estate On the positive side, we participated in many recovery stories during the period. As it became clear that the worst of the economic downturn was behind us, we shifted into more cyclical REITs that were poised to benefit from an economic recovery. In particular, we added a number of hotel REITs and regional mall REITs, which tend to have the most economic sensitivity. We also gradually increased our exposure to smaller-cap REITs, with a focus on those trading at discounts to their underlying property values. Winners and Losers Stock selection among office and apartment REITs had a negative impact on performance versus the benchmark. The biggest individual detractors were defensive REITs that held up well during the downturn but lagged during the rebound. Examples included Digital Realty Trust, which runs computer-data centers for corporations, and American Campus Communities, which owns and operates student housing properties. Stock selection was most successful among retail REITs, led by Kimco Realty and Macerich. Kimco, which owns primarily strip malls, benefited from efforts to strengthen its balance sheet as the company issued equity and used the proceeds to reduce debt. Macerich also raised capital to pay down debt, and its ownership of regional shopping malls contributed to its strong return. A Look Ahead The investment opportunity set for 2010 continues to improve. We believe that the U.S. economy will grow by 34% this year. As a result, we are focusing our investments on real estate with short-duration leases, such as hotels, self-storage facilities, and apartments. Improvement in the debt markets has also been a positive factor for REITs. Many financial institutions have returned to lending for commercial real estate, and the growth in lending activity has increased the value of many types of commercial real estate. REITs with sizable levels of debtwhich had been a negative factorare now in better negotiating positions with their lenders. In addition, commercial real estate continues to trade at a discount to replacement value, and REITs are particularly well suited to take advantage of acquisition opportunities because of their access to the capital markets and relatively intact management teams. We are emphasizing publicly traded real estate companies that have been active in acquiring properties. Many studies indicate that net commercial construction activity will average less than 1% a year between 2010 and 2012, while demand growth over this period is expected to average more than 2% annually. This bodes well for rising occupancy levels, which would likely be followed by higher rental rates. We are investing in REITs that have the strong potential for upward movement in leasing rates. Finally, the promising outlook for the REIT market gives us confidence that we will see a resumption of dividend growth, which in the past has averaged approximately 4% annually. 8 Real Estate Top Ten Holdings % of net assets as of 3/31/10 Simon Property Group, Inc. 9.4% Public Storage 6.2% Vornado Realty Trust 5.7% Boston Properties, Inc. 5.4% Equity Residential 4.7% Host Hotels & Resorts, Inc. 4.7% Kimco Realty Corp. 3.9% Ventas, Inc. 3.8% AvalonBay Communities, Inc. 3.4% HCP, Inc. 3.2% Industry Allocation % of net assets as of 3/31/10 Specialized REITs 26.0% Retail REITs 23.9% Office REITs 16.5% Residential REITs 14.4% Industrial REITs 5.7% Diversified REITs 5.7% Hotels, Resorts & Cruise Lines 2.2% Health Care Facilities 1.2% Real Estate Operating Companies 1.0% Diversified Real Estate Activities 1.0% Real Estate Services 0.8% Casinos & Gaming 0.7% Homebuilding 0.5% Other Assets and Liabilities 0.4% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks 99.6% Other Assets and Liabilities 0.4% 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. 10 Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 10/1/09 3/31/10 10/1/09  3/31/10 Expense Ratio* Actual Investor Class $1,000 $1,194.40 $6.35 1.16% Institutional Class $1,000 $1,195.40 $5.25 0.96% A Class $1,000 $1,192.60 $7.71 1.41% B Class $1,000 $1,188.90 $11.79 2.16% C Class $1,000 $1,188.80 $11.79 2.16% R Class $1,000 $1,191.40 $9.07 1.66% Hypothetical Investor Class $1,000 $1,019.15 $5.84 1.16% Institutional Class $1,000 $1,020.14 $4.84 0.96% A Class $1,000 $1,017.90 $7.09 1.41% B Class $1,000 $1,014.16 $10.85 2.16% C Class $1,000 $1,014.16 $10.85 2.16% R Class $1,000 $1,016.65 $8.35 1.66% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments Real Estate MARCH 31, 2010 Shares Value Shares Value Common Stocks  99.6% RESIDENTIAL REITs  14.4% American Campus CASINOS & GAMING  0.7% Communities, Inc. 332,409 $9,194,433 MGM Mirage 532,535 $ Apartment Investment & DIVERSIFIED REAL ESTATE ACTIVITIES  1.0% Management Co., Class A 431,500 7,943,915 Brookfield Asset AvalonBay Communities, Inc. 365,963 31,600,905 Management, Inc., Class A 366,700 9,321,514 Equity LifeStyle DIVERSIFIED REITs  5.7% Properties, Inc. 129,800 6,993,624 Vornado Realty Trust 700,986 53,064,640 Equity Residential 1,132,900 44,353,035 HEALTH CARE FACILITIES  1.2% Essex Property Trust, Inc. 142,800 12,844,860 Emeritus Corp. 556,405 11,322,842 Mid-America Apartment HOMEBUILDING  0.5% Communities, Inc. 159,768 8,274,385 Lennar Corp., Class A 271,939 4,680,070 Post Properties, Inc. 363,769 8,010,193 HOTELS, RESORTS & CRUISE LINES  2.2% UDR, Inc. 276,679 4,880,618 Choice Hotels 134,095,968 International, Inc. 206,300 7,181,303 RETAIL REITs  23.9% Intercontinental Hotels Developers Diversified Group plc 185,700 2,908,173 Realty Corp. 1,539,355 18,733,950 Marriott International, Inc., Equity One, Inc. 481,134 9,088,621 Class A 313,504 9,881,646 Federal Realty Starwood Hotels & Resorts Investment Trust 155,702 11,336,663 Worldwide, Inc. 20,000 932,800 General Growth 20,903,922 Properties, Inc. 153,845 2,475,366 INDUSTRIAL REITs  5.7% Kimco Realty Corp. 2,315,103 36,208,211 AMB Property Corp. 926,800 25,246,032 Macerich Co. (The) 428,089 16,400,090 DCT Industrial Trust, Inc. 2,475,777 12,948,314 Pennsylvania Real Estate ProLogis 1,162,447 15,344,300 Investment Trust 37,100 462,637 53,538,646 Regency Centers Corp. 617,600 23,141,472 OFFICE REITs  16.5% Simon Property Group, Inc. 1,042,974 87,505,519 Alexandria Real Estate Tanger Factory Equities, Inc. 270,600 18,292,560 Outlet Centers 85,428 3,687,072 BioMed Realty Trust, Inc. 623,785 10,317,404 Taubman Centers, Inc. 45,700 1,824,344 Boston Properties, Inc. 672,269 50,715,974 Weingarten Realty Investors 590,263 12,726,070 Corporate Office 223,590,015 Properties Trust 313,579 12,583,925 SPECIALIZED REITs  26.0% Digital Realty Trust, Inc. 448,550 24,311,410 Chesapeake Lodging Trust 220,060 4,284,568 HRPT Properties Trust 1,445,203 11,243,679 HCP, Inc. 913,498 30,145,434 Mack-Cali Realty Corp. 67,000 2,361,750 Health Care REIT, Inc. 531,034 24,018,668 SL Green Realty Corp. 428,818 24,558,407 Hersha Hospitality Trust 2,194,186 11,365,884 154,385,109 Host Hotels & Resorts, Inc. 2,968,662 43,490,898 REAL ESTATE OPERATING COMPANIES  1.0% LaSalle Hotel Properties 357,420 8,327,886 Forest City Enterprises, Inc., Nationwide Health Class A 669,378 9,645,737 Properties, Inc. 195,900 6,885,885 REAL ESTATE SERVICES  0.8% Omega Healthcare CB Richard Ellis Group, Inc., Investors, Inc. 593,100 11,559,519 Class A 458,500 7,267,225 Pebblebrook Hotel Trust 215,899 4,540,356 Public Storage 634,489 58,366,643 12 Real Estate Shares Value Notes to Schedule of Investments Sovran Self Storage, Inc. 54,200 $1,889,412 REIT Real Estate Investment Trust U-Store-It Trust 390,853 2,814,142 (1) Non-income producing. Ventas, Inc. 750,861 35,650,880 243,340,175 Industry classifications are unaudited. TOTAL INVESTMENT SECURITIES  99.6% (Cost $637,545,288) See Notes to Financial Statements. OTHER ASSETS AND LIABILITIES  0.4% TOTAL NET ASSETS  100.0% 13 Statement of Assets and Liabilities MARCH 31, 2010 Assets Investment securities, at value (cost of $637,545,288) $931,546,283 Receivable for investments sold 13,977,908 Receivable for capital shares sold 1,242,868 Dividends and interest receivable 2,701,145 949,468,204 Liabilities Disbursements in excess of demand deposit cash 1,592,184 Payable for investments purchased 9,771,224 Payable for capital shares redeemed 2,082,199 Accrued management fees 866,376 Distribution fees payable 642 Service fees (and distribution fees  A Class and R Class) payable 29,263 14,341,888 Net Assets $935,126,316 See Notes to Financial Statements. 14 MARCH 31, 2010 Net Assets Consist of: Capital (par value and paid-in surplus) $1,442,066,445 Undistributed net investment income 959,281 Accumulated net realized loss on investment and foreign currency transactions (801,901,252) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 294,001,842 $ 935,126,316 Investor Class, $0.01 Par Value Net assets $565,462,804 Shares outstanding 35,807,842 Net asset value per share $15.79 Institutional Class, $0.01 Par Value Net assets $230,108,737 Shares outstanding 14,551,395 Net asset value per share $15.81 A Class, $0.01 Par Value Net assets $138,037,082 Shares outstanding 8,728,431 Net asset value per share $15.81 Maximum offering price (net asset value divided by 0.9425) $16.77 B Class, $0.01 Par Value Net assets $91,138 Shares outstanding 5,790 Net asset value per share $15.74 C Class, $0.01 Par Value Net assets $982,741 Shares outstanding 62,378 Net asset value per share $15.75 R Class, $0.01 Par Value Net assets $443,814 Shares outstanding 28,127 Net asset value per share $15.78 See Notes to Financial Statements. 15 Statement of Operations YEAR ENDED MARCH 31, 2010 Investment Income (Loss) Income: Dividends (including $173,680 from affiliates and net of foreign taxes withheld of $77,012) $ 27,226,603 Interest 156,529 27,383,132 Expenses: Management fees 8,942,602 Distribution fees: B Class 452 C Class 5,109 Service fees: B Class 151 C Class 1,703 Distribution and service fees: A Class 306,708 R Class 1,391 Directors fees and expenses 33,310 Other expenses 85 9,291,511 Net investment income (loss) 18,091,621 Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment and foreign currency transactions (including $(715,497) from affiliates) 47,877,830 Change in net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies 476,236,140 Net realized and unrealized gain (loss) 524,113,970 Net Increase (Decrease) in Net Assets Resulting from Operations $542,205,591 See Notes to Financial Statements. 16 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 18,091,621 $ 29,937,040 Net realized gain (loss) 47,877,830 (709,628,436) Change in net unrealized appreciation (depreciation) 476,236,140 (201,518,566) Net increase (decrease) in net assets resulting from operations 542,205,591 (881,209,962) Distributions to Shareholders From net investment income: Investor Class (12,367,077) (18,036,728) Institutional Class (4,550,792) (5,022,497) A Class (2,618,436) (4,021,393) B Class (820) (935) C Class (8,551) (8,260) R Class (5,149) (3,361) Decrease in net assets from distributions (19,550,825) (27,093,174) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (138,672,672) 140,914,237 Net increase (decrease) in net assets 383,982,094 (767,388,899) Net Assets Beginning of period 551,144,222 1,318,533,121 End of period $ 935,126,316 $551,144,222 Undistributed net investment income $959,281 $2,631,492 See Notes to Financial Statements. 17 Notes to Financial Statements MARCH 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Real Estate Fund (the fund) is one fund in a series issued by the corporation. The fund is nondiversified under the 1940 Act. The funds investment objective is to seek high total investment return through a combination of capital appreciation and current income. The fund pursues its objective by investing primarily in securities issued by real estate investment trusts and in the securities of companies which are principally engaged in the real estate industry. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund estimates the components of distributions received that may be considered nontaxable distributions or capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 18 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 19 Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for the fund ranges from 1.05% to 1.20% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class of the fund for the year ended March 31, 2010 was 0.96% for the Institutional Class and 1.16% for the Investor Class, A Class, B Class, C Class and R Class. Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plan during the year ended March 31, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 20 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended March 31, 2010, were $1,862,408,322 and $1,988,700,392, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 125,000,000 125,000,000 Sold 13,756,354 $ 163,922,813 23,041,568 $ 344,222,905 Issued in reinvestment of distributions 882,720 10,795,798 1,295,267 16,120,892 Redeemed (25,186,666) (300,987,364) (17,852,701) (265,309,245) (10,547,592) (126,268,753) 6,484,134 95,034,552 Institutional Class/Shares Authorized 50,000,000 50,000,000 Sold 4,434,279 53,898,381 6,476,609 89,803,524 Issued in reinvestment of distributions 290,226 3,669,953 348,202 4,415,072 Redeemed (3,562,186) (42,977,266) (2,694,016) (38,510,197) 1,162,319 14,591,068 4,130,795 55,708,399 A Class/Shares Authorized 50,000,000 50,000,000 Sold 3,722,369 45,104,605 5,175,979 80,644,085 Issued in reinvestment of distributions 208,901 2,564,343 323,244 3,929,378 Redeemed (6,031,790) (75,038,635) (6,356,365) (95,269,021) (2,100,520) (27,369,687) (857,142) (10,695,558) B Class/Shares Authorized 10,000,000 20,000,000 Sold 2,736 34,074 4,472 58,511 Issued in reinvestment of distributions 70 811 83 935 Redeemed (2,216) (24,955) (868) (10,981) 590 9,930 3,687 48,465 C Class/Shares Authorized 10,000,000 20,000,000 Sold 51,478 594,273 44,305 659,246 Issued in reinvestment of distributions 621 7,537 624 6,903 Redeemed (32,603) (385,093) (4,927) (68,209) 19,496 216,717 40,002 597,940 R Class/Shares Authorized 10,000,000 20,000,000 Sold 21,462 271,578 16,579 232,799 Issued in reinvestment of distributions 401 5,031 287 3,164 Redeemed (10,050) (128,556) (1,735) (15,524) 11,813 148,053 15,131 220,439 Net increase (decrease) (11,453,894) $(138,672,672) 9,816,607 $ 140,914,237 21 5. Affiliated Company Transactions If a funds holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the year ended March 31, 2010, follows: March 31, 2009 March 31, 2010 Share Purchases Sales Realized Dividend Share Market Company Balance Cost Cost Gain (Loss) Income Balance Value Parkway Properties, Inc.  $13,367,936 $13,367,936 ($715,497) $173,680   (1) Company not an affiliate at March 31, 2010. 6. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of March 31, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Total Value of Investment Securities $928,638,110 $2,908,173  7. Risk Factors The fund concentrates its investments in a narrow segment of the total market. Because of this, the fund is subject to certain additional risks as compared to investing in a more diversified portfolio of investments. The fund may be subject to certain risks similar to those associated with direct investment in real estate including but not limited to: local or regional economic conditions, changes in zoning laws, changes in property values, property tax increases, overbuilding, increased competition, environmental contamination, natural disasters, and interest rate risk. 22 8. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended March 31, 2010, the fund did not utilize the program. 9. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2010 and March 31, 2009 were as follows: Distributions Paid From Ordinary income $19,550,825 $27,025,737 Long-term capital gains  $67,437 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments $762,350,099 Gross tax appreciation of investments $173,323,057 Gross tax depreciation of investments (4,126,873) Net tax appreciation (depreciation) of investments $169,196,184 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $ 847 Net tax appreciation (depreciation) $169,197,031 Undistributed ordinary income $959,281 Accumulated capital losses $(676,594,036) Capital loss deferral $(502,405) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers of $(206,620,499) and $(469,973,537) expire in 2017 and 2018, respectively. The capital loss deferrals listed above represent net capital losses incurred in the five-month period ended March 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 23 10. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the fund. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 11. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of the funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On March 29, 2010, the Board of Directors approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 12. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2010. For corporate taxpayers, the fund hereby designates $38,667, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended March 31, 2010 as qualified for the corporate dividends received deduction. 24 Financial Highlights Real Estate Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $7.80 $21.67 $31.37 $29.00 $23.24 Income From Investment Operations Net Investment Income (Loss) 0.28 0.46 0.43 0.53 0.53 Net Realized and Unrealized Gain (Loss) 8.01 (13.91) (5.53) 5.70 8.44 Total From Investment Operations 8.29 (13.45) (5.10) 6.23 8.97 Distributions From Net Investment Income (0.30) (0.42) (0.51) (0.49) (0.49) From Net Realized Gains   (4.09) (3.37) (2.72) Total Distributions (0.30) (0.42) (4.60) (3.86) (3.21) Net Asset Value, End of Period $15.79 $7.80 $21.67 $31.37 $29.00 Total Return 107.30% (62.80)% (16.60)% 22.02% 40.65% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.16% 1.15% 1.14% 1.13% 1.15% Ratio of Net Investment Income (Loss) to Average Net Assets 2.24% 2.87% 1.60% 1.72% 2.00% Portfolio Turnover Rate 236% 109% 153% 197% 177% Net Assets, End of Period (in thousands) $565,463 $361,510 $864,011 $1,590,428 $986,526 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 25 Real Estate Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $7.81 $21.71 $31.41 $29.03 $23.25 Income From Investment Operations Net Investment Income (Loss) 0.30 0.50 0.48 0.59 0.59 Net Realized and Unrealized Gain (Loss) 8.03 (13.94) (5.54) 5.71 8.45 Total From Investment Operations 8.33 (13.44) (5.06) 6.30 9.04 Distributions From Net Investment Income (0.33) (0.46) (0.55) (0.55) (0.54) From Net Realized Gains   (4.09) (3.37) (2.72) Total Distributions (0.33) (0.46) (4.64) (3.92) (3.26) Net Asset Value, End of Period $15.81 $7.81 $21.71 $31.41 $29.03 Total Return 107.71% (62.73)% (16.44)% 22.27% 40.99% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.96% 0.95% 0.94% 0.93% 0.95% Ratio of Net Investment Income (Loss) to Average Net Assets 2.44% 3.07% 1.80% 1.92% 2.20% Portfolio Turnover Rate 236% 109% 153% 197% 177% Net Assets, End of Period (in thousands) $230,109 $104,565 $200,982 $379,044 $242,745 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 26 Real Estate A Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $7.81 $21.69 $31.41 $29.04 $23.26 Income From Investment Operations Net Investment Income (Loss) 0.24 0.42 0.36 0.45 0.46 Net Realized and Unrealized Gain (Loss) 8.02 (13.94) (5.53) 5.71 8.46 Total From Investment Operations 8.26 (13.52) (5.17) 6.16 8.92 Distributions From Net Investment Income (0.26) (0.36) (0.46) (0.42) (0.42) From Net Realized Gains   (4.09) (3.37) (2.72) Total Distributions (0.26) (0.36) (4.55) (3.79) (3.14) Net Asset Value, End of Period $15.81 $7.81 $21.69 $31.41 $29.04 Total Return 106.76% (62.88)% (16.84)% 21.70% 40.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.41% 1.40% 1.39% 1.38% 1.40% Ratio of Net Investment Income (Loss) to Average Net Assets 1.99% 2.62% 1.35% 1.47% 1.75% Portfolio Turnover Rate 236% 109% 153% 197% 177% Net Assets, End of Period (in thousands) $138,037 $84,568 $253,419 $488,277 $331,329 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 27 Real Estate B Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.77 $21.62 $29.12 Income From Investment Operations Net Investment Income (Loss) 0.16 0.37 0.14 Net Realized and Unrealized Gain (Loss) 7.97 (13.93) (3.42) Total From Investment Operations 8.13 (13.56) (3.28) Distributions From Net Investment Income (0.16) (0.29) (0.13) From Net Realized Gains   (4.09) Total Distributions (0.16) (0.29) (4.22) Net Asset Value, End of Period $15.74 $7.77 $21.62 Total Return 105.35% (63.17)% (11.57)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.16% 2.15% 2.14% Ratio of Net Investment Income (Loss) to Average Net Assets 1.24% 1.87% 1.17% Portfolio Turnover Rate 236% 109% 153% Net Assets, End of Period (in thousands) $91 $40 $33 (1) September 28, 2007 (commencement of sale) through March 31, 2008. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 28 Real Estate C Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.78 $21.62 $29.12 Income From Investment Operations Net Investment Income (Loss) 0.14 0.35 0.13 Net Realized and Unrealized Gain (Loss) 7.99 (13.90) (3.41) Total From Investment Operations 8.13 (13.55) (3.28) Distributions From Net Investment Income (0.16) (0.29) (0.13) From Net Realized Gains   (4.09) Total Distributions (0.16) (0.29) (4.22) Net Asset Value, End of Period $15.75 $7.78 $21.62 Total Return 105.21% (63.12)% (11.57)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.16% 2.15% 2.14% Ratio of Net Investment Income (Loss) to Average Net Assets 1.24% 1.87% 1.15% Portfolio Turnover Rate 236% 109% 153% Net Assets, End of Period (in thousands) $983 $334 $62 (1) September 28, 2007 (commencement of sale) through March 31, 2008. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 29 Real Estate R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.79 $21.65 $29.12 Income From Investment Operations Net Investment Income (Loss) 0.21 0.44 0.19 Net Realized and Unrealized Gain (Loss) 8.01 (13.96) (3.41) Total From Investment Operations 8.22 (13.52) (3.22) Distributions From Net Investment Income (0.23) (0.34) (0.16) From Net Realized Gains   (4.09) Total Distributions (0.23) (0.34) (4.25) Net Asset Value, End of Period $15.78 $7.79 $21.65 Total Return 106.38% (62.98)% (11.37)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.66% 1.65% 1.64% Ratio of Net Investment Income (Loss) to Average Net Assets 1.74% 2.37% 1.65% Portfolio Turnover Rate 236% 109% 153% Net Assets, End of Period (in thousands) $444 $127 $26 (1) September 28, 2007 (commencement of sale) through March 31, 2008. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 30 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Capital Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Real Estate Fund, one of the mutual funds constituting American Century Capital Portfolios, Inc. (the Corporation), as of March 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Real Estate Fund of American Century Capital Portfolios, Inc. as of March 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 17, 2010 31 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not interested persons, as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age may be extended or changed with the approval of the remaining independent directors. Mr. Thomas is the only director who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM) and American Century Global Investment Management, Inc. (ACGIM). ACIM and ACGIM are referred to collectively as the advisors. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACGIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) 32 Andrea C. Hall Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and director of Research Operations, Midwest Research Institute James A. Olson Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Gale E. Sayers Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2000 Principal Occupation(s) During the Past Five Years: President, Chief Executive Officer and Founder, Sayers40, Inc., (technology products and services provider) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Physical Education and M.Ed. in Educational Administration, University of Kansas; Recipient of the Ernst & Young Entrepreneur of the Year Award; inducted into the Chicago Entrepreneurship Hall of Fame and the National Football League Hall of Fame 33 M. Jeannine Strandjord Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005-September 2005) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP Interested Director Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, American Century Services, LLC (ACS); Executive Vice President, American Century Investment Management (ACIM) and American Century Global Investment Management (ACGIM); Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Director: Other Directorships Held by Director: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 34 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation During the Past Five Years Jonathan Thomas Director and President and Chief Executive Officer, ACC (March 2007 to present); Chief (1963) President Administrative Officer, ACC (February 2006 to March 2007); Executive since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM, ACGIM; Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne Roepke Chief Compliance Chief Compliance Officer, American Century funds, ACIM, ACGIM and (1956) Officer since 2006 ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to and Senior Vice August 2006); and Treasurer and Chief Financial Officer, various American President Century funds (July 2000 to August 2006). Also serves as: Senior Vice since 2000 President, ACS Charles General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present), General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC President subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS since 2006 Robert Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2000 (January 2001 to present); Chief Compliance Officer, American Century funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as Vice President, ACIM, ACGIM and ACS Ward Stauffer Secretary Attorney, ACC (June 2003  Present) (1960) since 2005 The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 35 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as 36 under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. 37 The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. 38 Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. 39 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 40 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 41 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Form N-Q is available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 42 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Morgan Stanley Capital International US Real Estate Investment Trust (MSCI US REIT) Index is a market value-weighted index that tracks the daily stock price performance of equity securities of the most actively traded REITs. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. 43 The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is a market value-weighted index of the stocks of 500 publicly traded U.S. companies chosen for market size, liquidity, and industry group representation that are considered to be leading firms in dominant industries. Each stocks weight in the index is proportionate to its market value. Created by Standard & Poors, it is considered to be a broad measure of U.S. stock market performance. 44 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68269N Annual Report March 31, 2010 American Century Investments ® Mid Cap Value Fund Small Cap Value Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 Mid Cap Value Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Top Five Industries 9 Types of Investments in Portfolio 9 Small Cap Value Performance 10 Portfolio Commentary 12 Top Ten Holdings 14 Top Five Industries 14 Types of Investments in Portfolio 14 Shareholder Fee Examples 15 Financial Statements Schedule of Investments 17 Statement of Assets and Liabilities 27 Statement of Operations 29 Statement of Changes in Net Assets 30 Notes to Financial Statements 31 Financial Highlights 41 Report of Independent Registered Public Accounting Firm 51 Other Information Management 52 Board Approval of Management Agreements 56 Additional Information 62 Index Definitions 63 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jim founded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisors. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that Jimwho celebrated his 86th birthday in Januarywas hospitalized after experiencing a fall during his regular exercise regimen. While Jim has made steady progress toward recovery, this potentially serious incident resulted in the activation of his long-standing estate and business succession plan. Under the terms of the plan, ACCs co-chairman Richard W. Brown succeeded Jim as trustee of a trust that holds a significant interest in ACC stock. While less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. If you have not already responded, I encourage you to take the time to read the proxy materials and send your vote as soon as possible. On behalf of the board, I want to once again thank Jim for his mutual fund board service and wish him a speedy recovery. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity Stocks Enjoyed Bountiful Recovery The U.S. stock market gained approximately 50% for the year ended March 31, 2010one of its best 12-month returns in the last three decades. The key factor behind the remarkable rally in stocks was increasing confidence in a potential economic recovery. The period began as the U.S. economy was beginning to emerge from its worst downturn since the Great Depression. Signs of economic improvementincluding a pickup in industrial production, rising retail sales, and signals that the housing sector was starting to stabilizegained momentum throughout the 12-month period, helping the U.S. economy post positive growth in the third and fourth quarters of 2009. The exception was job growththe unemployment rate rose to its highest level since 1983 before falling back slightly toward the end of the reporting period. Better-than-expected corporate profits also provided a boost to stocks despite sluggish revenue growth. Aggressive cost-cutting strategies across much of corporate America helped profits remain on an upward trajectory. Value Stocks Led the Rally Value stocks led the markets advance, outperforming growth shares across all market capitalizations (see the table below). Many of the best-performing stocks were financially stressed companies that were able to stabilize their businesses and strengthen their balance sheetscharacteristics that apply to value-oriented issues. In addition, the financial sectora sizable component of the value universewas one of the top-performing sectors in the equity market as many troubled financial firms were able to issue equity and deleverage. Another recent development that has been favorable for value stocks is a resurgence of dividends. 2009 was the worst year on record for dividends in the U.S., where more than 800 companies reduced their dividend payouts by a total of $58 billion. However, in the first three months of 2010, income-oriented investors were rewarded with growing dividend payouts. In February alone, 47 companies in the S&P 500 increased their dividends or began paying them. Dividends play a central role in our efforts to reduce risk and increase total returns, and they also confirm the strength of a companys earnings and cash flow. U.S. Stock Index Returns For the 12 months ended March 31, 2010 Russell 1000 Index (Large-Cap) 51.60% Russell 2000 Index (Small-Cap) 62.76% Russell 1000 Growth Index 49.75% Russell 2000 Growth Index 60.32% Russell 1000 Value Index 53.56% Russell 2000 Value Index 65.07% Russell Midcap Index 67.71% Russell Midcap Growth Index 63.00% Russell Midcap Value Index 72.41% 4 Performance Mid Cap Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years Inception Date Investor Class ACMVX 57.68% 6.37% 8.02% 3/31/04 Russell Midcap Value Index  72.41% 3.71% 6.01%  Institutional Class AVUAX 58.00% 6.57% 8.56% 8/2/04 A Class ACLAX 1/13/05 No sales charge* 57.28% 6.11% 6.46% With sales charge* 48.20% 4.86% 5.26% C Class ACCLX 3/1/10 No sales charge*   4.10% With sales charge*   3.10% R Class AMVRX 56.88%  4.38% 7/29/05 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) The performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. (4) Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Mid Cap Value Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 1.01% 0.81% 1.26% 2.01% 1.51% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or 17500 visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary Mid Cap Value Portfolio Managers: Kevin Toney, Michael Liss, and Phil Davidson Performance Summary Mid Cap Value returned 57.68%* for the 12 months ended March 31, 2010. By comparison, the average return for Morningstars Mid Cap Value category** (its performance, like Mid Cap Values, reflects operating expenses) was 65.78%. The funds benchmark, the Russell Midcap Value Index (which does not include operating expenses), was up 72.41%. As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved (partly in response to government stimulus programs), corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. That situation was at odds with Mid Cap Values investment approach, which emphasizes higher-quality businesses with sound balance sheets. Nonetheless, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, Mid Cap Values underperformance was more a result of what it didnt own rather than what it did. Mid Cap Value is carefully managed for long-term results. Since its inception on March 31, 2004, Mid Cap Value has produced an average annual return of 8.02%, topping the returns for that period for Morningstars Mid Cap Value category average and the Russell Midcap Value Index (see the performance information on pages 5 and 6 or in footnotes below). Financials Slowed Results The portfolios position in the financials sector was the largest source of underperformance versus the benchmark. Although financials contributed the most to Mid Cap Values return, conservative security selection restrained relative progress as companies with stressed balance sheets, many of which had appeared to be on the brink of bankruptcy only months earlier, outperformed stronger, higher-quality businesses. The portfolio was significantly underweight commercial banks, a segment that returned more than 67% to the benchmark. The portfolios investments were concentrated in the less-volatile insurance and thrift names, many of which did not keep pace with other financial stocks during the low-quality rally. A top detractor was global insurance broker Marsh & McLennan Companies. Marsh does not have a credit-sensitive business model and we believe it is well-positioned to benefit *All fund returns referenced in this commentary are for Investor Class shares. ** The five-year and since inception average returns as of March 31, 2010, for Morningstars Mid Cap Value category were 3.34% and 4.80%, respectively. © 2010 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7 Mid Cap Value from regulatory changes and improving operating conditions. Another notable detractor was Peoples United Financial, a conservatively run and well-capitalized thrift. Consumer Discretionary Detracted Relative performance was hampered by the combination of an underweight position and security selection in the consumer discretionary sector. Many of these stocks, which suffered steep declines as the recession took hold, rallied on optimism about a possible economic recovery and improving consumer sentiment. The portfolio did not own any media stocks, which outperformed as advertising revenues improved. It was also slowed by an underweight position in automakers. Mid Cap Value did not hold shares of Ford Motor, which rose nearly 378% during the period. In addition, the portfolio was hindered by its investments in leisure stocks. A key detractor was International Speedway Corp. During the recession, the race track operator struggled with lower attendance at NASCAR events and a decline in corporate sponsorship. Information Technology Contributed The portfolios holdings in the information technology sector added to relative results. Many of these companies are tied more closely to their own product cycles and market opportunities than to broad economic or capital markets conditions. A key contributor was Emulex Corp., a maker of storage-networking equipment. Its share price rose dramatically on news of an unsolicited takeover bid from chipmaker Broadcom Corp. The stock remained elevated as Emulex resisted the takeover, urging shareholders to reject Broadcoms offer on the grounds that it materially undervalued the company. Ultimately, Broadcom withdrew the offer. Utilities Enhanced Performance Security selection in utilitiesthe weakest sector in the benchmarkbenefited the portfolio. Because of valuations and higher-risk business models, Mid Cap Value did not hold any independent power producers, one of the weakest performing segments within the sector. The portfolios underweight in multi-utilities was also advantageous. Outlook We continue to follow our disciplined, bottom-up process, selecting companies one at a time for the portfolio. As of March 31, 2010, we see opportunities in consumer staples, industrials, energy, and health care stocks, reflected by overweight positions in these sectors, relative to the benchmark. Our fundamental analysis and valuation work are also directing us toward smaller relative weightings in consumer discretionary, materials, and financials stocks. 8 Mid Cap Value Top Ten Holdings % of net assets as of 3/31/10 Imperial Oil Ltd. 2.9% Northern Trust Corp. 2.9% Aon Corp. 2.7% Kimberly-Clark Corp. 2.5% Marsh & McLennan Cos., Inc. 2.4% Republic Services, Inc. 2.2% Lowe's Cos., Inc. 2.0% Chubb Corp. (The) 1.9% ConAgra Foods, Inc. 1.8% Wisconsin Energy Corp. 1.7% Top Five Industries % of net assets as of 3/31/10 Insurance 13.3% Oil, Gas & Consumable Fuels 8.8% Food Products 6.2% Commercial Services & Supplies 5.6% Electric Utilities 5.1% Types of Investments in Portfolio % of net assets as of 3/31/10 Domestic Common Stocks 91.8% Foreign Common Stocks 5.9% Total Common Stocks 97.7% Temporary Cash Investments 2.6% Other Assets and Liabilities (0.3)% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. 9 Performance Small Cap Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class ASVIX 73.93% 6.24% 12.86% 11.79% 7/31/98 Russell 2000 Value Index  65.07% 2.75% 8.90% 7.53%  Institutional Class ACVIX 74.47% 6.46% 13.09% 12.62% 10/26/98 A Class ACSCX 12/31/99 No sales charge* 73.53% 6.00% 12.60% 13.01% With sales charge* 63.43% 4.76% 11.93% 12.35% C Class ASVNX 3/1/10 No sales charge*    5.39% With sales charge*    4.39% R Class ASVRX    5.53% 3/1/10 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) The performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. (4) Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 Small Cap Value Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 1.49% 1.29% 1.74% 2.49% 1.99% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 11 Portfolio Commentary Small Cap Value Portfolio Managers: Ben Giele and James Pitman Performance Summary Small Cap Value returned 73.93%* for the 12 months ended March 31, 2010. By comparison, its benchmark, the Russell 2000 Value Index, returned 65.07%. The portfolios returns reflect operating expenses while the indexs returns do not. The Lipper Small-Cap Value Funds Index, which includes operating expenses, returned 69.02%.** As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved (partly in response to government stimulus programs), corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. Small company stocks posted significant gains during the period, while value stocks outperformed their growth counterparts. In this environment, Small Cap Value received positive results in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, the portfolios outperformance was largely the result of effective security selection and our continued emphasis on less-risky businesses with sound balance sheets. Contributing most against the benchmark were investments in the financials, utilities, and consumer discretionary sectors. The portfolios position in the health care sector detracted. Small Cap Value is carefully managed for long-term results. Since its inception on July 31, 1998, Small Cap Value has produced an average annual return of 11.79%, outpacing the returns of the Russell 2000 Value Index and the Lipper Small-Cap Value Funds Index for the same period (see performance information on pages 10 and 11 or in footnotes below). Financials Enhanced Results Security selection within the financials sector contributed significantly to relative performance. The rally in financials was centered in large banks and financial institutions, some of which had appeared to be on the brink of bankruptcy just months earlier. Although small-cap financials advanced as well, their shares lagged their large-cap counterparts. The portfolio benefited from its investments in well-capitalized regional commercial banks. A notable contributor was Webster Financial Corp., a regional bank serving customers in southern New England and eastern New York state. Webster Financial has successfully raised capital to cover credit concerns and support its expansion plans. * All fund returns referenced in this commentary are for Investor Class shares. ** The Lipper Small-Cap Value Funds Index returned 3.65%, 9.33% and 8.07% for the five-, ten-year and since inception periods ended March 31, 2010, respectively. 12 Small Cap Value Small Cap Values mix of capital markets firms was also advantageous. A top performer was Calamos Asset Management. During the market turmoil, Calamos share price had suffered in sympathy with other asset managers. As the environment improved, the company earned a profit, helped by investment gains. Within the insurance segment, select holdings detracted. HCC Insurance Holdings, one of the portfolios largest positions, reported strong 2009 earnings, benefiting from its conservative underwriting, capital structure, and investment portfolio. Although the property casualty insurer provided positive returns, its shares did not keep pace with riskier names in the segment. Utilities Contributed The portfolios underweight in the utilities sector was another source of positive relative results. During difficult economic times, utilities stocks tend to be viewed as defensive investments. However, when the market rallied during the period, utilities turned in the weakest sector performance of the benchmark index. Consumer Discretionary Added Value An overweight in the consumer discretionary sector contributed to progress versus the benchmark. The portfolio benefited from security selection among media companies, which outperformed as the economy strengthened and advertising revenues improved. Health Care Detracted The portfolios position in health care detracted slightly. The health care sector provided an overall total return of more than 60% within the portfolio and the benchmark, but security selection ultimately dampened Small Cap Values performance. Among the detractors was Pharmaceutical Product Development, a contract research organization that provides drug discovery and development services. The companys share price rose during the one-year reporting period, but did not keep pace with the broad health care sector. Outlook We continue to be bottom-up investment managers, building the portfolio one stock at a time, a process that results in exposure to market segments based on the attractiveness of individual companies in terms of their valuation and fundamentals. As of March 31, 2010, the portfolio is broadly diversified, with larger positions than the benchmark in the consumer discretionary, industrials, health care, and information technology sectors. Our fundamental analysis and valuation work is also directing us toward a smaller relative weighting in financials and utilities stocks. 13 Small Cap Value Top Ten Holdings % of net assets as of 3/31/10 Aspen Insurance Holdings Ltd., Series AHL, 5.625%, 12/31/49 (Conv. Pref.) 2.2% iShares Russell 2000 Value Index Fund 2.0% Granite Construction, Inc. 1.0% Mueller Industries, Inc. 1.0% W&T Offshore, Inc. 1.0% Curtiss-Wright Corp. 1.0% Young Innovations, Inc. 1.0% HCC Insurance Holdings, Inc. 0.8% Portland General Electric Co. 0.7% Parametric Technology Corp. 0.7% Top Five Industries % of net assets as of 3/31/10 Commercial Banks 8.0% Insurance 7.3% Real Estate Investment Trusts (REITs) 6.6% Machinery 4.3% Oil, Gas & Consumable Fuels 4.2% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks 94.4% Convertible Preferred Stocks 3.4% Preferred Stocks 0.6% Total Equity Exposure 98.4% Temporary Cash Investments 1.9% Other Assets and Liabilities (0.3)% 14 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 15 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 10/1/09 3/31/10 10/1/09 - 3/31/10 Expense Ratio Mid Cap Value Actual Investor Class $1,000 $1,144.40 $5.35 1.00% Institutional Class $1,000 $1,145.60 $4.28 0.80% A Class $1,000 $1,142.90 $6.68 1.25% C Class $1,000 $1,041.00 $1.68 2.00% R Class $1,000 $1,141.40 $8.01 1.50% Hypothetical Investor Class $1,000 $1,019.95 $5.04 1.00% Institutional Class $1,000 $1,020.94 $4.03 0.80% A Class $1,000 $1,018.70 $6.29 1.25% C Class $1,000 $1,014.96 $10.05 2.00% R Class $1,000 $1,017.45 $7.54 1.50% Small Cap Value Actual Investor Class $1,000 $1,156.00 $6.72 1.25% Institutional Class $1,000 $1,157.60 $5.65 1.05% A Class $1,000 $1,155.60 $8.06 1.50% C Class $1,000 $1,053.90 $1.90 2.25% R Class $1,000 $1,055.30 $1.48 1.75% Hypothetical Investor Class $1,000 $1,018.70 $6.29 1.25% Institutional Class $1,000 $1,019.70 $5.29 1.05% A Class $1,000 $1,017.45 $7.54 1.50% C Class $1,000 $1,013.71 $11.30 2.25% R Class $1,000 $1,016.21 $8.80 1.75% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) Ending account value based on actual return from March 1, 2010 (commencement of sale) through March 31, 2010. (3) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 30, the number of days in the period from March 1, 2010 (commencement of sale) through March 31, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (4) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 16 Schedule of Investments Mid Cap Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  97.7% DIVERSIFIED TELECOMMUNICATION SERVICES  2.5% AEROSPACE & DEFENSE  0.6% BCE, Inc. 80,527 $ Northrop Grumman Corp. 63,100 $ 4,137,467 CenturyTel, Inc. 266,053 9,434,240 BEVERAGES  0.6% Consolidated Coca-Cola Enterprises, Inc. 128,400 3,551,544 Communications CAPITAL MARKETS  4.5% Holdings, Inc. 97,300 1,844,808 AllianceBernstein Holding LP 36,800 1,128,288 Iowa Telecommunications Ameriprise Financial, Inc. 47,501 2,154,645 Services, Inc. 137,989 2,304,416 Invesco Ltd. 148,100 3,244,871 15,950,156 Northern Trust Corp. 333,600 18,434,736 ELECTRIC UTILITIES  5.1% State Street Corp. 91,600 4,134,824 American Electric Power Co., Inc. 92,855 3,173,784 29,097,364 Great Plains Energy, Inc. 136,359 2,532,187 CHEMICALS  0.7% IDACORP, Inc. 162,668 5,631,566 Minerals Technologies, Inc. 92,201 4,779,700 Northeast Utilities 229,183 6,334,618 COMMERCIAL BANKS  2.2% Portland General Electric Co. 295,736 5,710,662 City National Corp. 31,800 1,716,246 Westar Energy, Inc. 421,641 9,402,594 Comerica, Inc. 201,728 7,673,733 32,785,411 Commerce Bancshares, Inc. 108,249 4,453,364 ELECTRICAL EQUIPMENT  1.9% 13,843,343 Emerson Electric Co. 68,600 3,453,324 COMMERCIAL SERVICES & SUPPLIES  5.6% Hubbell, Inc., Class B 115,835 5,841,559 Cintas Corp. 132,800 3,730,352 Rockwell Automation, Inc. 31,700 1,786,612 IESI-BFC Ltd. 10,051 172,374 Woodward Governor Co. 31,515 1,007,850 Pitney Bowes, Inc. 332,100 8,119,845 12,089,345 Republic Services, Inc. 494,498 14,350,332 ELECTRONIC EQUIPMENT, INSTRUMENTS Waste Management, Inc. 280,444 9,655,687 & COMPONENTS  1.0% 36,028,590 Molex, Inc. 309,984 6,466,266 COMMUNICATIONS EQUIPMENT  0.6% ENERGY EQUIPMENT & SERVICES  0.9% Emulex Corp. 308,500 4,096,880 Baker Hughes, Inc. 84,500 3,957,980 COMPUTERS & PERIPHERALS  0.7% Smith International, Inc. 38,000 1,627,160 Diebold, Inc. 133,351 4,235,228 5,585,140 CONSTRUCTION MATERIALS  0.8% FOOD PRODUCTS  6.2% Vulcan Materials Co. 104,400 4,931,856 Campbell Soup Co. 223,800 7,911,330 CONTAINERS & PACKAGING  1.9% ConAgra Foods, Inc. 456,690 11,449,218 Bemis Co., Inc. 277,968 7,983,241 H.J. Heinz Co. 233,600 10,654,496 Sonoco Products Co. 130,100 4,005,779 Hershey Co. (The) 66,600 2,851,146 11,989,020 Kraft Foods, Inc., Class A 216,800 6,556,032 DISTRIBUTORS  1.1% 39,422,222 Genuine Parts Co. 172,594 7,290,371 GAS UTILITIES  0.9% DIVERSIFIED  1.5% Southwest Gas Corp. 182,203 5,451,514 iShares Russell Midcap Value Index Fund 234,300 9,449,319 17 Mid Cap Value Shares Value Shares Value HEALTH CARE EQUIPMENT & SUPPLIES  3.1% IT SERVICES  0.6% Beckman Coulter, Inc. 103,456 $6,497,037 Automatic Data Boston Scientific Corp. 450,400 3,251,888 Processing, Inc. 88,200 $3,922,254 CareFusion Corp. 46,400 1,226,352 LEISURE EQUIPMENT & PRODUCTS  0.3% Symmetry Medical, Inc. 374,471 3,759,689 Mattel, Inc. 95,700 2,176,218 Zimmer Holdings, Inc. 81,200 4,807,040 MACHINERY  3.2% Altra Holdings, Inc. 462,161 6,345,470 19,542,006 HEALTH CARE PROVIDERS & SERVICES  1.9% Dover Corp. 41,100 1,921,425 Cardinal Health, Inc. 26,400 951,192 Kaydon Corp. 272,956 10,263,146 LifePoint Hospitals, Inc. 160,900 5,917,902 Robbins & Myers, Inc. 68,000 1,619,760 Patterson Cos., Inc. 58,700 1,822,635 20,149,801 Select Medical METALS & MINING  0.9% Holdings Corp. 418,178 3,529,422 Newmont Mining Corp. 111,138 5,660,258 12,221,151 MULTILINE RETAIL  0.7% HOTELS, RESTAURANTS & LEISURE  3.0% Target Corp. 90,700 4,770,820 CEC Entertainment, Inc. 163,600 6,231,524 MULTI-UTILITIES  3.8% Hyatt Hotels Corp., PG&E Corp. 203,500 8,632,470 Class A 65,301 2,544,127 Wisconsin Energy Corp. 225,500 11,141,955 International Speedway Xcel Energy, Inc. 222,859 4,724,611 Corp., Class A 231,607 5,968,513 24,499,036 Speedway Motorsports, Inc. 284,143 4,435,472 OIL, GAS & CONSUMABLE FUELS  8.8% 19,179,636 Apache Corp. 15,151 1,537,826 HOUSEHOLD DURABLES  1.4% Devon Energy Corp. 74,100 4,774,263 Fortune Brands, Inc. 143,800 6,975,738 EQT Corp. 247,357 10,141,637 Toll Brothers, Inc. 91,400 1,901,120 Imperial Oil Ltd. 486,600 18,795,174 8,876,858 Inergy LP 34,053 1,287,203 HOUSEHOLD PRODUCTS  2.8% Murphy Oil Corp. 130,600 7,338,414 Clorox Co. 24,900 1,597,086 Noble Energy, Inc. 63,500 4,635,500 Kimberly-Clark Corp. 258,723 16,268,502 Ultra Petroleum Corp. 61,600 2,872,408 17,865,588 Williams Pipeline INDUSTRIAL CONGLOMERATES  0.6% Partners LP 57,800 1,748,450 Tyco International Ltd. 108,400 4,146,300 XTO Energy, Inc. 68,900 3,250,702 INSURANCE  13.3% 56,381,577 ACE Ltd. 175,800 9,194,340 PAPER & FOREST PRODUCTS  0.8% Allstate Corp. (The) 191,600 6,190,596 MeadWestvaco Corp. 64,500 1,647,975 Aon Corp. 404,500 17,276,195 Weyerhaeuser Co. 72,936 3,301,813 Chubb Corp. (The) 236,900 12,283,265 4,949,788 Hartford Financial Services REAL ESTATE INVESTMENT TRUSTS (REITs)  3.9% Group, Inc. (The) 79,136 2,249,045 Annaly Capital HCC Insurance Management, Inc. 247,700 4,255,486 Holdings, Inc. 228,932 6,318,523 Boston Properties, Inc. 45,299 3,417,356 Marsh & McLennan Government Properties Cos., Inc. 621,727 15,182,573 Income Trust 182,289 4,741,337 Primerica, Inc. 27,731 415,965 HCP, Inc. 46,100 1,521,300 Symetra Financial Corp. 226,978 2,991,570 Host Hotels & Resorts, Inc. 412,869 6,048,531 Transatlantic Holdings, Inc. 120,558 6,365,463 Piedmont Office Realty Travelers Cos., Inc. (The) 123,400 6,656,196 Trust, Inc., Class A 245,962 4,882,346 85,123,731 24,866,356 18 Mid Cap Value Shares Value Shares Value ROAD & RAIL  0.2% Temporary Cash Investments  2.6% Heartland Express, Inc. 96,700 $1,595,550 JPMorgan U.S. Treasury SEMICONDUCTORS & SEMICONDUCTOR Plus Money Market Fund EQUIPMENT  2.8% Agency Shares 31,830 $31,830 Applied Materials, Inc. 695,700 9,378,036 Repurchase Agreement, Bank of America KLA-Tencor Corp. 163,000 5,039,960 Securities, LLC, (collateralized by various Verigy Ltd. 295,300 3,301,454 U.S. Treasury obligations, 3.125%, 1/31/17, 17,719,450 valued at $17,300,678), in a joint trading account at 0.01%, dated 3/31/10, due SOFTWARE  1.2% 4/1/10 (Delivery value $16,900,005) 16,900,000 Cadence Design TOTAL TEMPORARY Systems, Inc. 634,300 4,224,438 CASH INVESTMENTS SS&C Technologies (Cost $16,931,830) Holdings, Inc. 23,313 351,560 TOTAL INVESTMENT Synopsys, Inc. 136,600 3,055,742 SECURITIES  100.3% 7,631,740 (Cost $557,613,324) SPECIALTY RETAIL  3.0% OTHER ASSETS AND LIABILITIES  (0.3)% Lowes Cos., Inc. 533,600 12,934,464 TOTAL NET ASSETS  100.0% PetSmart, Inc. 186,200 5,950,952 18,885,416 THRIFTS & MORTGAGE FINANCE  2.1% Hudson City Bancorp., Inc. 340,000 4,814,400 Northwest Bancshares, Inc. 249,659 2,930,997 Peoples United Financial, Inc. 353,889 5,534,824 13,280,221 TOTAL COMMON STOCKS (Cost $540,681,494) Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 17,981,246 CAD for USD 4/30/10 $17,704,176 $(43,125) (Value on Settlement Date $17,661,051) Notes to Schedule of Investments CAD Canadian Dollar USD United States Dollar (1) Non-income producing. Industry classifications are unaudited. See Notes to Financial Statements. 19 Small Cap Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  94.4% Investment Technology Group, Inc. 275,000 $4,589,750 AEROSPACE & DEFENSE  2.4% Knight Capital Group, Inc., AAR Corp. 150,000 $ 3,723,000 Class A 190,000 2,897,500 AeroVironment, Inc. 86,097 2,247,993 MCG Capital Corp. 750,000 3,907,500 Ceradyne, Inc. 160,000 3,630,400 PennantPark Curtiss-Wright Corp. 555,000 19,314,000 Investment Corp. 410,000 4,247,600 Esterline Piper Jaffray Cos. 120,000 4,836,000 Technologies Corp. 80,000 3,954,400 Prospect Capital Corp. 445,000 5,406,750 Moog, Inc., Class A 265,000 9,386,300 Pzena Investment Triumph Group, Inc. 80,000 5,607,200 Management, Inc., Class A 420,000 3,204,600 47,863,293 TradeStation Group, Inc. 765,000 5,362,650 AIR FREIGHT & LOGISTICS  0.2% 77,050,100 UTi Worldwide, Inc. 265,000 4,059,800 CHEMICALS  2.8% AIRLINES  0.4% A. Schulman, Inc. 115,000 2,814,050 Allegiant Travel Co. 50,000 2,893,000 Arch Chemicals, Inc. 170,000 5,846,300 JetBlue Airways Corp. 545,000 3,041,100 Cytec Industries, Inc. 95,000 4,440,300 SkyWest, Inc. 190,000 2,713,200 Ferro Corp. 340,000 2,988,600 8,647,300 Georgia Gulf Corp. 175,000 3,235,750 AUTO COMPONENTS  0.7% H.B. Fuller Co. 195,000 4,525,950 ArvinMeritor, Inc. 230,000 3,070,500 Intrepid Potash, Inc. 165,000 5,004,450 Cooper Tire & Rubber Co. 150,000 2,853,000 Kraton Performance Polymers, Inc. 220,000 3,929,200 Dana Holding Corp. 240,000 2,851,200 Lear Corp. 35,000 2,777,250 Minerals Technologies, Inc. 40,000 2,073,600 Standard Motor Olin Corp. 305,000 5,984,100 Products, Inc. 325,000 3,224,000 OM Group, Inc. 110,000 3,726,800 14,775,950 Sensient Technologies Corp. 165,000 4,794,900 BIOTECHNOLOGY  0.4% Solutia, Inc. 370,000 5,960,700 Martek Biosciences Corp. 85,000 1,913,350 55,324,700 Talecris Biotherapeutics COMMERCIAL BANKS  8.0% Holdings Corp. 260,000 5,179,200 American National 7,092,550 Bankshares, Inc. 170,000 3,425,500 BUILDING PRODUCTS  0.6% Associated Banc-Corp. 350,000 4,830,000 Apogee Enterprises, Inc. 145,000 2,292,450 Boston Private Financial Griffon Corp. 285,000 3,551,100 Holdings, Inc. 825,000 6,080,250 Citizens Republic Simpson Manufacturing Bancorp., Inc. 4,075,000 4,808,500 Co., Inc. 215,000 5,968,400 Community Bank 11,811,950 System, Inc. 125,000 2,847,500 CAPITAL MARKETS  3.9% CVB Financial Corp. 310,000 3,078,300 Apollo Investment Corp. 600,000 7,638,000 East West Bancorp., Inc. 215,000 3,745,300 Ares Capital Corp. 690,000 10,239,600 First Citizens BancShares, Artio Global Investors, Inc. 270,000 6,679,800 Inc., Class A 15,000 2,981,400 Calamos Asset Management, First Horizon Inc., Class A 405,000 5,807,700 National Corp. 350,001 4,917,508 E*TRADE Financial Corp. 2,525,000 4,166,250 First Interstate Fifth Street Finance Corp. 330,000 3,831,300 Bancsystem, Inc. 190,000 3,087,500 HFF, Inc., Class A 570,000 4,235,100 First Midwest Bancorp., Inc. 290,000 3,929,500 20 Small Cap Value Shares Value Shares Value FirstMerit Corp. 270,000 $5,823,900 NCR Corp. 200,000 $ FNB Corp. 420,000 3,406,200 Novatel Wireless, Inc. 610,000 4,105,300 Fulton Financial Corp. 950,000 9,680,500 15,392,250 Hampton Roads CONSTRUCTION & ENGINEERING  2.0% Bankshares, Inc. 355,000 553,800 Comfort Systems USA, Inc. 290,000 3,622,100 Heritage Financial Corp. 345,000 5,206,050 EMCOR Group, Inc. 240,000 5,911,200 Huntington Bancshares, Inc. 890,000 4,779,300 Granite Construction, Inc. 675,000 20,398,500 IBERIABANK Corp. 50,000 3,000,500 KBR, Inc. 140,000 3,102,400 KeyCorp 375,000 2,906,250 Pike Electric Corp. 620,000 5,778,400 Lakeland Financial Corp. 240,000 4,572,000 38,812,600 Marshall & Ilsley Corp. 1,100,000 8,855,000 CONSTRUCTION MATERIALS  0.5% MB Financial, Inc. 130,000 2,928,900 Martin Marietta National Bankshares, Inc. 110,000 2,997,500 Materials, Inc. 45,000 3,759,750 Old National Bancorp. 345,000 4,122,750 Texas Industries, Inc. 155,000 5,296,350 Pacific Continental Corp. 280,000 2,940,000 9,056,100 Sterling Bancorp, Class N 20,000 201,000 CONTAINERS & PACKAGING  0.6% Sterling Bancshares, Inc. 1,775,000 9,904,500 Silgan Holdings, Inc. 65,000 3,914,950 Trico Bancshares 150,000 2,985,000 Sonoco Products Co. 235,000 7,235,650 Trustmark Corp. 120,000 2,931,600 11,150,600 United Bankshares, Inc. 150,000 3,933,000 DISTRIBUTORS  0.2% Washington Banking Co. 435,000 5,476,650 Core-Mark Holding Webster Financial Corp. 270,000 4,722,300 Co., Inc. 105,000 3,214,050 Whitney Holding Corp. 790,000 10,894,100 DIVERSIFIED  2.3% Wilmington Trust Corp. 430,000 7,125,100 iShares Russell 2000 Wintrust Financial Corp. 95,000 3,534,950 Index Fund 90,000 6,102,900 157,212,108 iShares Russell 2000 Value COMMERCIAL SERVICES & SUPPLIES  1.8% Index Fund 615,000 39,261,600 ABM Industries, Inc. 190,000 4,028,000 45,364,500 DIVERSIFIED CONSUMER SERVICES  1.0% ATC Technology Corp. 170,000 2,917,200 Corinthian Colleges, Inc. 470,000 8,267,300 Brinks Co. (The) 235,000 6,634,050 Lincoln Educational IESI-BFC Ltd. 640,000 10,976,000 Services Corp. 255,000 6,451,500 SYKES Enterprises, Inc. 170,000 3,882,800 Regis Corp. 240,000 4,483,200 US Ecology, Inc. 450,000 7,245,000 19,202,000 35,683,050 DIVERSIFIED TELECOMMUNICATION COMMUNICATIONS EQUIPMENT  0.8% SERVICES  0.2% Bel Fuse, Inc., Class B 235,000 4,735,250 Atlantic Tele-Network, Inc. 90,000 4,043,700 Calix, Inc. 59,775 803,974 ELECTRIC UTILITIES  1.8% Emulex Corp. 215,000 2,855,200 Central Vermont Public Opnext, Inc. 700,000 1,652,000 Service Corp. 190,000 3,832,300 Polycom, Inc. 195,000 5,963,100 Great Plains Energy, Inc. 570,000 10,584,900 16,009,524 IDACORP, Inc. 75,000 2,596,500 COMPUTERS & PERIPHERALS  0.8% Portland General Electric Co. 680,000 13,130,800 Electronics for Unitil Corp. 120,000 2,790,000 Imaging, Inc. 485,000 5,640,550 Westar Energy, Inc. 125,000 2,787,500 Lexmark International, Inc., 35,722,000 Class A 80,000 2,886,400 21 Small Cap Value Shares Value Shares Value ELECTRICAL EQUIPMENT  2.7% FOOD PRODUCTS  0.8% Acuity Brands, Inc. 115,000 $4,854,150 American Italian Pasta Co., Belden, Inc. 220,000 6,041,200 Class A 70,000 $ Brady Corp., Class A 190,000 5,912,800 B&G Foods, Inc., Class A 270,000 2,829,600 Encore Wire Corp. 380,000 7,904,000 Farmer Bros. Co. 160,000 2,998,400 General Cable Corp. 105,000 2,835,000 Seneca Foods Corp., Class A 155,835 4,537,915 GrafTech International Ltd. 310,000 4,237,700 TreeHouse Foods, Inc. 65,000 2,851,550 Hubbell, Inc., Class B 60,000 3,025,800 15,938,365 II-VI, Inc. 160,000 5,414,400 GAS UTILITIES  0.6% LSI Industries, Inc. 740,000 5,046,800 Chesapeake Utilities Corp. 105,000 3,129,000 Regal-Beloit Corp. 85,000 5,049,850 Nicor, Inc. 70,000 2,934,400 Thomas & Betts Corp. 100,000 3,924,000 WGL Holdings, Inc. 140,000 4,851,000 54,245,700 10,914,400 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS  2.3% HEALTH CARE EQUIPMENT & SUPPLIES  1.8% Anixter International, Inc. 65,000 3,045,250 Analogic Corp. 70,000 2,991,100 CONMED Corp. 85,000 2,023,850 Benchmark Electronics, Inc. 260,000 5,392,400 Cutera, Inc. 690,000 7,155,300 Coherent, Inc. 90,000 2,876,400 Utah Medical Products, Inc. 155,000 4,360,150 Electro Scientific Young Innovations, Inc. 679,235 19,127,258 Industries, Inc. 455,000 5,828,550 35,657,658 Littelfuse, Inc. 17,072 648,907 HEALTH CARE PROVIDERS & SERVICES  3.0% Methode Electronics, Inc. 300,000 2,970,000 Alliance HealthCare Molex, Inc. 200,000 4,172,000 Services, Inc. 1,000,000 5,620,000 Park Electrochemical Corp. 160,000 4,598,400 Almost Family, Inc. 80,000 3,015,200 PC Connection, Inc. 485,000 3,007,000 AMERIGROUP Corp. 115,000 3,822,600 Rogers Corp. 270,000 7,832,700 Amsurg Corp. 300,000 6,477,000 TTM Technologies, Inc. 330,000 2,930,400 Assisted Living Concepts, Inc., Class A 140,000 4,597,600 Vishay Intertechnology, Inc. 170,000 1,739,100 Health Management Associates, Inc., Class A 800,000 6,880,000 45,041,107 Kindred Healthcare, Inc. 155,000 2,797,750 ENERGY EQUIPMENT & SERVICES  1.8% LifePoint Hospitals, Inc. 120,000 4,413,600 Bristow Group, Inc. 125,000 4,716,250 Global Industries Ltd. 460,000 2,953,200 Magellan Health Services, Inc. 180,000 7,826,400 Helix Energy Solutions National Healthcare Corp. 245,000 8,668,100 Group, Inc. 380,000 4,951,400 U.S. Physical Therapy, Inc. 300,000 5,220,000 Key Energy Services, Inc. 525,000 5,013,750 North American Energy 59,338,250 Partners, Inc. 260,000 2,493,400 HOTELS, RESTAURANTS & LEISURE  1.7% Rowan Cos., Inc. 190,000 5,530,900 Bally Technologies, Inc. 180,000 7,297,200 Superior Energy Bob Evans Farms, Inc. 155,000 4,791,050 Services, Inc. 250,000 5,255,000 Gaylord Entertainment Co. 150,000 4,393,500 Unit Corp. 115,000 4,862,200 Jack in the Box, Inc. 190,000 4,474,500 35,776,100 Life Time Fitness, Inc. 150,000 4,215,000 FOOD & STAPLES RETAILING  0.6% Red Robin Gourmet Ruddick Corp. 95,000 3,005,800 Burgers, Inc. 190,000 4,643,600 Weis Markets, Inc. 240,000 8,726,400 Ruby Tuesday, Inc. 375,000 3,963,750 11,732,200 33,778,600 22 Small Cap Value Shares Value Shares Value HOUSEHOLD DURABLES  1.3% IT SERVICES  1.2% CSS Industries, Inc 140,000 $2,814,000 CACI International, Inc., Ethan Allen Interiors, Inc. 280,000 5,776,400 Class A 95,000 $ 4,640,750 Furniture Brands Cass Information International, Inc. 775,000 4,983,250 Systems, Inc. 125,000 3,893,750 Helen of Troy Ltd. 115,000 2,996,900 DST Systems, Inc. 285,000 11,813,250 M.D.C. Holdings, Inc. 80,000 2,768,800 Total System Services, Inc. 230,000 3,601,800 M/I Homes, Inc. 225,000 3,296,250 23,949,550 Standard Pacific Corp. 650,000 2,938,000 LEISURE EQUIPMENT & PRODUCTS  0.5% JAKKS Pacific, Inc. 215,000 2,805,750 25,573,600 HOUSEHOLD PRODUCTS  0.5% RC2 Corp. 185,000 2,769,450 Cellu Tissue Holdings, Inc. 500,000 4,990,000 Sport Supply Group, Inc. 265,000 3,561,600 WD-40 Co. 140,000 4,596,200 9,136,800 9,586,200 LIFE SCIENCES TOOLS & SERVICES  0.5% INDUSTRIAL CONGLOMERATES  0.1% Pharmaceutical Product Development, Inc. 435,000 10,331,250 Tredegar Corp. 160,000 2,732,800 MACHINERY  4.3% INSURANCE  5.1% Actuant Corp., Class A 295,000 5,767,250 American Equity Investment Life Holding Co. 310,000 3,301,500 Barnes Group, Inc. 310,000 6,029,500 Aspen Insurance CLARCOR, Inc. 110,000 3,793,900 Holdings Ltd. 140,000 4,037,600 Dynamic Materials Corp. 300,000 4,686,000 Assured Guaranty Ltd. 275,000 6,041,750 FreightCar America, Inc. 170,000 4,107,200 Baldwin & Lyons, Inc., IDEX Corp. 90,000 2,979,000 Class B 235,000 5,661,150 Kadant, Inc. 180,000 2,593,800 Delphi Financial Group, Inc., Kaydon Corp. 80,000 3,008,000 Class A 125,000 3,145,000 Kennametal, Inc. 195,000 5,483,400 Erie Indemnity Co., Class A 290,000 12,507,700 Lincoln Electric Hanover Insurance Holdings, Inc. 145,000 7,877,850 Group, Inc. (The) 145,000 6,323,450 Mueller Industries, Inc. 740,000 19,824,600 HCC Insurance Mueller Water Products, Holdings, Inc. 550,000 15,180,000 Inc., Class A 1,360,000 6,500,800 Max Capital Group Ltd. 185,000 4,253,150 Pentair, Inc. 110,000 3,918,200 Mercer Insurance RBC Bearings, Inc. 120,000 3,824,400 Group, Inc. 361,253 6,502,554 Platinum Underwriters Robbins & Myers, Inc. 195,000 4,644,900 Holdings Ltd. 195,000 7,230,600 85,038,800 Primerica, Inc. 86,608 1,299,120 MARINE  0.4% ProAssurance Corp. 105,000 6,146,700 Diana Shipping, Inc. 400,000 6,048,000 Symetra Financial Corp. 75,000 988,500 Genco Shipping & Trading Ltd. 135,000 2,849,850 United Fire & Casualty Co. 255,000 4,587,450 Unitrin, Inc. 175,000 4,908,750 8,897,850 Validus Holdings Ltd. 150,000 4,129,500 MEDIA  2.9% Zenith National Arbitron, Inc. 185,000 4,932,100 Insurance Corp. 105,000 4,023,600 Belo Corp., Class A 585,000 3,989,700 100,268,074 E.W. Scripps Co. (The), Class A 1,075,000 9,083,750 INTERNET SOFTWARE & SERVICES  0.2% Entercom Communications IAC/InterActiveCorp 170,000 3,865,800 Corp., Class A 90,000 1,070,100 23 Small Cap Value Shares Value Shares Value Entravision Communications Penn Virginia Corp. 135,000 $ Corp., Class A 2,680,000 $7,396,800 Rosetta Resources, Inc. 165,000 3,885,750 Harte-Hanks, Inc. 305,000 3,922,300 W&T Offshore, Inc. 2,360,000 19,824,000 Journal Communications, 83,060,750 Inc., Class A 1,350,000 5,670,000 PAPER & FOREST PRODUCTS  0.8% Knology, Inc. 210,000 2,822,400 Domtar Corp. 85,000 5,474,850 LIN TV Corp., Class A 1,725,190 9,919,842 Louisiana-Pacific Corp. 375,000 3,393,750 McClatchy Co. (The), Class A 1,275,000 6,260,250 P.H. Glatfelter Co. 235,000 3,405,150 Sinclair Broadcast Group, Schweitzer-Mauduit Inc., Class A 75,000 381,000 International, Inc. 70,000 3,329,200 Value Line, Inc. 92,498 2,135,779 15,602,950 57,584,021 PERSONAL PRODUCTS  0.5% METALS & MINING  2.2% Inter Parfums, Inc. 255,000 3,779,100 Brush Engineered Prestige Brands Materials, Inc. 175,000 3,949,750 Holdings, Inc. 465,000 4,185,000 Carpenter Technology Corp. 90,000 3,294,000 Schiff Nutrition International, Inc. 290,000 2,372,200 Coeur dAlene Mines Corp. 230,000 3,445,400 10,336,300 Commercial Metals Co. 240,000 3,614,400 PHARMACEUTICALS  0.5% Haynes International, Inc. 225,000 7,994,250 Biovail Corp. 175,000 2,934,750 Kaiser Aluminum Corp. 75,000 2,892,750 Endo Pharmaceuticals Mesabi Trust 130,000 3,179,800 Holdings, Inc. 165,000 3,908,850 Royal Gold, Inc. 100,000 4,621,000 Par Pharmaceutical RTI International Cos., Inc. 95,000 2,356,000 Metals, Inc. 135,000 4,094,550 9,199,600 Schnitzer Steel Industries, PROFESSIONAL SERVICES  1.0% Inc., Class A 75,000 3,939,750 CDI Corp. 255,579 3,746,788 Worthington Industries, Inc. 195,000 3,371,550 Heidrick & Struggles 44,397,200 International, Inc. 120,000 3,363,600 MULTILINE RETAIL  0.4% Korn/Ferry International 155,000 2,735,750 Big Lots, Inc. 160,000 5,827,200 Mistras Group, Inc. 595,000 5,944,050 Freds, Inc., Class A 150,000 1,797,000 Towers Watson & Co., 7,624,200 Class A 85,000 4,037,500 MULTI-UTILITIES  0.8% 19,827,688 Avista Corp. 200,000 4,142,000 REAL ESTATE INVESTMENT TRUSTS (REITs)  5.7% Black Hills Corp. 100,000 3,035,000 American Campus MDU Resources Group, Inc. 210,000 4,531,800 Communities, Inc. 105,000 2,904,300 NorthWestern Corp. 140,000 3,753,400 Capstead Mortgage Corp. 260,000 3,109,600 15,462,200 Chimera Investment Corp. 2,650,000 10,308,500 OIL, GAS & CONSUMABLE FUELS  4.2% DCT Industrial Trust, Inc. 945,000 4,942,350 Berry Petroleum Co., Class A 170,000 4,787,200 First Industrial Realty Trust, Inc. 485,000 3,763,600 Bill Barrett Corp. 190,000 5,834,900 DHT Holdings, Inc. 1,200,000 4,704,000 First Potomac Realty Trust 290,958 4,373,099 Forest Oil Corp. 425,000 10,973,500 Getty Realty Corp. 145,000 3,393,000 Government Properties Frontier Oil Corp. 585,000 7,897,500 Income Trust 250,000 6,502,500 Goodrich Petroleum Corp. 190,000 2,971,600 Hatteras Financial Corp. 105,000 2,705,850 Mariner Energy, Inc. 725,000 10,853,250 Healthcare Realty Trust, Inc. 125,000 2,911,250 Nordic American Tanker Hersha Hospitality Trust 645,000 3,341,100 Shipping 265,000 8,021,550 24 Small Cap Value Shares Value Shares Value Highwoods Properties, Inc. 250,000 $ Compuware Corp. 450,000 $3,780,000 Inland Real Estate Corp. 310,000 2,836,500 Lawson Software, Inc. 485,000 3,205,850 Kilroy Realty Corp. 140,000 4,317,600 Parametric LaSalle Hotel Properties 235,000 5,475,500 Technology Corp. 725,000 13,086,250 Lexington Realty Trust 850,000 5,533,500 Quest Software, Inc. 270,000 4,803,300 Medical Properties Radiant Systems, Inc. 420,000 5,993,400 Trust, Inc. 255,000 2,672,400 S1 Corp. 820,000 4,838,000 MFA Financial, Inc. 1,200,000 8,832,000 SS&C Technologies National Health Holdings, Inc. 72,973 1,100,433 Investors, Inc. 105,000 4,069,800 Sybase, Inc. 165,000 7,692,300 National Retail THQ, Inc. 330,000 2,313,300 Properties, Inc. 130,000 2,967,900 TIBCO Software, Inc. 350,000 3,776,500 Omega Healthcare Investors, Inc. 195,000 3,800,550 Ulticom, Inc. 577,353 5,585,890 Piedmont Office Realty 63,297,473 Trust, Inc., Class A 255,000 5,061,750 SPECIALTY RETAIL  4.1% Saul Centers, Inc. 80,000 3,312,000 Aarons, Inc. 115,000 3,834,100 Urstadt Biddle Properties, Cabelas, Inc. 245,000 4,285,050 Inc., Class A 290,000 4,584,900 Cato Corp. (The), Class A 140,000 3,001,600 Washington Real Estate Investment Trust 100,000 3,055,000 Childrens Place Retail Stores, Inc. (The) 110,000 4,900,500 112,707,049 Christopher & Banks Corp. 730,000 5,840,000 ROAD & RAIL  0.3% Coldwater Creek, Inc. 615,000 4,268,100 Arkansas Best Corp. 105,000 3,137,400 Collective Brands, Inc. 200,000 4,548,000 Old Dominion Freight Line, Inc. 95,000 3,172,050 Dress Barn, Inc. (The) 105,000 2,746,800 6,309,450 Finish Line, Inc. (The), SEMICONDUCTORS & SEMICONDUCTOR Class A 315,000 5,140,800 EQUIPMENT  2.7% Genesco, Inc. 235,000 7,287,350 Cohu, Inc. 170,000 2,340,900 Group 1 Automotive, Inc. 110,000 3,504,600 Cymer, Inc. 110,000 4,103,000 Hot Topic, Inc. 630,000 4,095,000 Integrated Device Mens Wearhouse, Inc. (The) 115,000 2,753,100 Technology, Inc. 820,000 5,026,600 New York & Co., Inc. 635,000 3,041,650 Intersil Corp., Class A 320,000 4,723,200 PEP Boys-Manny Moe Mattson Technology, Inc. 825,000 3,811,500 & Jack 270,000 2,713,500 MEMC Electronic Rent-A-Center, Inc. 125,000 2,956,250 Materials, Inc. 345,000 5,288,850 Stage Stores, Inc. 190,000 2,924,100 MKS Instruments, Inc. 145,000 2,840,550 Systemax, Inc. 89,221 1,939,664 Sigma Designs, Inc. 465,000 5,454,450 Vitamin Shoppe, Inc. 240,000 5,388,000 Standard Wet Seal, Inc. (The), Microsystems Corp. 190,000 4,423,200 Class A 1,425,000 6,783,000 Varian Semiconductor 81,951,164 Equipment Associates, Inc. 110,000 3,643,200 TEXTILES, APPAREL & LUXURY GOODS  1.0% Verigy Ltd. 700,000 7,826,000 Crocs, Inc. 475,000 4,165,750 Zoran Corp. 270,000 2,905,200 True Religion Apparel, Inc. 125,000 3,795,000 52,386,650 Warnaco Group, Inc. (The) 110,000 5,248,100 SOFTWARE  3.2% Weyco Group, Inc. 75,000 1,764,000 Aspen Technology, Inc. 305,000 3,126,250 Wolverine World Wide, Inc. 170,000 4,957,200 Cadence Design 19,930,050 Systems, Inc. 600,000 3,996,000 25 Small Cap Value Shares Value Shares Value THRIFTS & MORTGAGE FINANCE  2.3% Preferred Stocks  0.6% Brookline Bancorp., Inc. 380,000 $4,043,200 First Financial Holdings, Inc. 215,000 3,237,900 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.6% National Retail Properties, First Financial Inc., Series C, 7.375%, Northwest, Inc. 580,000 3,961,400 10/12/11 280,192 $6,640,550 First Niagara Financial PS Business Parks, Inc., Group, Inc. 620,000 8,816,400 Series K, 7.95%, 4/9/10 203,231 5,052,323 Flushing Financial Corp. 250,000 3,165,000 11,692,873 K-Fed Bancorp. 380,000 3,389,600 TOTAL PREFERRED STOCKS PMI Group, Inc. (The) 725,000 3,929,500 (Cost $11,109,714) Provident Financial Services, Inc. 495,000 5,890,500 Temporary Cash Investments  1.9% Radian Group, Inc. 315,000 4,926,600 JPMorgan U.S. Treasury Washington Federal, Inc. 215,000 4,368,800 Plus Money Market Fund Agency Shares 132,423 132,423 45,728,900 Repurchase Agreement, Bank of America TRADING COMPANIES & DISTRIBUTORS  0.8% Securities, LLC, (collateralized by various GATX Corp. 115,000 3,294,750 U.S. Treasury obligations, 3.125%, 1/31/17, Kaman Corp. 190,000 4,751,900 valued at $37,774,852), in a joint trading account at 0.01%, dated 3/31/10, due Lawson Products, Inc. 240,000 3,712,800 4/1/10 (Delivery value $36,900,010) 36,900,000 WESCO International, Inc. 115,000 3,991,650 TOTAL TEMPORARY 15,751,100 CASH INVESTMENTS WATER UTILITIES  0.2% (Cost $37,032,423) Artesian Resources Corp., TOTAL INVESTMENT Class A 230,000 4,061,800 SECURITIES  100.3% (Cost $1,636,163,932) TOTAL COMMON STOCKS (Cost $1,532,206,680) OTHER ASSETS AND LIABILITIES  (0.3)% Convertible Preferred Stocks  3.4% TOTAL NET ASSETS  100.0% INSURANCE  2.2% Aspen Insurance Holdings Notes to Schedule of Investments Ltd., Series AHL, (1) Non-income producing. 5.625%, 12/31/49 780,000 43,680,000 (2) Affiliated Company: the funds holding represents ownership of 5% or LEISURE EQUIPMENT & PRODUCTS  0.3% more of the voting securities of the company; therefore, the company Callaway Golf Co., Series B, is affiliated as defined in the Investment Company Act of 1940. 7.50%, 6/15/12 40,000 5,560,000 (3) Perpetual security. These securities do not have a predetermined MEDIA  0.3% maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call LodgeNet Interactive Corp., date is indicated, as applicable. 10.00%, 12/31/49 2,516 4,997,405 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.3% (4) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Entertainment Properties Act or exempted from registration, may only be sold to qualified Trust, Series E, institutional investors. The aggregate value of these securities at 9.00%, 4/20/13 150,000 3,918,000 the period end was $10,557,405, which represented 0.5% of total Lexington Realty Trust, net assets. Series C, 6.50%, 12/31/49 70,000 2,641,800 6,559,800 Industry classifications are unaudited. TOBACCO  0.3% Universal Corp., 6.75%, 3/15/13 5,003 6,104,911 See Notes to Financial Statements. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $55,815,115) 26 Statement of Assets and Liabilities MARCH 31, 2010 Mid Cap Value Small Cap Value Assets Investment securities  unaffiliated, at value (cost of $557,613,324 and $1,592,417,126, respectively) $641,556,321 $1,941,766,184 Investment securities  affiliated, at value (cost of $ and $43,746,806, respectively)  38,371,002 Total investment securities, at value (cost of $557,613,324 and $1,636,163,932, respectively) 641,556,321 1,980,137,186 Receivable for investments sold 18,443,268 12,050,330 Receivable for capital shares sold 4,502,491 1,920,054 Dividends and interest receivable 1,668,595 3,788,164 666,170,675 1,997,895,734 Liabilities Disbursements in excess of demand deposit cash  135 Payable for investments purchased 25,448,731 18,391,428 Payable for capital shares redeemed 774,579 2,314,198 Payable for forward foreign currency exchange contracts 43,125  Accrued management fees 501,564 1,952,900 Distribution fees payable 16 16 Service fees (and distribution fees  A Class and R Class) payable 21,841 91,358 26,789,856 22,750,035 Net Assets $639,380,819 $1,975,145,699 See Notes to Financial Statements. 27 MARCH 31, 2010 Mid Cap Value Small Cap Value Net Assets Consist of: Capital (par value and paid-in surplus) $623,385,185 $1,902,033,615 Undistributed net investment income 900,994  Accumulated net realized loss on investment and foreign currency transactions (68,807,254) (270,861,170) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 83,901,894 343,973,254 $639,380,819 $1,975,145,699 Investor Class, $0.01 Par Value Net assets $478,796,118 $885,942,364 Shares outstanding 41,974,456 110,429,540 Net asset value per share $11.41 $8.02 Institutional Class, $0.01 Par Value Net assets $68,487,233 $654,737,974 Shares outstanding 6,003,134 81,298,623 Net asset value per share $11.41 $8.05 A Class, $0.01 Par Value Net assets $75,435,295 $434,412,630 Shares outstanding 6,613,057 54,322,517 Net asset value per share $11.41 $8.00 Maximum offering price (net asset value divided by 0.9425) $12.11 $8.49 C Class, $0.01 Par Value Net assets $51,028 $26,360 Shares outstanding 4,468 3,289 Net asset value per share $11.42 $8.01 R Class, $0.01 Par Value Net assets $16,611,145 $26,371 Shares outstanding 1,456,126 3,289 Net asset value per share $11.41 $8.02 See Notes to Financial Statements. 28 Statement of Operations YEAR ENDED MARCH 31, 2010 Mid Cap Value Small Cap Value Investment Income (Loss) Income: Dividends (including $ and $9,372,805 respectively, from affiliates and net of foreign taxes withheld of $78,196 and $100,476, respectively) $ 11,820,637 $ 41,168,761 Interest 6,556 32,024 11,827,193 41,200,785 Expenses: Management fees 4,161,692 17,191,070 Distribution fees  C Class 16 16 Service fees  C Class 5 5 Distribution and service fees: A Class 121,573 820,306 R Class 47,327 11 Directors fees and expenses 16,751 62,170 Other expenses 5 12 4,347,369 18,073,590 Net investment income (loss) 7,479,824 23,127,195 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $ and $(5,377,125) from affiliates, respectively) 47,430,848 139,774,597 Foreign currency transactions (1,180,690)  46,250,158 139,774,597 Change in net unrealized appreciation (depreciation) on: Investments 121,436,546 563,558,090 Translation of assets and liabilities in foreign currencies (69,913)  121,366,633 563,558,090 Net realized and unrealized gain (loss) 167,616,791 703,332,687 Net Increase (Decrease) in Net Assets Resulting from Operations $175,096,615 $726,459,882 See Notes to Financial Statements. 29 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2009 Mid Cap Value Small Cap Value Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 7,479,824 $ 5,984,436 $ 23,127,195 $ 22,796,973 Net realized gain (loss) 46,250,158 (75,849,439) 139,774,597 (282,679,366) Change in net unrealized appreciation (depreciation) 121,366,633 (27,581,130) 563,558,090 (165,421,152) Net increase (decrease) in net assets resulting from operations 175,096,615 (97,446,133) 726,459,882 (425,303,545) Distributions to Shareholders From net investment income: Investor Class (4,964,361) (5,060,283) (11,478,460) (10,241,684) Institutional Class (603,466) (410,293) (7,667,831) (6,416,710) A Class (619,938) (457,530) (4,934,355) (4,047,581) R Class (93,212) (52,176)   From net realized gains: Investor Class    (1,417,907) Institutional Class    (811,201) A Class    (711,770) Decrease in net assets from distributions (6,280,977) (5,980,282) (24,080,646) (23,646,853) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 211,781,652 40,809,631 379,590,623 (47,489,658) Net increase (decrease) in net assets 380,597,290 (62,616,784) 1,081,969,859 (496,440,056) Net Assets Beginning of period 258,783,529 321,400,313 893,175,840 1,389,615,896 End of period $639,380,819 $258,783,529 $1,975,145,699 $893,175,840 Undistributed net investment income $900,994 $84,203  $4,547,075 See Notes to Financial Statements. 30 Notes to Financial Statements MARCH 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Mid Cap Value Fund (Mid Cap Value) and Small Cap Value Fund (Small Cap Value) (collectively, the funds) are two funds in a series issued by the corporation. The funds are diversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. The production of income is a secondary objective. Mid Cap Value pursues its investment objective by investing in stocks of mid-sized market capitalization companies that management believes to be undervalued at the time of purchase. Small Cap Value pursues its investment objective by investing in stocks of smaller market capitalization companies that management believes to be undervalued at the time of purchase. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class), the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Sale of Mid Cap Values C Class commenced on March 1, 2010. Sale of Small Cap Values C Class and R Class commenced on March 1, 2010. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 31 Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The funds estimate the components of distributions received that may be considered nontaxable distributions or capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Business Development Companies  Small Cap Value may invest in securities of closed-end investment companies that have elected to be treated as a business development company under the 1940 Act. A business development company operates similar to an exchange traded fund and represents a portfolio of securities. Small Cap Value may purchase a business development company to gain exposure to the securities in the underlying portfolio. The risks of owning a business development company generally reflect the risks of owning the underlying securities. Business development companies have expenses that reduce their value. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. 32 Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for Mid Cap Value is 1.00%, 0.80%, 1.00%, 1.00% and 1.00% for the Investor Class, Institutional Class, A Class, C Class and R Class, respectively. The annual management fee schedule for Small Cap Value ranges from 1.00% to 1.25% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range for Small Cap Value. 33 The effective annual management fee for each class of each fund for the year ended March 31, 2010, was as follows: Investor, A, C & R Institutional Mid Cap Value 1.00% 0.80% Small Cap Value 1.25% 1.05% Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended March 31, 2010, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses  The funds may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended March 31, 2010, were as follows: Mid Cap Value Small Cap Value Purchases $721,967,400 $1,811,983,962 Sales $522,864,250 $1,449,438,986 34 4. Capital Share Transactions Transactions in shares of the funds were as follows: Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Mid Cap Value Investor Class/Shares Authorized 120,000,000 75,000,000 Sold 21,306,808 $213,695,479 11,583,385 $100,805,312 Issued in reinvestment of distributions 417,792 4,255,315 470,378 4,166,891 Redeemed (8,496,534) (82,980,087) (9,108,024) (81,605,589) 13,228,066 134,970,707 2,945,739 23,366,614 Institutional Class/Shares Authorized 20,000,000 20,000,000 Sold 4,462,654 46,178,288 1,336,091 11,458,786 Issued in reinvestment of distributions 46,510 483,302 44,956 396,391 Redeemed (939,061) (9,386,542) (578,563) (4,718,425) 3,570,103 37,275,048 802,484 7,136,752 A Class/Shares Authorized 20,000,000 20,000,000 Sold 4,642,922 46,461,341 2,092,852 17,133,819 Issued in reinvestment of distributions 60,409 617,612 52,237 453,144 Redeemed (1,638,412) (16,714,115) (1,030,530) (9,152,116) 3,064,919 30,364,838 1,114,559 8,434,847 C Class/Shares Authorized 20,000,000 N/A Sold 4,468 50,000 R Class/Shares Authorized 10,000,000 20,000,000 Sold 1,132,811 11,223,557 379,003 3,043,519 Issued in reinvestment of distributions 9,042 93,171 6,073 52,176 Redeemed (220,730) (2,195,669) (147,769) (1,224,277) 921,123 9,121,059 237,307 1,871,418 Net increase (decrease) 20,788,679 $211,781,652 5,100,089 $ 40,809,631 (1) March 1, 2010 (commencement of sale) through March 31, 2010 for the C Class. 35 Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Small Cap Value Investor Class/Shares Authorized 500,000,000 500,000,000 Sold 46,301,934 $308,457,745 18,359,040 $107,055,962 Issued in reinvestment of distributions 1,843,406 11,250,741 1,864,672 11,463,956 Redeemed (26,949,571) (180,987,009) (35,426,119) (216,690,910) 21,195,769 138,721,477 (15,202,407) (98,170,992) Institutional Class/Shares Authorized 210,000,000 200,000,000 Sold 37,975,594 265,921,659 14,335,511 86,227,985 Issued in reinvestment of distributions 1,126,179 6,962,827 1,042,135 6,425,536 Redeemed (12,731,092) (89,566,167) (13,056,836) (79,974,617) 26,370,681 183,318,319 2,320,810 12,678,904 A Class/Shares Authorized 190,000,000 190,000,000 Sold 18,114,015 123,055,287 16,680,664 106,892,904 Issued in reinvestment of distributions 644,442 3,882,759 664,645 4,023,372 Redeemed (10,338,333) (69,437,219) (12,337,993) (72,913,846) 8,420,124 57,500,827 5,007,316 38,002,430 C Class/Shares Authorized 20,000,000 N/A Sold 3,289 25,000 R Class/Shares Authorized 20,000,000 N/A Sold 3,289 25,000 Net increase (decrease) 55,993,152 $379,590,623 (7,874,281) $(47,489,658) (1) March 1, 2010 (commencement of sale) through March 31, 2010 for the C Class and R Class. 5. Affiliated Company Transactions If a funds holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the year ended March 31, 2010, follows: March 31, 2009 March 31, 2010 Share Purchase Sales Realized Dividend Share Market Fund/Company Balance Cost Cost Gain (Loss) Income Balance Value Small Cap Value Cutera, Inc. 655,000 $ 2,196,652 $3,128,635 $(947,722)  690,000 $ 7,155,300 DHT Holdings, Inc. 2,318,922 3,273,643 12,527,753 (3,558,539) $ 488,160 1,200,000 (2) Mercer Insurance Group, Inc. 275,000 1,742,694 262,536 5,357 95,625 361,253 6,502,554 Ulticom, Inc. 1,908,975 1,005,677 510,824 (245,844) 8,524,598 577,353 5,585,890 Utah Medical Products, Inc. 180,000 1,049,025 1,941,353 (116,164) 156,712 155,000 (2) Young Innovations, Inc. 725,000 2,277,755 3,891,668 (514,213) 107,710 679,235 19,127,258 $11,545,446 $22,262,769 $(5,377,125) $9,372,805 $38,371,002 (1) Non-income producing. (2) Company was not an affiliate at March 31, 2010. 36 6. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of March 31, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Mid Cap Value Investment Securities Domestic Common Stocks $586,648,157   Foreign Common Stocks 16,814,468 $21,161,866  Temporary Cash Investments 31,830 16,900,000  Total Value of Investment Securities $603,494,455 $38,061,866  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(43,125)  Small Cap Value Investment Securities Common Stocks $1,864,509,774   Convertible Preferred Stocks  $ 66,902,116  Preferred Stocks  11,692,873  Temporary Cash Investments 132,423 36,900,000  Total Value of Investment Securities $1,864,642,197 $115,494,989  37 7. Derivative Instruments Foreign Currency Risk  Mid Cap Value is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of Mid Cap Values typical volume during the period For Mid Cap Value, the value of foreign currency risk derivative instruments as of March 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $43,125 in payable for forward foreign currency exchange contracts. For Mid Cap Value, for the year ended March 31, 2010, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(1,172,710) in net realized gain (loss) on foreign currency transactions and $(73,069) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic development, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws and restrictions. Small Cap Value generally invests in smaller companies which may be more volatile, and subject to greater short-term risk than those of larger companies. In addition, Small Cap Values performance may be affected by investments in initial public offerings (IPOs). The impact of IPOs on a funds performance depends on the strength of the IPO market and the size of the fund. IPOs may have less impact on a funds performance as its assets grow. 9. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended March 31, 2010, the funds did not utilize the program. 38 10. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2010 and March 31, 2009 were as follows: Mid Cap Value Small Cap Value Distributions Paid From Ordinary income $6,280,977 $5,980,282 $24,080,646 $22,252,662 Long-term capital gains    $1,394,191 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Mid Cap Value Small Cap Value Federal tax cost of investments $580,932,625 $1,742,575,150 Gross tax appreciation of investments $67,614,080 $278,856,478 Gross tax depreciation of investments (6,990,384) (41,294,442) Net tax appreciation (depreciation) of investments $60,623,696 $237,562,036 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $2,022  Net tax appreciation (depreciation) $60,625,718 $237,562,036 Undistributed ordinary income $900,994  Accumulated capital losses $(45,531,078) $(164,449,952) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: Mid Cap Value $(37,541,838) $(7,989,240) Small Cap Value $(77,587,982) $(86,861,970) 39 11. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On March 29, 2010, the Board of Directors approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. Management agreements for new share classes of the funds that were launched after February 18, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 12. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 13. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2010. For corporate taxpayers, Mid Cap Value and Small Cap Value hereby designate $6,280,977 and $24,080,646, respectively, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended March 31, 2010 as qualified for the corporate dividends received deduction. 40 Financial Highlights Mid Cap Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.32 Income From Investment Operations Net Investment Income (Loss) 0.18 0.19 0.16 0.16 0.21 Net Realized and Unrealized Gain (Loss) 4.03 (3.32) (1.51) 1.87 1.70 Total From Investment Operations 4.21 (3.13) (1.35) 2.03 1.91 Distributions From Net Investment Income (0.14) (0.19) (0.16) (0.14) (0.21) From Net Realized Gains   (1.16) (0.66) (0.92) Total Distributions (0.14) (0.19) (1.32) (0.80) (1.13) Net Asset Value, End of Period $11.41 $7.34 $10.66 $13.33 $12.10 Total Return 57.68% (29.66)% (10.84)% 17.12% 17.62% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% 1.00% 1.00% 1.00% 1.00% Ratio of Net Investment Income (Loss) to Average Net Assets 1.79% 2.10% 1.25% 1.30% 1.77% Portfolio Turnover Rate 126% 173% 206% 187% 228% Net Assets, End of Period (in thousands) $478,796 $210,960 $274,918 $301,642 $115,262 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 41 Mid Cap Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.33 Income From Investment Operations Net Investment Income (Loss) 0.20 0.21 0.18 0.19 0.24 Net Realized and Unrealized Gain (Loss) 4.03 (3.32) (1.51) 1.87 1.69 Total From Investment Operations 4.23 (3.11) (1.33) 2.06 1.93 Distributions From Net Investment Income (0.16) (0.21) (0.18) (0.17) (0.24) From Net Realized Gains   (1.16) (0.66) (0.92) Total Distributions (0.16) (0.21) (1.34) (0.83) (1.16) Net Asset Value, End of Period $11.41 $7.34 $10.66 $13.33 $12.10 Total Return 58.00% (29.52)% (10.67)% 17.36% 17.74% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.80% 0.80% 0.80% 0.80% 0.80% Ratio of Net Investment Income (Loss) to Average Net Assets 1.99% 2.30% 1.45% 1.50% 1.97% Portfolio Turnover Rate 126% 173% 206% 187% 228% Net Assets, End of Period (in thousands) $68,487 $17,859 $17,378 $20,623 $10,510 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 42 Mid Cap Value A Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.66 $13.33 $12.10 $11.32 Income From Investment Operations Net Investment Income (Loss) 0.15 0.17 0.13 0.14 0.16 Net Realized and Unrealized Gain (Loss) 4.04 (3.32) (1.51) 1.86 1.72 Total From Investment Operations 4.19 (3.15) (1.38) 2.00 1.88 Distributions From Net Investment Income (0.12) (0.17) (0.13) (0.11) (0.18) From Net Realized Gains   (1.16) (0.66) (0.92) Total Distributions (0.12) (0.17) (1.29) (0.77) (1.10) Net Asset Value, End of Period $11.41 $7.34 $10.66 $13.33 $12.10 Total Return 57.28% (29.84)% (11.07)% 16.83% 17.32% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.25% 1.25% 1.25% Ratio of Net Investment Income (Loss) to Average Net Assets 1.54% 1.85% 1.00% 1.05% 1.52% Portfolio Turnover Rate 126% 173% 206% 187% 228% Net Assets, End of Period (in thousands) $75,435 $26,039 $25,932 $21,412 $8,175 (1) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 43 Mid Cap Value C Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.97 Income From Investment Operations Net Investment Income (Loss) 0.02 Net Realized and Unrealized Gain (Loss) 0.43 Total From Investment Operations 0.45 Net Asset Value, End of Period $11.42 Total Return 4.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.00% Ratio of Net Investment Income (Loss) to Average Net Assets 2.07% Portfolio Turnover Rate 126% Net Assets, End of Period (in thousands) $51 (1) March 1, 2010 (commencement of sale) through March 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 44 Mid Cap Value R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.34 $10.65 $13.32 $12.09 $12.21 Income From Investment Operations Net Investment Income (Loss) 0.13 0.15 0.10 0.13 0.07 Net Realized and Unrealized Gain (Loss) 4.03 (3.32) (1.51) 1.84 0.79 Total From Investment Operations 4.16 (3.17) (1.41) 1.97 0.86 Distributions From Net Investment Income (0.09) (0.14) (0.10) (0.08) (0.06) From Net Realized Gains   (1.16) (0.66) (0.92) Total Distributions (0.09) (0.14) (1.26) (0.74) (0.98) Net Asset Value, End of Period $11.41 $7.34 $10.65 $13.32 $12.09 Total Return 56.88% (29.95)% (11.30)% 16.55% 7.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.50% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 1.29% 1.60% 0.75% 0.80% 0.97% Portfolio Turnover Rate 126% 173% 206% 187% 228% Net Assets, End of Period (in thousands) $16,611 $3,926 $3,172 $820 $27 (1) July 29, 2005 (commencement of sale) through March 31, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2006. See Notes to Financial Statements. 45 Small Cap Value Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $4.70 $7.02 $10.01 $10.45 $10.07 Income From Investment Operations Net Investment Income (Loss) 0.11 0.12 0.09 0.06 0.06 Net Realized and Unrealized Gain (Loss) 3.33 (2.31) (1.16) 0.87 1.72 Total From Investment Operations 3.44 (2.19) (1.07) 0.93 1.78 Distributions From Net Investment Income (0.12) (0.11) (0.09) (0.04) (0.06) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) Total Distributions (0.12) (0.13) (1.92) (1.37) (1.40) Net Asset Value, End of Period $8.02 $4.70 $7.02 $10.01 $10.45 Total Return 73.93% (31.69)% (12.22)% 9.38% 18.67% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.26% 1.25% 1.25% Ratio of Net Investment Income (Loss) to Average Net Assets 1.60% 1.93% 1.01% 0.57% 0.58% Portfolio Turnover Rate 104% 192% 123% 121% 111% Net Assets, End of Period (in thousands) $885,942 $419,206 $732,968 $1,261,392 $1,390,024 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. See Notes to Financial Statements. 46 Small Cap Value Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $4.71 $7.04 $10.03 $10.47 $10.08 Income From Investment Operations Net Investment Income (Loss) 0.12 0.13 0.11 0.08 0.08 Net Realized and Unrealized Gain (Loss) 3.35 (2.32) (1.17) 0.87 1.73 Total From Investment Operations 3.47 (2.19) (1.06) 0.95 1.81 Distributions From Net Investment Income (0.13) (0.12) (0.10) (0.06) (0.08) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) Total Distributions (0.13) (0.14) (1.93) (1.39) (1.42) Net Asset Value, End of Period $8.05 $4.71 $7.04 $10.03 $10.47 Total Return 74.47% (31.61)% (12.05)% 9.52% 18.98% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.05% 1.05% 1.06% 1.05% 1.05% Ratio of Net Investment Income (Loss) to Average Net Assets 1.80% 2.13% 1.21% 0.77% 0.78% Portfolio Turnover Rate 104% 192% 123% 121% 111% Net Assets, End of Period (in thousands) $654,738 $258,902 $370,422 $443,173 $435,327 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. See Notes to Financial Statements. 47 Small Cap Value A Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $4.69 $7.00 $10.00 $10.45 $10.06 Income From Investment Operations Net Investment Income (Loss) 0.09 0.10 0.07 0.03 0.03 Net Realized and Unrealized Gain (Loss) 3.32 (2.30) (1.17) 0.87 1.74 Total From Investment Operations 3.41 (2.20) (1.10) 0.90 1.77 Distributions From Net Investment Income (0.10) (0.09) (0.07) (0.02) (0.04) From Net Realized Gains  (0.02) (1.83) (1.33) (1.34) Total Distributions (0.10) (0.11) (1.90) (1.35) (1.38) Net Asset Value, End of Period $8.00 $4.69 $7.00 $10.00 $10.45 Total Return 73.53% (31.82)% (12.51)% 9.10% 18.51% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.51% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 1.35% 1.68% 0.76% 0.32% 0.33% Portfolio Turnover Rate 104% 192% 123% 121% 111% Net Assets, End of Period (in thousands) $434,413 $215,068 $286,227 $434,182 $455,001 (1) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. See Notes to Financial Statements. 48 Small Cap Value C Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.60 Income From Investment Operations Net Investment Income (Loss)  Net Realized and Unrealized Gain (Loss) 0.41 Total From Investment Operations 0.41 Net Asset Value, End of Period $8.01 Total Return 5.39% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.25% Ratio of Net Investment Income (Loss) to Average Net Assets 0.72% Portfolio Turnover Rate 104% Net Assets, End of Period (in thousands) $26 (1) March 1, 2010 (commencement of sale) through March 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. (6) Annualized. (7) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 49 Small Cap Value R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.60 Income From Investment Operations Net Investment Income (Loss) 0.01 Net Realized and Unrealized Gain (Loss) 0.41 Total From Investment Operations 0.42 Net Asset Value, End of Period $8.02 Total Return 5.53% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.75% Ratio of Net Investment Income (Loss) to Average Net Assets 1.22% Portfolio Turnover Rate 104% Net Assets, End of Period (in thousands) $26 (1) March 1, 2010 (commencement of sale) through March 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 50 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Capital Portfolios, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of Mid Cap Value Fund and Small Cap Value Fund, two of the mutual funds constituting American Century Capital Portfolios, Inc. (the Corporation), as of March 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the fiscal periods presented. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of Mid Cap Value Fund and Small Cap Value Fund, two of the mutual funds of American Century Capital Portfolios, Inc., as of March 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the fiscal periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 17, 2010 51 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not interested persons, as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age may be extended or changed with the approval of the remaining independent directors. Mr. Thomas is the only director who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM) and American Century Global Investment Management, Inc. (ACGIM). ACIM and ACGIM are referred to collectively as the advisors. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACGIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) 52 Andrea C. Hall Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and director of Research Operations, Midwest Research Institute James A. Olson Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: Position(s) with the Funds: Director, Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Gale E. Sayers Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2000 Principal Occupation(s) During the Past Five Years: President, Chief Executive Officer and Founder, Sayers40, Inc., (technology products and services provider) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Physical Education and M.Ed. in Educational Administration, University of Kansas; Recipient of the Ernst & Young Entrepreneur of the Year Award; inducted into the Chicago Entrepreneurship Hall of Fame and the National Football League Hall of Fame 53 M. Jeannine Strandjord Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005-September 2005) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP Interested Director Jonathan S. Thomas Year of Birth: Position(s) with the Funds: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, American Century Services, LLC (ACS); Executive Vice President, American Century Investment Management (ACIM) and American Century Global Investment Management (ACGIM); Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Director: Other Directorships Held by Director: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 54 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Funds Principal Occupation During the Past Five Years Jonathan Thomas Director and President and Chief Executive Officer, ACC (March 2007 to present); Chief (1963) President Administrative Officer, ACC (February 2006 to March 2007); Executive since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM, ACGIM; Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Vice Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne Roepke Chief Compliance Chief Compliance Officer, American Century funds, ACIM, ACGIM and (1956) Officer since 2006 ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to and Senior August 2006); and Treasurer and Chief Financial Officer, various American Vice President Century funds (July 2000 to August 2006). Also serves as: Senior Vice since 2000 President, ACS Charles General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present), General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC President subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS since 2006 Robert Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2000 (January 2001 to present); Chief Compliance Officer, American Century funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as Vice President, ACIM, ACGIM and ACS Ward Stauffer Secretary Attorney, ACC (June 2003  Present) (1960) since 2005 The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 55 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Directors (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Funds launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 56 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and 57  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 58 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed 59 Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Funds. Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves 60 reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 61 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 62 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Lipper Small-Cap Value Funds Index is an equal dollar-weighted index of, typically, the 30 largest mutual funds within the Small-Cap Value fund classification, as defined by Lipper. The index is adjusted for the reinvestment of capital gains and income dividends. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. 63 Notes 64 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68271S Annual Report March 31, 2010 American Century Investments ® Equity Index Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 Equity Index Performance 5 Portfolio Commentary 6 Top Ten Holdings 8 Top Five Industries 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Notes to Financial Statements 22 Financial Highlights 28 Report of Independent Registered Public Accounting Firm 30 Other Information Management 31 Board Approval of Management and Subadvisory Agreements 35 Additional Information 42 Index Definitions 43 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jim founded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisors. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that Jimwho celebrated his 86th birthday in Januarywas hospitalized after experiencing a fall during his regular exercise regimen. While Jim has made steady progress toward recovery, this potentially serious incident resulted in the activation of his long-standing estate and business succession plan. Under the terms of the plan, ACCs co-chairman Richard W. Brown succeeded Jim as trustee of a trust that holds a significant interest in ACC stock. While less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. If you have not already responded, I encourage you to take the time to read the proxy materials and send your vote as soon as possible. On behalf of the board, I want to once again thank Jim for his mutual fund board service and wish him a speedy recovery. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments A Remarkable Recovery for Stocks The U.S. stock market generated a very strong return for the year ended March 31, 2010, enjoying one of its best 12-month performances since 1983 (see the table below). The markets extraordinary advance was driven by growing signs of economic recovery following a severe recession in late 2008 and early 2009. The reporting period began shortly after the stock market hit its lowest point in 13 years, weighed down by the Great Recessionthe worst economic downturn since the 1930s. Since then, however, the economic environment has improved markedly, providing support to the equity market. An increase in manufacturing activity, improving consumer spending, and signs of stabilization in the housing sector helped the U.S. economy post positive economic growth in the second half of 2009 after a year of declining output. The major exception to the favorable economic data was employmentjob losses continued to mount and the unemployment rate remained persistently elevated throughout the 12-month period. Stocks also got a lift from corporate earnings, which consistently exceeded expectations during the reporting period. The improvement in corporate profits occurred despite flat-to-declining revenues as businesses managed their cost structure more effectively, successfully lowering expenses. Better economic data and rising corporate profits helped the stock market bounce back sharply throughout the reporting period, producing tremendous gainsthe broad stock indices delivered returns of more than 50% for the 12 months. Mid-cap stocks posted the best results, followed by small-and large-cap shares, while value-oriented issues outpaced growth across all market capitalizations. Bumps in the Road Although we appear to be on a path to economic recovery, there are still likely to be bumps in the road before we can put the Great Recession firmly behind us. We are still facing an unemployment rate near 10%, a fragile financial sector, and enormous fiscal deficits. In addition, consumers and businesses are continuing to deleverage, which is likely to limit any improvements in retail and corporate spending. As a result, we expect a slower and longer road to prosperity than in past recoveries. U.S. Stock Index Returns For the 12 months ended March 31, 2010 Russell 1000 Index (Large-Cap) 51.60% Russell 2000 Index (Small-Cap) 62.76% Russell 1000 Growth Index 49.75% Russell 2000 Growth Index 60.32% Russell 1000 Value Index 53.56% Russell 2000 Value Index 65.07% Russell Midcap Index 67.71% Russell Midcap Growth Index 63.00% Russell Midcap Value Index 72.41% 4 Performance Equity Index Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class ACIVX 48.96% 1.47% -1.12% 0.77% 2/26/99 S&P 500 Index  49.77% 1.92% -0.65% 1.26%  Institutional Class ACQIX 49.27% 1.63% -0.92% 0.97% 2/26/99 (1) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Total Annual Fund Operating Expenses Investor Class Institutional Class 0.50% 0.30% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Equity Index Subadvisor: Northern Trust Investments, N.A. Performance Summary Equity Index returned 48.96%* for the fiscal year ended March 31, 2010, compared with the 49.77% return of its benchmark, the S&P 500 Index. The portfolios results reflected operating expenses, whereas the index return did not. The funds return of nearly 50% for the 12-month period reflected the substantial rebound in the stock market after its sharp decline in late 2008 and early 2009. Improving economic conditions provided the main catalyst for the stock markets recovery. Every sector in the S&P 500 Index posted double-digit gains for the period, led by those with the greatest economic sensitivityinformation technology, industrials, and consumer discretionary. Financial stocks, which declined the most during the downturn, also generated strong gains over the past 12 months. Technology Led the Advance The funds holdings in the information technology sectorthe largest sector weighting in the portfoliohad the biggest positive impact on performance during the reporting period. Five of the funds top ten performance contributors came from this sector, including the top twoconsumer electronics maker Apple and software giant Microsoft. Apple returned more than 120% for the period thanks to strong sales of its iPhone and the introduction of the iPad, a new tablet computer with a touch screen. Microsoft benefited from the release of Windows 7, the latest upgrade to its dominant operating system. Other top-performing technology holdings included network products maker Cisco Systems, which made some beneficial acquisitions and moved into new market segments; online advertising and search firm Google, which delivered robust earnings despite a difficult advertising environment; and computer hardware maker Hewlett-Packard, which rallied as demand for PCs improved. Financials Rebounded The financials sector produced the best overall return in the portfolio, gaining more than 80% for the 12-month period. Crippled by the economic downturn and credit crisis in late 2008, financial stocks staged a substantial rebound over the past 12 months as economic and credit conditions improved, enabling many financial firms to raise capital and rebuild their damaged balance sheets. The best contributors in this sector included financial services provider Bank of America and commercial bank Wells Fargo, both of which produced triple-digit returns for the reporting period. Bank of America began a return to profitability and made progress on paying back funds provided by the federal government under the Troubled Asset Relief *All fund returns referenced in this commentary are for Investor Class shares. 6 Equity Index Program (TARP). Wells Fargo repeatedly exceeded earnings expectations and issued equity during the period to improve its balance sheet. Investment banks JPMorgan Chase and Goldman Sachs were also among the funds top performance contributors during the period. Consumer Discretionary and Industrials Stocks Also Surged The funds consumer discretionary and industrials stocks generated strong returns as the economic environment improved. In the industrials sector, aerospace and defense companies and industrial conglomerates were the best performers, led by industrial giant General Electric. Improving financial conditions boosted GE Capital, the companys finance arm, and rising orders for industrial goods helped General Electric report consistently better-than-expected earnings. Defense contractor United Technologies and aircraft manufacturer Boeing, which completed a successful test flight of its long-awaited 787 Dreamliner, were also significant performance contributors in this sector. Media companies and retailers were the top contributors in the consumer discretionary sector. Entertainment company Walt Disney was the leading contributor in this sector, advancing as strong results from the companys television channels and movie studiosparticularly its Pixar and Marvel Entertainment unitsmore than offset weakness at its theme parks. Auto maker Ford Motor also performed well, surging by more than 350% for the period as auto sales began to recover. Utilities and Telecom Lagged The more-defensive utilities and telecommunication services sectors of the portfolio posted the lowest returns. Stiff price competition continued to weigh on the telecom services sector, keeping both wireless and wireline telecom stocks in check. The primary detractor in this sector was discount wireless carrier MetroPCS Communications, which was hit hard by price wars among low-price wireless carriers, leading to lost market share and lower earnings expectations. In the utilities sector, the largest individual detractor was independent power producer NRG Energy, which tumbled as higher operating costs led to disappointing earnings reports during the last two quarters of the period. Elsewhere, the most significant detractors in the portfolio included agricultural products maker Monsanto, which slumped amid increased competition in its herbicide business and tepid demand for its newest seed product, and biotechnology firm Genzyme, which faced a contamination problem in one of its production facilities that forced a shutdown of the plant. Outlook Stocks enjoyed a remarkable rally over the past 12 months, but that is unlikely to be repeated in the coming year. We expect to see further economic improvement as we move through 2010, but there are a number of obstaclesincluding consumer deleveraging, burgeoning fiscal deficits, and persistently high unemploymentthat are likely to result in a slow, gradual pace of recovery. 7 Equity Index Top Ten Holdings % of net assets as of 3/31/10 Exxon Mobil Corp. 2.9% Microsoft Corp. 2.1% Apple, Inc. 2.0% General Electric Co. 1.8% Procter & Gamble Co. (The) 1.7% Johnson & Johnson 1.7% Bank of America Corp. 1.7% JPMorgan Chase & Co. 1.6% International Business Machines Corp. 1.5% Wells Fargo & Co. 1.5% Top Five Industries % of net assets as of 3/31/10 Oil, Gas & Consumable Fuels 8.9% Pharmaceuticals 5.9% Diversified Financial Services 4.6% Computers & Peripherals 4.1% Software 4.0% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks and Futures 99.9% Other Assets and Liabilities 0.1% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. 9 Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 10/1/09 3/31/10 10/1/09  3/31/10 Expense Ratio* Actual Investor Class $1,000 $1,115.00 $2.58 0.49% Institutional Class $1,000 $1,116.20 $1.53 0.29% Hypothetical Investor Class $1,000 $1,022.49 $2.47 0.49% Institutional Class $1,000 $1,023.49 $1.46 0.29% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments Equity Index MARCH 31, 2010 Shares Value Shares Value Common Stocks  97.8% PepsiCo, Inc. 66,681 $4,411,615 AEROSPACE & DEFENSE  2.9% 10,973,744 Boeing Co. (The) 30,849 $ 2,239,946 BIOTECHNOLOGY  1.5% Amgen, Inc. 39,985 2,389,504 General Dynamics Corp. 15,726 1,214,047 Goodrich Corp. 5,103 359,864 Biogen Idec, Inc. 11,001 631,017 Honeywell International, Inc. 31,061 1,406,131 Celgene Corp. 18,699 1,158,590 ITT Corp. 7,559 405,238 Cephalon, Inc. 3,061 207,475 L-3 Communications Genzyme Corp. 10,882 564,014 Holdings, Inc. 4,722 432,677 Gilead Sciences, Inc. 36,682 1,668,297 Lockheed Martin Corp. 12,780 1,063,552 6,618,897 Northrop Grumman Corp. 12,283 805,396 BUILDING PRODUCTS  0.1% Precision Castparts Corp. 5,805 735,551 Masco Corp. 14,589 226,421 Raytheon Co. 15,469 883,589 CAPITAL MARKETS  2.7% Rockwell Collins, Inc. 6,458 404,206 Ameriprise Financial, Inc. 10,476 475,191 United Technologies Corp. 38,096 2,804,247 Bank of New York 12,754,444 Mellon Corp. (The) 49,112 1,516,578 AIR FREIGHT & LOGISTICS  1.0% Charles Schwab Corp. (The) 40,033 748,217 C.H. Robinson E*TRADE Financial Corp. 67,470 111,325 Worldwide, Inc. 6,803 379,948 Federated Investors, Inc., Expeditors International Class B 3,314 87,423 of Washington, Inc. 8,763 323,530 Franklin Resources, Inc. 6,091 675,492 FedEx Corp. 12,666 1,183,004 Goldman Sachs Group, Inc. United Parcel Service, Inc., (The) 21,460 3,661,720 Class B 40,505 2,608,927 Invesco Ltd. 17,403 381,300 4,495,409 Janus Capital Group, Inc. 7,316 104,546 AIRLINES  0.1% Legg Mason, Inc. 6,776 194,268 Southwest Airlines Co. 30,735 406,317 Morgan Stanley 56,934 1,667,597 AUTO COMPONENTS  0.2% Northern Trust Corp. 10,274 567,741 Goodyear Tire & Rubber Co. State Street Corp. 20,077 906,276 (The) 9,620 121,597 T. Rowe Price Group, Inc. 10,615 583,082 Johnson Controls, Inc. 27,231 898,350 11,680,756 1,019,947 CHEMICALS  1.8% AUTOMOBILES  0.5% Air Products Ford Motor Co. 137,459 1,727,860 & Chemicals, Inc. 8,676 641,590 Harley-Davidson, Inc. 9,734 273,233 Airgas, Inc. 3,461 220,189 2,001,093 CF Industries Holdings, Inc. 2,009 183,181 BEVERAGES  2.5% Dow Chemical Co. (The) 46,992 1,389,553 Brown-Forman Corp., E.I. du Pont de Nemours Class B 4,492 267,050 & Co. 36,700 1,366,708 Coca-Cola Co. (The) 94,047 5,172,585 Eastman Chemical Co. 3,011 191,740 Coca-Cola Enterprises, Inc. 12,835 355,016 Ecolab, Inc. 9,438 414,800 Constellation Brands, Inc., FMC Corp. 2,956 178,956 Class A 8,409 138,244 International Flavors Dr. Pepper Snapple & Fragrances, Inc. 3,347 159,552 Group, Inc. 10,131 356,307 Monsanto Co. 22,204 1,585,810 Molson Coors Brewing Co., PPG Industries, Inc. 6,840 447,336 Class B 6,489 272,927 Praxair, Inc. 12,500 1,037,500 11 Equity Index Shares Value Shares Value Sigma-Aldrich Corp. 4,983 $267,388 QLogic Corp. 4,458 $ 8,084,303 SanDisk Corp. 9,402 325,591 COMMERCIAL BANKS  3.1% Teradata Corp. 6,594 190,501 BB&T Corp. 28,197 913,301 Western Digital Corp. 9,385 365,921 Comerica, Inc. 7,097 269,970 17,895,009 Fifth Third Bancorp. 31,879 433,236 CONSTRUCTION & ENGINEERING  0.2% First Horizon Fluor Corp. 7,424 345,290 National Corp. 9,448 132,738 Jacobs Engineering Huntington Bancshares, Inc. 29,311 157,400 Group, Inc. 5,115 231,147 KeyCorp 36,390 282,022 Quanta Services, Inc. 8,571 164,220 M&T Bank Corp. 3,370 267,511 740,657 Marshall & Ilsley Corp. 20,691 166,562 CONSTRUCTION MATERIALS  0.1% PNC Financial Services Vulcan Materials Co. 4,977 235,113 Group, Inc. 21,034 1,255,730 CONSUMER FINANCE  0.8% Regions Financial Corp. 49,028 384,870 American Express Co. 48,872 2,016,459 SunTrust Banks, Inc. 20,150 539,818 Capital One Financial Corp. 18,482 765,340 U.S. Bancorp. 77,958 2,017,553 Discover Financial Services 22,322 332,598 Wells Fargo & Co. 211,257 6,574,318 SLM Corp. 19,249 240,997 Zions Bancorp. 6,252 136,419 13,531,448 3,355,394 COMMERCIAL SERVICES & SUPPLIES  0.5% CONTAINERS & PACKAGING  0.2% Avery Dennison Corp. 4,673 170,144 Ball Corp. 3,874 206,794 Cintas Corp. 5,236 147,079 Bemis Co., Inc. 4,333 124,444 Owens-Illinois, Inc. 6,952 247,074 Iron Mountain, Inc. 7,285 199,609 Pactiv Corp. 5,684 143,123 Pitney Bowes, Inc. 8,717 213,131 R.R. Donnelley & Sons Co. 7,983 170,437 Sealed Air Corp. 6,052 127,576 Republic Services, Inc. 13,245 384,370 849,011 Stericycle, Inc. 3,517 191,676 DISTRIBUTORS  0.1% Waste Management, Inc. 19,625 675,689 Genuine Parts Co. 6,607 279,080 2,152,135 DIVERSIFIED CONSUMER SERVICES  0.2% Apollo Group, Inc., Class A 5,344 327,534 COMMUNICATIONS EQUIPMENT  2.4% Cisco Systems, Inc. 233,304 6,072,903 DeVry, Inc. 2,600 169,520 Harris Corp. 5,420 257,396 H&R Block, Inc. 13,857 246,654 JDS Uniphase Corp. 8,760 109,763 743,708 Juniper Networks, Inc. 21,610 662,995 DIVERSIFIED FINANCIAL SERVICES  4.6% Bank of America Corp. 409,012 7,300,864 Motorola, Inc. 95,018 667,026 Citigroup, Inc. 800,826 3,243,346 QUALCOMM, Inc. 68,517 2,877,029 CME Group, Inc. 2,696 852,233 Tellabs, Inc. 14,706 111,324 IntercontinentalExchange, 10,758,436 Inc. 3,006 337,213 COMPUTERS & PERIPHERALS  4.1% JPMorgan Chase & Co. 162,048 7,251,648 Apple, Inc. 36,964 8,683,953 Leucadia National Corp. 7,700 191,037 Dell, Inc. 69,963 1,050,145 McGraw-Hill Cos., Inc. (The) 13,034 464,662 EMC Corp. 83,731 1,510,507 Moodys Corp. 8,107 241,183 Hewlett-Packard Co. 95,971 5,100,859 NASDAQ OMX Group, Inc. Lexmark International, Inc., (The) 5,900 124,608 Class A 3,369 121,553 NYSE Euronext 10,725 317,567 NetApp, Inc. 13,989 455,482 20,324,361 12 Equity Index Shares Value Shares Value DIVERSIFIED TELECOMMUNICATION Diamond Offshore SERVICES  2.5% Drilling, Inc. 2,845 $252,665 AT&T, Inc. 240,853 $6,223,641 FMC Technologies, Inc. 5,025 324,766 CenturyTel, Inc. 12,268 435,023 Halliburton Co. 36,668 1,104,807 Frontier Helmerich & Payne, Inc. 4,305 163,934 Communications Corp. 13,529 100,656 Nabors Industries Ltd. 11,783 231,300 Qwest Communications National Oilwell Varco, Inc. 16,933 687,141 International, Inc. 59,635 311,295 Rowan Cos., Inc. 4,396 127,968 Verizon Communications, Inc. 115,480 3,582,190 Schlumberger Ltd. 48,882 3,102,052 Windstream Corp. 18,223 198,448 Smith International, Inc. 10,199 436,721 10,851,253 7,709,170 ELECTRIC UTILITIES  1.8% FOOD & STAPLES RETAILING  2.6% Allegheny Energy, Inc. 6,754 155,342 Costco Wholesale Corp. 17,993 1,074,362 American Electric CVS Caremark Corp. 56,463 2,064,287 Power Co., Inc. 19,300 659,674 Kroger Co. (The) 26,332 570,351 Duke Energy Corp. 54,065 882,341 Safeway, Inc. 15,763 391,868 Edison International 13,474 460,406 SUPERVALU, INC. 9,020 150,454 Entergy Corp. 7,614 619,399 SYSCO Corp. 23,961 706,850 Exelon Corp. 27,065 1,185,718 Walgreen Co. 40,278 1,493,911 FirstEnergy Corp. 12,296 480,650 Wal-Mart Stores, Inc. 86,940 4,833,864 FPL Group, Inc. 16,748 809,431 Whole Foods Market, Inc. 6,952 251,315 Northeast Utilities 7,100 196,244 11,537,262 Pepco Holdings, Inc. 9,200 157,780 FOOD PRODUCTS  1.8% Pinnacle West Capital Corp. 4,163 157,070 Archer-Daniels-Midland Co. 25,996 751,284 PPL Corp. 15,084 417,978 Campbell Soup Co. 7,633 269,826 Progress Energy, Inc. 11,503 452,758 ConAgra Foods, Inc. 18,294 458,631 Southern Co. 33,773 1,119,913 Dean Foods Co. 7,642 119,903 7,754,704 General Mills, Inc. 13,467 953,329 ELECTRICAL EQUIPMENT  0.5% H.J. Heinz Co. 13,036 594,572 Emerson Electric Co. 30,600 1,540,404 Hershey Co. (The) 6,863 293,805 First Solar, Inc. 1,989 243,951 Hormel Foods Corp. 2,861 120,191 Rockwell Automation, Inc. 5,857 330,100 J.M. Smucker Co. (The) 4,906 295,636 Roper Industries, Inc. 3,790 219,214 Kellogg Co. 10,355 553,268 2,333,669 Kraft Foods, Inc., Class A 70,688 2,137,605 ELECTRONIC EQUIPMENT, McCormick & Co., Inc. 5,398 207,067 INSTRUMENTS & COMPONENTS  0.6% Mead Johnson Nutrition Co. 8,239 428,675 Agilent Technologies, Inc. 14,352 493,565 Sara Lee Corp. 28,789 401,031 Amphenol Corp., Class A 7,021 296,216 Tyson Foods, Inc., Class A 12,715 243,492 Corning, Inc. 63,319 1,279,677 7,828,315 FLIR Systems, Inc. 6,400 180,480 GAS UTILITIES  0.1% Jabil Circuit, Inc. 7,510 121,587 Nicor, Inc. 1,951 81,786 Molex, Inc. 5,380 112,227 ONEOK, Inc. 4,304 196,478 2,483,752 Questar Corp. 7,152 308,966 ENERGY EQUIPMENT & SERVICES  1.8% 587,230 Baker Hughes, Inc. 12,812 600,114 HEALTH CARE EQUIPMENT & SUPPLIES  1.9% BJ Services Co. 12,145 259,903 Baxter International, Inc. 24,580 1,430,556 Cameron Becton, Dickinson & Co. 9,582 754,391 International Corp. 9,748 417,799 13 Equity Index Shares Value Shares Value Boston Scientific Corp. 62,200 $ 449,084 HOUSEHOLD DURABLES  0.4% C.R. Bard, Inc. 3,840 332,621 D.R. Horton, Inc. 11,785 $148,491 CareFusion Corp. 7,142 188,763 Fortune Brands, Inc. 6,159 298,773 DENTSPLY International, Inc. 5,980 208,403 Harman International Industries, Inc. 2,834 132,574 Hospira, Inc. 6,580 372,757 Intuitive Surgical, Inc. 1,606 559,097 Leggett & Platt, Inc. 5,935 128,433 Medtronic, Inc. 45,092 2,030,493 Lennar Corp., Class A 6,114 105,222 Newell Rubbermaid, Inc. 11,078 168,386 St. Jude Medical, Inc. 13,193 541,573 Pulte Homes, Inc. 13,205 148,556 Stryker Corp. 11,666 667,528 Varian Medical Stanley Black & Decker, Inc. 6,287 360,937 Systems, Inc. 4,938 273,219 Whirlpool Corp. 3,023 263,757 Zimmer Holdings, Inc. 8,594 508,765 1,755,129 8,317,250 HOUSEHOLD PRODUCTS  2.4% HEALTH CARE PROVIDERS & SERVICES  2.1% Clorox Co. 5,771 370,152 Aetna, Inc. 17,723 622,255 Colgate-Palmolive Co. 20,154 1,718,330 AmerisourceBergen Corp. 11,770 340,388 Kimberly-Clark Corp. 16,941 1,065,250 Cardinal Health, Inc. 14,898 536,775 Procter & Gamble Co. (The) 118,537 7,499,836 CIGNA Corp. 11,268 412,183 10,653,568 Coventry Health Care, Inc. 6,208 153,462 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS  0.2% DaVita, Inc. 4,181 265,075 AES Corp. (The) 27,416 301,576 Express Scripts, Inc. 11,209 1,140,628 Constellation Energy Humana, Inc. 6,952 325,145 Group, Inc. 8,278 290,641 Laboratory Corp. NRG Energy, Inc. 10,486 219,157 of America Holdings 4,222 319,648 811,374 McKesson Corp. 10,996 722,657 INDUSTRIAL CONGLOMERATES  2.4% Medco Health 3M Co. 29,088 2,430,884 Solutions, Inc. 18,944 1,223,025 General Electric Co. 434,988 7,916,782 Patterson Cos., Inc. 3,994 124,014 Quest Diagnostics, Inc. 6,060 353,237 Textron, Inc. 11,288 239,644 Tenet Healthcare Corp. 17,728 101,404 10,587,310 UnitedHealth Group, Inc. 47,308 1,545,552 INSURANCE  3.8% WellPoint, Inc. 18,046 1,161,802 Aflac, Inc. 19,040 1,033,682 9,347,250 Allstate Corp. (The) 21,999 710,788 American International HOTELS, RESTAURANTS & LEISURE  1.5% Group, Inc. 5,400 184,356 Carnival Corp. 17,873 694,902 Aon Corp. 11,000 469,810 Darden Restaurants, Inc. 5,513 245,549 Assurant, Inc. 4,680 160,898 International Berkshire Hathaway, Inc., Game Technology 12,219 225,440 Class B 67,501 5,485,806 Marriott International, Inc., Chubb Corp. (The) 13,307 689,968 Class A 10,393 327,587 McDonalds Corp. 43,848 2,925,539 Cincinnati Financial Corp. 6,745 194,930 Genworth Financial, Inc., Starbucks Corp. 30,462 739,313 Class A 20,120 369,001 Starwood Hotels & Resorts Hartford Financial Services Worldwide, Inc. 7,695 358,895 Group, Inc. (The) 18,090 514,118 Wyndham Worldwide Corp. 7,338 188,807 Lincoln National Corp. 11,999 368,369 Wynn Resorts Ltd. 2,694 204,286 Loews Corp. 14,390 536,459 Yum! Brands, Inc. 19,239 737,431 Marsh & 6,647,749 McLennan Cos., Inc. 21,659 528,913 14 Equity Index Shares Value Shares Value MetLife, Inc. 33,605 $ 1,456,441 LIFE SCIENCES TOOLS & SERVICES  0.4% Principal Financial Life Technologies Corp. 7,388 $386,171 Group, Inc. 13,248 386,974 Millipore Corp. 2,268 239,501 Progressive Corp. (The) 27,484 524,670 PerkinElmer, Inc. 4,768 113,955 Prudential Financial, Inc. 18,839 1,139,759 Thermo Fisher Torchmark Corp. 3,311 177,172 Scientific, Inc. 16,838 866,146 Travelers Cos., Inc. (The) 20,920 1,128,425 Waters Corp. 3,735 252,262 Unum Group 13,727 340,018 1,858,035 XL Capital Ltd., Class A 14,108 266,641 MACHINERY  1.6% 16,667,198 Caterpillar, Inc. 25,571 1,607,137 INTERNET & CATALOG RETAIL  0.6% Cummins, Inc. 8,320 515,424 Amazon.com, Inc. 13,957 1,894,383 Danaher Corp. 10,703 855,277 Expedia, Inc. 8,708 217,352 Deere & Co. 17,197 1,022,534 priceline.com, Inc. 1,862 474,810 Dover Corp. 7,705 360,209 2,586,545 Eaton Corp. 6,631 502,431 INTERNET SOFTWARE & SERVICES  1.8% Flowserve Corp. 2,317 255,496 Akamai Technologies, Inc. 7,137 224,173 Illinois Tool Works, Inc. 15,881 752,124 eBay, Inc. 46,347 1,249,052 PACCAR, Inc. 14,714 637,705 Google, Inc., Class A 9,845 5,582,213 Pall Corp. 4,564 184,796 Monster Worldwide, Inc. 4,621 76,755 Parker-Hannifin Corp. 6,607 427,737 VeriSign, Inc. 7,275 189,223 Snap-on, Inc. 2,368 102,629 Yahoo!, Inc. 48,364 799,457 7,223,499 8,120,873 MEDIA  2.9% IT SERVICES  3.0% CBS Corp., Class B 27,870 388,508 Automatic Data Comcast Corp., Class A 115,542 2,174,500 Processing, Inc. 20,422 908,166 DIRECTV, Class A 38,165 1,290,359 Cognizant Technology Discovery Communications, Solutions Corp., Class A 12,151 619,458 Inc., Class A 11,568 390,883 Computer Sciences Corp. 6,277 342,034 Gannett Co., Inc. 9,264 153,041 Fidelity National Information Interpublic Group Services, Inc. 13,634 319,581 of Cos., Inc. (The) 20,725 172,432 Fiserv, Inc. 6,099 309,585 Meredith Corp. 1,653 56,880 International Business New York Times Co. (The), Machines Corp. 52,999 6,797,122 Class A 5,277 58,733 MasterCard, Inc., Class A 3,906 992,124 News Corp., Class A 91,695 1,321,325 Paychex, Inc. 13,242 406,529 Omnicom Group, Inc. 12,504 485,280 SAIC, Inc. 12,349 218,577 Scripps Networks Total System Services, Inc. 7,750 121,365 Interactive, Inc., Class A 3,637 161,301 Visa, Inc., Class A 18,232 1,659,659 Time Warner Cable, Inc. 14,305 762,599 Western Union Co. (The) 27,661 469,131 Time Warner, Inc. 46,946 1,468,001 Viacom, Inc., Class B 24,539 843,651 13,163,331 LEISURE EQUIPMENT & PRODUCTS  0.1% Walt Disney Co. (The) 79,116 2,761,940 Eastman Kodak Co. 10,301 59,643 Washington Post Co. (The), Class B 243 107,936 Hasbro, Inc. 4,883 186,921 12,597,369 Mattel, Inc. 14,843 337,530 METALS & MINING  1.1% 584,094 AK Steel Holding Corp. 4,403 100,653 Alcoa, Inc. 40,896 582,359 15 Equity Index Shares Value Shares Value Allegheny Technologies, Inc. 4,008 $216,392 Devon Energy Corp. 18,306 $1,179,456 Cliffs Natural Resources, Inc. 5,528 392,212 El Paso Corp. 28,919 313,482 Freeport-McMoRan Copper EOG Resources, Inc. 10,245 952,170 & Gold, Inc. 17,655 1,474,899 EQT Corp. 5,422 222,302 Newmont Mining Corp. 19,978 1,017,479 Exxon Mobil Corp. 192,442 12,889,765 Nucor Corp. 12,955 587,898 Hess Corp. 11,944 747,097 Titanium Metals Corp. 3,900 64,701 Marathon Oil Corp. 28,950 915,978 United States Steel Corp. 5,737 364,414 Massey Energy Co. 3,695 193,212 4,801,007 Murphy Oil Corp. 7,623 428,336 MULTILINE RETAIL  0.9% Noble Energy, Inc. 7,178 523,994 Big Lots, Inc. 3,556 129,510 Occidental Petroleum Corp. 33,026 2,792,018 Family Dollar Stores, Inc. 5,497 201,245 Peabody Energy Corp. 11,051 505,031 J.C. Penney Co., Inc. 9,765 314,140 Pioneer Natural Kohls Corp. 12,357 676,916 Resources Co. 4,750 267,520 Macys, Inc. 17,128 372,877 Range Resources Corp. 6,361 298,140 Nordstrom, Inc. 6,715 274,308 Southwestern Energy Co. 14,108 574,478 Sears Holdings Corp. 2,052 222,498 Spectra Energy Corp. 25,923 584,045 Target Corp. 30,614 1,610,296 Sunoco, Inc. 4,972 147,718 3,801,790 Tesoro Corp. 6,100 84,790 MULTI-UTILITIES  1.2% Valero Energy Corp. 23,228 457,592 Ameren Corp. 9,671 252,220 Williams Cos., Inc. (The) 23,444 541,556 CenterPoint Energy, Inc. 15,948 229,013 XTO Energy, Inc. 23,869 1,126,139 CMS Energy Corp. 9,854 152,343 39,358,609 Consolidated Edison, Inc. 11,357 505,841 PAPER & FOREST PRODUCTS  0.2% Dominion Resources, Inc. 24,286 998,397 International Paper Co. 17,879 440,002 DTE Energy Co. 6,806 303,548 MeadWestvaco Corp. 7,043 179,949 Integrys Energy Group, Inc. 3,239 153,464 Weyerhaeuser Co. 8,724 394,935 NiSource, Inc. 11,658 184,196 1,014,886 PG&E Corp. 15,037 637,869 PERSONAL PRODUCTS  0.2% Public Service Enterprise Avon Products, Inc. 17,209 582,869 Group, Inc. 20,498 605,101 Estee Lauder Cos., Inc. SCANA Corp. 4,420 166,148 (The), Class A 4,708 305,408 Sempra Energy 10,199 508,930 888,277 TECO Energy, Inc. 8,746 138,974 PHARMACEUTICALS  5.9% Wisconsin Energy Corp. 4,815 237,909 Abbott Laboratories 63,203 3,329,534 Xcel Energy, Inc. 18,264 387,197 Allergan, Inc. 12,461 813,952 5,461,150 Bristol-Myers Squibb Co. 69,777 1,863,046 OFFICE ELECTRONICS  0.1% Eli Lilly & Co. 41,271 1,494,836 Xerox Corp. 55,600 542,100 Forest Laboratories, Inc. 12,496 391,875 OIL, GAS & CONSUMABLE FUELS  8.9% Johnson & Johnson 112,344 7,324,829 Anadarko Petroleum Corp. 20,049 1,460,169 King Pharmaceuticals, Inc. 9,496 111,673 Apache Corp. 13,751 1,395,727 Merck & Co., Inc. 126,992 4,743,151 Cabot Oil & Gas Corp. 4,278 157,430 Mylan, Inc. 12,546 284,920 Chesapeake Energy Corp. 26,541 627,429 Pfizer, Inc. 329,449 5,650,050 Chevron Corp. 81,883 6,209,188 Watson ConocoPhillips 60,689 3,105,456 Pharmaceuticals, Inc. 4,356 181,950 CONSOL Energy, Inc. 9,054 386,244 26,189,816 Denbury Resources, Inc. 16,132 272,147 16 Equity Index Shares Value Shares Value PROFESSIONAL SERVICES  0.1% National Dun & Bradstreet Corp. 2,099 $156,208 Semiconductor Corp. 9,610 $ 138,864 Equifax, Inc. 5,327 190,707 Novellus Systems, Inc. 3,632 90,800 Robert Half NVIDIA Corp. 22,903 398,054 International, Inc. 5,843 177,802 Teradyne, Inc. 7,674 85,719 524,717 Texas Instruments, Inc. 50,404 1,233,386 REAL ESTATE INVESTMENT TRUSTS (REITs)  1.2% Xilinx, Inc. 11,331 288,941 Apartment Investment & 10,780,963 Management Co., Class A 4,291 78,997 SOFTWARE  4.0% AvalonBay Communities, Inc. 3,307 285,559 Adobe Systems, Inc. 21,188 749,420 Boston Properties, Inc. 5,610 423,218 Autodesk, Inc. 9,554 281,079 Equity Residential 11,602 454,218 BMC Software, Inc. 7,237 275,006 HCP, Inc. 11,973 395,109 Health Care REIT, Inc. 5,055 228,638 CA, Inc. 15,773 370,192 Citrix Systems, Inc. 7,588 360,202 Host Hotels & Resorts, Inc. 26,470 387,786 Compuware Corp. 8,747 73,475 Kimco Realty Corp. 16,788 262,564 Plum Creek Timber Co., Inc. 6,729 261,825 Electronic Arts, Inc. 13,334 248,812 ProLogis 18,643 246,088 Intuit, Inc. 12,931 444,051 Public Storage 5,601 515,236 McAfee, Inc. 6,557 263,132 Simon Property Group, Inc. 11,849 994,131 Microsoft Corp. 311,216 9,109,292 Ventas, Inc. 6,474 307,386 Novell, Inc. 14,691 87,999 Vornado Realty Trust 6,455 488,644 Oracle Corp. 159,528 4,098,274 5,329,399 Red Hat, Inc. 7,769 227,399 REAL ESTATE MANAGEMENT & DEVELOPMENT salesforce.com, inc. 4,475 333,164 CB Richard Ellis Group, Inc., Symantec Corp. 33,135 560,644 Class A 11,042 175,016 17,482,141 ROAD & RAIL  0.7% SPECIALTY RETAIL  2.0% CSX Corp. 15,875 808,037 Abercrombie & Fitch Co., Norfolk Southern Corp. 15,176 848,187 Class A 3,747 171,013 Ryder System, Inc. 2,006 77,753 AutoNation, Inc. 3,773 68,216 Union Pacific Corp. 20,495 1,502,283 AutoZone, Inc. 1,171 202,688 3,236,260 Bed Bath & Beyond, Inc. 10,814 473,220 SEMICONDUCTORS & Best Buy Co., Inc. 14,105 600,027 SEMICONDUCTOR EQUIPMENT  2.4% GameStop Corp., Class A 6,552 143,554 Advanced Micro Devices, Inc. 23,184 214,916 Gap, Inc. (The) 19,398 448,288 Altera Corp. 12,028 292,401 Home Depot, Inc. (The) 69,259 2,240,529 Analog Devices, Inc. 12,009 346,099 Limited Brands, Inc. 11,011 271,091 Applied Materials, Inc. 54,421 733,595 Lowes Cos., Inc. 59,828 1,450,231 Broadcom Corp., Class A 17,677 586,523 Office Depot, Inc. 11,746 93,733 Intel Corp. 224,951 5,007,409 OReilly Automotive, Inc. 5,754 239,999 KLA-Tencor Corp. 7,008 216,687 RadioShack Corp. 5,417 122,587 Linear Technology Corp. 9,288 262,665 Ross Stores, Inc. 4,931 263,660 LSI Corp. 26,531 162,370 Sherwin-Williams Co. (The) 3,623 245,205 MEMC Electronic Staples, Inc. 29,920 699,829 Materials, Inc. 9,556 146,493 Tiffany & Co. 5,014 238,115 Microchip Technology, Inc. 7,484 210,749 TJX Cos., Inc. (The) 17,194 731,089 Micron Technology, Inc. 35,158 365,292 Urban Outfitters, Inc. 5,349 203,422 8,906,496 17 Equity Index Shares Value Shares/ TEXTILES, APPAREL & LUXURY GOODS  0.5% Principal Coach, Inc. 12,665 $500,521 Amount Value NIKE, Inc., Class B 15,834 1,163,799 Temporary Cash Investments  Polo Ralph Lauren Corp. 2,278 193,721 Segregated For VF Corp. 3,661 293,429 Futures Contracts  2.1% 2,151,470 JPMorgan U.S. Treasury THRIFTS & MORTGAGE FINANCE  0.1% Plus Money Market Fund Hudson City Bancorp., Inc. 18,522 262,271 Agency Shares 27,759 $27,759 Peoples United Repurchase Agreement, Bank of America Financial, Inc. 15,165 237,181 Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.125%, 1/31/17, 499,452 valued at $8,496,782), in a joint trading TOBACCO  1.5% account at 0.01%, dated 3/31/10, due Altria Group, Inc. 85,174 1,747,770 4/1/10 (Delivery value $8,300,002) 8,300,000 Lorillard, Inc. 6,224 468,294 U.S. Treasury Bills, 0.12%, 5/6/10 $1,130,000 1,129,861 Philip Morris International, Inc. 76,618 3,996,395 TOTAL TEMPORARY CASH Reynolds American, Inc. 6,990 377,320 INVESTMENTS  SEGREGATED FOR FUTURES CONTRACTS 6,589,779 (Cost $9,457,625) TRADING COMPANIES & DISTRIBUTORS  0.1% TOTAL INVESTMENT Fastenal Co. 5,292 253,963 SECURITIES  99.9% W.W. Grainger, Inc. 2,550 275,706 (Cost $333,663,240) 529,669 OTHER ASSETS WIRELESS TELECOMMUNICATION SERVICES  0.3% AND LIABILITIES  0.1% American Tower Corp., TOTAL NET ASSETS  100.0% Class A 16,584 706,644 MetroPCS Communications, Inc. 10,800 76,464 Sprint Nextel Corp. 119,125 452,675 1,235,783 TOTAL COMMON STOCKS (Cost $324,205,615) Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 169 S&P 500 E-Mini Futures June 2010 $9,845,940 $169,209 Notes to Schedule of Investments (1) Non-income producing. (2) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $9,846,000. (3) Industry is less than 0.05% of total net assets. (4) The rate indicated is the yield to maturity at purchase. Industry classifications are unaudited. See Notes to Financial Statements. 18 Statement of Assets and Liabilities MARCH 31, 2010 Assets Investment securities, at value (cost of $333,663,240) $440,088,012 Cash 3,100 Receivable for capital shares sold 222,155 Dividends and interest receivable 550,619 440,863,886 Liabilities Payable for investments purchased 63,655 Payable for capital shares redeemed 142,922 Payable for variation margin on futures contracts 25,019 Accrued management fees 140,575 372,171 Net Assets $440,491,715 Net Assets Consist of: Capital (par value and paid-in surplus) $393,387,849 Undistributed net investment income 45,551 Accumulated net realized loss on investment transactions (59,535,666) Net unrealized appreciation on investments 106,593,981 $440,491,715 Investor Class, $0.01 Par Value Net assets $208,725,818 Shares outstanding 44,955,766 Net asset value per share $4.64 Institutional Class, $0.01 Par Value Net assets $231,765,897 Shares outstanding 49,902,692 Net asset value per share $4.64 See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED MARCH 31, 2010 Investment Income (Loss) Income: Dividends $8,960,605 Interest 9,536 8,970,141 Expenses: Management fees 1,471,238 Directors fees and expenses 14,191 Other expenses 19 1,485,448 Net investment income (loss) 7,484,693 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 7,048,214 Futures contract transactions 4,232,395 11,280,609 Change in net unrealized appreciation (depreciation) on: Investments 133,224,165 Futures contracts (489,897) 132,734,268 Net realized and unrealized gain (loss) 144,014,877 Net Increase (Decrease) in Net Assets Resulting from Operations $151,499,570 See Notes to Financial Statements. 20 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $7,484,693 $11,301,222 Net realized gain (loss) 11,280,609 20,315,221 Change in net unrealized appreciation (depreciation) 132,734,268 (245,933,033) Net increase (decrease) in net assets resulting from operations 151,499,570 (214,316,590) Distributions to Shareholders From net investment income: Investor Class (3,159,335) (3,550,797) Institutional Class (4,332,216) (7,578,541) Decrease in net assets from distributions (7,491,551) (11,129,338) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (23,595,176) (261,960,006) Net increase (decrease) in net assets 120,412,843 (487,405,934) Net Assets Beginning of period 320,078,872 807,484,806 End of period $ 440,491,715 $ 320,078,872 Undistributed net investment income $45,551 $33,941 See Notes to Financial Statements. 21 Notes to Financial Statements MARCH 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Equity Index Fund (the fund) is one fund in a series issued by the corporation. The fund is nondiversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. The fund pursues its objective by matching, as closely as possible, the investment characteristics and results of the S&P 500 Composite Price Index (S&P 500 Index). The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class and the Institutional Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Repurchase Agreements  The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the 22 securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for the fund ranges from 0.350% to 0.490% for the Investor Class. The Institutional Class is 0.200% less at each point within the range. The effective annual management fee for each class of the fund for the year ended March 31, 2010 was 0.49% and 0.29% for the Investor Class and Institutional Class, respectively. 23 ACIM has entered into a Subadvisory Agreement with Northern Trust Investments, N.A. (NTI) (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the fund in accordance with the funds investment objectives, policies and restrictions under the supervision of ACIM and the Board of Directors. ACIM pays all costs associated with retaining NTI as the subadvisor of the fund. Related Parties  Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended March 31, 2010, were $46,207,018 and $61,550,300, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended March 31, 2010 Year ended March 31, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized 150,000,000 150,000,000 Sold 12,694,955 $ 52,828,024 11,722,718 $47,846,238 Issued in reinvestment of distributions 725,656 3,081,827 879,869 3,466,687 Redeemed (9,204,015) (37,281,187) (11,312,460) (45,792,775) 4,216,596 18,628,664 1,290,127 5,520,150 Institutional Class/Shares Authorized 310,000,000 310,000,000 Sold 10,325,912 39,608,523 12,856,911 56,973,880 Issued in reinvestment of distributions 1,026,830 4,332,216 1,805,909 7,578,541 Redeemed (21,735,881) (86,164,579) (68,330,902) (332,032,577) (10,383,139) (42,223,840) (53,668,082) (267,480,156) Net increase (decrease) (6,166,543) $(23,595,176) (52,377,955) $(261,960,006) 24 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of March 31, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $430,630,392   Temporary Cash Investments 27,759 $9,429,861  Total Value of Investment Securities $430,658,151 $9,429,861  Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $169,209   6. Derivative Instruments Equity Price Risk  The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. The value of equity price risk derivatives as of March 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $25,019 in payable for variation margin on futures contracts. For the year ended March 31, 2010, the effect of equity price risk derivatives on the Statement of Operations was $4,232,395 in net realized gain (loss) on futures contract transactions and $(489,897) in change in net unrealized appreciation (depreciation) on futures contracts. 25 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended March 31, 2010, the fund did not utilize the program. 8. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2010 and March 31, 2009 were as follows: Distributions Paid From Ordinary income $7,491,551 $11,129,338 Long-term capital gains   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments $353,892,679 Gross tax appreciation of investments $130,248,135 Gross tax depreciation of investments (44,052,802) Net tax appreciation (depreciation) of investments $ 86,195,333 Net tax appreciation (depreciation) on derivatives  Net tax appreciation (depreciation) $86,195,333 Undistributed ordinary income $45,551 Accumulated capital losses $(39,137,018) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on certain futures contracts. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: $(21,756,247) $(1,957,751) $(1,992,016) $(5,270,954) $(8,160,050) 26 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On March 29, 2010, the Board of Directors approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 10. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the fund. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2010. For corporate taxpayers, the fund hereby designates $7,491,551, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended March 31, 2010 as qualified for the corporate dividends received deduction. 27 Financial Highlights Equity Index Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.17 $5.26 $5.66 $5.16 $4.70 Income From Investment Operations Net Investment Income (Loss) 0.07 0.09 0.09 0.08 0.07 Net Realized and Unrealized Gain (Loss) 1.47 (2.09) (0.39) 0.50 0.46 Total From Investment Operations 1.54 (2.00) (0.30) 0.58 0.53 Distributions From Net Investment Income (0.07) (0.09) (0.10) (0.08) (0.07) From Tax Return of Capital      Total Distributions (0.07) (0.09) (0.10) (0.08) (0.07) Net Asset Value, End of Period $4.64 $3.17 $5.26 $5.66 $5.16 Total Return 48.96% (38.36)% (5.46)% 11.28% 11.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.49% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 1.81% 1.93% 1.51% 1.49% 1.43% Portfolio Turnover Rate 12% 5% 9% 4% 17% Net Assets, End of Period (in thousands) $208,726 $129,026 $207,571 $232,880 $152,799 (1) Computed using average shares outstanding throughout the period. (2) Per share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 28 Equity Index Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period $3.17 $5.26 $5.67 $5.16 $4.71 Income From Investment Operations Net Investment Income (Loss) 0.08 0.10 0.10 0.09 0.08 Net Realized and Unrealized Gain (Loss) 1.47 (2.09) (0.40) 0.51 0.45 Total From Investment Operations 1.55 (1.99) (0.30) 0.60 0.53 Distributions From Net Investment Income (0.08) (0.10) (0.11) (0.09) (0.08) From Tax Return of Capital      Total Distributions (0.08) (0.10) (0.11) (0.09) (0.08) Net Asset Value, End of Period $4.64 $3.17 $5.26 $5.67 $5.16 Total Return 49.27% (38.24)% (5.27)% 11.50% 11.35% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.29% 0.29% 0.29% 0.29% 0.29% Ratio of Net Investment Income (Loss) to Average Net Assets 2.01% 2.13% 1.71% 1.69% 1.63% Portfolio Turnover Rate 12% 5% 9% 4% 17% Net Assets, End of Period (in thousands) $231,766 $191,053 $599,914 $813,571 $662,759 (1) Computed using average shares outstanding throughout the period. (2) Per share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 29 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Capital Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Equity Index Fund, one of the mutual funds constituting American Century Capital Portfolios, Inc. (the Corporation), as of March 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Equity Index Fund of American Century Capital Portfolios, Inc. as of March 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 17, 2010 30 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not interested persons, as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age may be extended or changed with the approval of the remaining independent directors. Mr. Thomas is the only director who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM) and American Century Global Investment Management, Inc. (ACGIM). ACIM and ACGIM are referred to collectively as the advisors. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACGIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) 31 Andrea C. Hall Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and director of Research Operations, Midwest Research Institute James A. Olson Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Gale E. Sayers Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2000 Principal Occupation(s) During the Past Five Years: President, Chief Executive Officer and Founder, Sayers40, Inc., (technology products and services provider) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Physical Education and M.Ed. in Educational Administration, University of Kansas; Recipient of the Ernst & Young Entrepreneur of the Year Award; inducted into the Chicago Entrepreneurship Hall of Fame and the National Football League Hall of Fame 32 M. Jeannine Strandjord Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005-September 2005) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP Interested Director Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, American Century Services, LLC (ACS); Executive Vice President, American Century Investment Management (ACIM) and American Century Global Investment Management (ACGIM); Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Director: Other Directorships Held by Director: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 33 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation During the Past Five Years Jonathan Thomas Director and President and Chief Executive Officer, ACC (March 2007 to present); Chief (1963) President Administrative Officer, ACC (February 2006 to March 2007); Executive since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM, ACGIM; Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne Roepke Chief Compliance Chief Compliance Officer, American Century funds, ACIM, ACGIM and (1956) Officer since 2006 ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to and Senior Vice August 2006); and Treasurer and Chief Financial Officer, various American President Century funds (July 2000 to August 2006). Also serves as: Senior Vice since 2000 President, ACS Charles General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present), General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC President subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS since 2006 Robert Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2000 (January 2001 to present); Chief Compliance Officer, American Century funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as Vice President, ACIM, ACGIM and ACS Ward Stauffer Secretary Attorney, ACC (June 2003  Present) (1960) since 2005 The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 34 Board Approval of Management and Subadvisory Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Directors (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. Northern Trust Investments, N.A. (the Subadvisor) currently serves as subadvisor to the Fund under an interim subadvisory agreement (the Interim Subadvisory Agreement) between the Advisor and the Subad-visor. The Subadvisor previously served as subadvisor to the Fund pursuant to a subadvisory agreement (the Prior Subadvisory Agreement) that terminated as a result of the termination of the Prior Management Agreement. On February 18, 2010, the Board approved the Interim Management Agreement and Interim Subadvisory Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor and the Subadvisor after the termination of the Prior Management Agreement and the Prior Subadvisory Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) and a new subadvisory agreement (the Proposed Subadvisory Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and Proposed Subadvisory Agreement and has recommended their approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement and Proposed Subadvisory Agreement at a meeting to be held on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. The Interim and Proposed Subadvisory Agreements are substantially identical to the Prior Subadvisory Agreement except for their effective dates and the termination provisions of the Interim Subadvisory Agreement. Under the Interim and Proposed Subadvisory Agreements, the Subadvisor will provide the same services to the Fund and receive the same compensation rate from the Advisor as under the Prior Subadvisory Agreement. 35 Basis for Board Approval of Interim Agreements In considering the approvals of the Interim Management Agreement and the Interim Subadvisory Agreement, Rule 15a-4 requires the Board to approve a contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under an interim agreement is no greater than would have been received under the prior agreement. In connection with the approvals, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor and the Subadvisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Management Agreement and the Interim Subad-visory Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor and Subadvisor will provide the same services and receive the same compensation rate as under the prior agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement and the Interim Subadvi-sory Agreement, determining that the continued management of the Fund by the Advisor and the Subadvisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of the services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor; 36  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets 37  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage, or arrange for the management of, the Fund in accordance with its investment objectives and approved strategies. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. 38 Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor the compensation paid to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Fund not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be 39 increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. Basis for Board Approval of Proposed Subadvisory Agreement At its meeting held on March 29, 2010, the Funds Board considered and approved the Proposed Subadvisory Agreement between the Advisor and the Subadvisor with respect to the Fund. In approving the Proposed Subad-visory Agreement, the Board considered the following criteria relevant to the Subadvisor:  The nature of the investment management services provided to the Fund;  the Subadvisors breadth of experience in index fund management; 40  Data comparing the Funds performance to appropriate benchmarks; and  The compliance policies, procedures, and regulatory experience of the Subadvisor. The Board also considered the Subadvisors positive track record with respect to complying with the Advisors stringent requirements for trading practices and soft dollar arrangements. Under the Proposed Subadvisory Agreement, the Subadvisor is responsible for managing the investment operations and composition of the Fund, including the purchase, retention, and disposition of the investments held by the Fund. In performing its evaluation, the Board considered information received in connection with the approval of the Proposed Subadvisory Agreement, as well as information provided on an ongoing basis at its regularly scheduled Board and committee meetings. The Board did not consider the profitability of the Subadvisor because the Subadvisor is paid from the unified fee of the Advisor as a result of arms length negotiations. After considering all information presented, and while no single factor was determinative, the Board, assisted by the advice of independent legal counsel, concluded that the Proposed Subadvisory Agreement be approved and recommended its approval to Fund shareholders. 41 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Form N-Q is available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 42 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is a market value-weighted index of the stocks of 500 publicly traded U.S. companies chosen for market size, liquidity, and industry group representation that are considered to be leading firms in dominant industries. Each stocks weight in the index is proportionate to its market value. Created by Standard & Poors, it is considered to be a broad measure of U.S. stock market performance. 43 Notes 44 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68272N Annual Report March 31, 2010 American Century Investments ® NT Large Company Value Fund NT Mid Cap Value Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 NT Large Company Value Performance 5 Portfolio Commentary 6 Top Ten Holdings 8 Top Five Industries 8 Types of Investments in Portfolio 8 NT Mid Cap Value Performance 9 Portfolio Commentary 10 Top Ten Holdings 12 Top Five Industries 12 Types of Investments in Portfolio 12 Shareholder Fee Examples 13 Financial Statements Schedule of Investments 15 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Notes to Financial Statements 24 Financial Highlights 31 Report of Independent Registered Public Accounting Firm 33 Other Information Management 34 Board Approval of Management Agreements 38 Additional Information 44 Index Definitions 45 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter Fellow Shareholders, The principal event at a recent board meeting was the retirement of Jim Stowers, Jr. from the American Century Mutual Funds Kansas City board. This was one of those times when you felt like you were living a historical moment. Jim founded what was known as Twentieth Century Mutual Funds over 50 years ago. Through the years, his number one priority has been to Put Investors First! The board presented Jim with a resolution acknowledging that, by building a successful investment company, he has impacted the lives of many by helping them on the path to financial success. We respect Jims decision to focus his energy on the Stowers Institute for Medical Research and American Century Companies, Inc. (ACC), the parent company of the funds investment advisors. The pioneering medical research that Jim and his wife Virginia have made possible through the Institute should enrich the lives of millions in the future. Shortly after his retirement from the board, we received word that Jimwho celebrated his 86th birthday in Januarywas hospitalized after experiencing a fall during his regular exercise regimen. While Jim has made steady progress toward recovery, this potentially serious incident resulted in the activation of his long-standing estate and business succession plan. Under the terms of the plan, ACCs co-chairman Richard W. Brown succeeded Jim as trustee of a trust that holds a significant interest in ACC stock. While less than a majority interest, the trust is presumed to control the funds investment advisors under the Investment Company Act of 1940. This change triggered the need for a shareholder proxy to approve new management and subadvisory agreements for the funds. If you have not already responded, I encourage you to take the time to read the proxy materials and send your vote as soon as possible. On behalf of the board, I want to once again thank Jim for his mutual fund board service and wish him a speedy recovery. More than three years ago, Jim and Richard Brown installed a strong and effective leadership team at American Century Investments and I look forward to continuing to work with them on behalf of fund shareholders. And while Jim no longer sits on the fund board, the inherent optimism captured by his favorite catch phraseThe best is yet to bestill resonates with all of us who have the privilege of serving you. I invite you to send your comments, questions or concerns to me at dhpratt@fundboardchair.com. 3 Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity Stocks Enjoyed Bountiful Recovery The U.S. stock market gained approximately 50% for the year ended March 31, 2010one of its best 12-month returns in the last three decades. The key factor behind the remarkable rally in stocks was increasing confidence in a potential economic recovery. The period began as the U.S. economy was beginning to emerge from its worst downturn since the Great Depression. Signs of economic improvementincluding a pickup in industrial production, rising retail sales, and signals that the housing sector was starting to stabilizegained momentum throughout the 12-month period, helping the U.S. economy post positive growth in the third and fourth quarters of 2009. The exception was job growththe unemployment rate rose to its highest level since 1983 before falling back slightly toward the end of the reporting period. Better-than-expected corporate profits also provided a boost to stocks despite sluggish revenue growth. Aggressive cost-cutting strategies across much of corporate America helped profits remain on an upward trajectory. Value Stocks Led the Rally Value stocks led the markets advance, outperforming growth shares across all market capitalizations (see the table below). Many of the best-performing stocks were financially stressed companies that were able to stabilize their businesses and strengthen their balance sheetscharacteristics that apply to value-oriented issues. In addition, the financial sectora sizable component of the value universewas one of the top-performing sectors in the equity market as many troubled financial firms were able to issue equity and deleverage. Another recent development that has been favorable for value stocks is a resurgence of dividends. 2009 was the worst year on record for dividends in the U.S., where more than 800 companies reduced their dividend payouts by a total of $58 billion. However, in the first three months of 2010, income-oriented investors were rewarded with growing dividend payouts. In February alone, 47 companies in the S&P 500 increased their dividends or began paying them. Dividends play a central role in our efforts to reduce risk and increase total returns, and they also confirm the strength of a companys earnings and cash flow. U.S. Stock Index Returns For the 12 months ended March 31, 2010 Russell 1000 Index (Large-Cap) 51.60% Russell 2000 Index (Small-Cap) 62.76% Russell 1000 Growth Index 49.75% Russell 2000 Growth Index 60.32% Russell 1000 Value Index 53.56% Russell 2000 Value Index 65.07% Russell Midcap Index 67.71% Russell Midcap Growth Index 63.00% Russell Midcap Value Index 72.41% 4 Performance NT Large Company Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year Inception Date Institutional Class ACLLX 47.28% -3.15% 5/12/06 Russell 1000 Value Index  53.56% -2.21%  S&P 500 Index  49.77% -0.39%  *From 5/12/06, the Institutional Classs inception date. Not annualized. Total Annual Fund Operating Expenses Institutional Class 0.64% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary NT Large Company Value Portfolio Managers: Chuck Ritter and Brendan Healy Performance Summary NT Large Company Value returned 47.28% for the 12 months ended March 31, 2010. By comparison, its benchmark, the Russell 1000 Value Index, returned 53.56%. The broader market, as measured by the S&P 500 Index, returned 49.77%. The portfolios return reflects operating expenses, while the indices returns do not. The average return for Morningstars Large Cap Value category (its performance, like NT Large Company Values, reflects operating expenses) was 50.25%.* As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved in response to government stimulus, corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. Furthermore, the names that lagged the rally tended to be the stable, less risky businesses favored by NT Large Company Value. In this environment, the portfolio received positive results in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, holdings in the consumer discretionary and health care sectors detracted. The portfolios position in utilities contributed positively. Consumer Discretionary Detracted Within the consumer discretionary sector, security selection was a drag on relative performance. Although the portfolio benefited from its investments in the media industry, these results were offset by a lack of exposure to car maker Ford Motor and auto component companies. Ford, which was up significantly in the benchmark, has restructured its business and steadily gained market share. Among diversified consumer services stocks, a notable detractor was H&R Block, which experienced a decline in its tax-preparation business. Health Care Hampered Results The portfolios overweight in health care dampened relative progress. Health care stocks gained, but their progress was constrained as investors priced in worst-case scenarios for health care reform. As fears abated, the sectors performance strengthened. *The average return from June 1, 2006, the date nearest the funds inception for which data are available, through March 31, 2010, for Morningstars Large Cap Value category was -1.32%. © 2010 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 6 NT Large Company Value Security selection also slowed relative results. A notable detractor was Abbott Laboratories, which develops and manufactures laboratory diagnostics, medical devices, and pharmaceutical therapies. Earlier in the reporting period, Abbott reported a deceleration in prescription growth for Humira, its blockbuster drug for the treatment of rheumatoid arthritis. Eventually, sales of Humira rebounded strongly, but the drugmakers shares underperformed other pharmaceutical names. A Defensive Bias Also Slowed Progress A factor influencing NT Large Company Values relative underperformance was the annual reconstitution of the portfolios benchmark index, the Russell 1000 Value Index. The reconstitution, which occurred during June 2009, gave greater weighting to cyclical sectors and stocksin other words, those that tend to rise during good economic times. Because of our investment approach, we did not respond to this shift in weightings by increasing the portfolios cyclical sensitivity, which hampered relative performance. Utilities Provided a Boost NT Large Company Value continued to benefit from a significant underweight in the utilities sector, reflecting our belief that many of these stocks have been overvalued for some time. The stance added value during the market rally when utilities underperformed all but one other benchmark sector. Consumer Staples Provided Notable Contributor The consumer staples sector was the source of key contributor Pepsi Bottling Group. Its share price surged on news that PepsiCo, which already owned one third of the bottling company, had launched a takeover bid. The deal closed in February 2010. Outlook We continue to be bottom-up investment managers, evaluating each company individually and building the portfolio one stock at a time. As of March 31, 2010, NT Large Company Value is broadly diversified, with ongoing overweight positions in the health care, information technology, and consumer staples sectors. Our valuation work is also directing us toward smaller relative weightings in financials, utilities, and materials stocks. 7 NT Large Company Value Top Ten Holdings % of net assets as of 3/31/10 Exxon Mobil Corp. 4.7% General Electric Co. 3.8% JPMorgan Chase & Co. 3.7% Bank of America Corp. 3.4% Pfizer, Inc. 3.4% Chevron Corp. 3.4% AT&T, Inc. 3.4% ConocoPhillips 2.6% Verizon Communications, Inc. 2.1% Wells Fargo & Co. 2.1% Top Five Industries % of net assets as of 3/31/10 Oil, Gas & Consumable Fuels 15.4% Pharmaceuticals 8.6% Diversified Financial Services 7.6% Diversified Telecommunication Services 5.9% Insurance 4.6% Types of Investments in Portfolio % of net assets as of 3/31/10 Common Stocks and Futures 99.4% Temporary Cash Investments 0.5% Other Assets and Liabilities 0.1% 8 Performance NT Mid Cap Value Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year* Inception Date Institutional Class ACLMX 58.29% 3.88% 5/12/06 Russell Midcap Value Index  72.41% -0.09%  *The performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. *From 5/12/06, the Institutional Classs inception date. Not annualized. Total Annual Fund Operating Expenses Institutional Class 0.81% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 9 Portfolio Commentary NT Mid Cap Value Portfolio Managers: Kevin Toney, Michael Liss, and Phil Davidson Performance Summary NT Mid Cap Value returned 58.29% for the 12 months ended March 31, 2010. By comparison, the average return for Morningstars Mid Cap Value category (its performance, like NT Mid Cap Values, reflects operating expenses) was 65.78%.* The funds benchmark, the Russell Midcap Value Index, was up 72.41%. Its returns do not include operating expenses. As the performance figures above indicate, the stock market staged a remarkable comeback during the reporting period. Economic conditions improved (partly in response to government stimulus programs), corporate earnings were better than expected, and improving conditions in the capital markets helped the more highly leveraged or financially strapped companies. These factors led many investors to shift into riskier assets, and many of the periods largest gains were made by the lower-quality businesses that fared the worst during the financial crisis. That situation was at odds with NT Mid Cap Values investment approach, which emphasizes higher-quality businesses with sound balance sheets. Nonetheless, the portfolio received positive contributions in absolute terms from all 10 of the sectors in which it was invested. On a relative basis, NT Mid Cap Values underperformance was more a result of what it didnt own, rather than what it did. Financials Slowed Results The portfolios position in the financials sector was the largest source of underperformance versus the benchmark. Although financials contributed the most to NT Mid Cap Values return, conservative security selection restrained relative progress as companies with stressed balance sheets, many of which had appeared to be on the brink of bankruptcy only months earlier, outperformed stronger, higher-quality businesses. The portfolio was significantly underweight commercial banks, a segment that returned more than 67% to the benchmark. The portfolios investments were concentrated in the less-volatile insurance and thrift names, many of which did not keep pace with other financial stocks during the low-quality rally. A top detractor was global insurance broker, Marsh & McLennan Companies. Marsh does not have a credit-sensitive business model and we believe it is well-positioned to benefit from regulatory changes and improving operating conditions. Another notable detractor was Peoples United Financial, a conservatively run and well-capitalized thrift. *The average return from June 1, 2006, the date nearest the funds inception for which data are available, through March 31, 2010, for Morningstars Mid Cap Value category was 0.61%. © 2010 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 10 NT Mid Cap Value Consumer Discretionary Detracted Relative performance was hampered by the combination of an underweight position and security selection in the consumer discretionary sector. Many of these stocks, which suffered steep declines as the recession took hold, rallied on optimism about a possible economic recovery and improving consumer sentiment. The portfolio did not own any media stocks, which outperformed as advertising revenues improved. It was also slowed by an underweight position in automakers. NT Mid Cap Value did not hold shares of Ford Motor, which rose nearly 378% during the period. In addition, the portfolio was hindered by its investments in leisure stocks. A key detractor was International Speedway Corp. During the recession, the race track operator struggled with lower attendance at NASCAR events and a decline in corporate sponsorship. Information Technology Contributed The portfolios holdings in the information technology sector added to relative results. Many of these companies are tied more closely to their own product cycles and market opportunities than to broad economic or capital markets conditions. A key contributor was Emulex Corp., a maker of storage-networking equipment. Its share price rose dramatically on news of an unsolicited takeover bid from chipmaker Broadcom Corp. The stock remained elevated as Emulex resisted the takeover, urging shareholders to reject Broadcoms offer on the grounds that it materially undervalued the company. Ultimately, Broadcom withdrew the offer. Utilities Enhanced Performance Security selection in utilitiesthe weakest sector in the benchmarkbenefited the portfolio. Because of valuations and higher-risk business models, NT Mid Cap Value did not hold any independent power producers, one of the weakest performing segments within the sector. The portfolios underweight in multi-utilities was also advantageous. Outlook We continue to follow our disciplined, bottom-up process, selecting companies one at a time for the portfolio. As of March 31, 2010, we see opportunities in consumer staples, industrials, energy, and health care stocks, reflected by overweight positions in these sectors, relative to the benchmark. Our fundamental analysis and valuation work are also directing us toward smaller relative weightings in consumer discretionary, materials, and financials stocks. 11 NT Mid Cap Value Top Ten Holdings % of net assets as of 3/31/10 Imperial Oil Ltd. 3.0% Northern Trust Corp. 2.9% Aon Corp. 2.7% Kimberly-Clark Corp. 2.6% Marsh & McLennan Cos., Inc. 2.4% Republic Services, Inc. 2.3% Lowes Cos., Inc. 2.1% Chubb Corp. (The) 2.0% ConAgra Foods, Inc. 1.8% Wisconsin Energy Corp. 1.8% Top Five Industries % of net assets as of 3/31/10 Insurance 13.5% Oil, Gas & Consumable Fuels 8.9% Food Products 6.2% Commercial Services & Supplies 5.7% Electric Utilities 5.2% Types of Investments in Portfolio % of net assets as of 3/31/10 Domestic Common Stocks 93.3% Foreign Common Stocks 6.0% Total Common Stocks 99.3% Temporary Cash Investments 1.1% Other Assets and Liabilities (0.4)% (1) Includes depositary shares, dual listed securities and foreign ordinary shares. 12 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account 13 balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 10/1/09 3/31/10 10/1/09 - 3/31/10 Expense Ratio* NT Large Company Value  Institutional Class Actual $1,000 $1,088.70 $3.33 0.64% Hypothetical $1,000 $1,021.74 $3.23 0.64% NT Mid Cap Value  Institutional Class Actual $1,000 $1,145.80 $4.28 0.80% Hypothetical $1,000 $1,020.94 $4.03 0.80% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 14 Schedule of Investments NT Large Company Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  95.4% DIVERSIFIED  0.9% AEROSPACE & DEFENSE  2.6% SPDR S&P rust 23,300 $ Honeywell International, Inc. 60,800 $ DIVERSIFIED CONSUMER SERVICES  0.4% Lockheed Martin Corp. 19,900 1,656,078 H&R Block, Inc. 63,200 1,124,960 Northrop Grumman Corp. 52,500 3,442,425 DIVERSIFIED FINANCIAL SERVICES  7.6% 7,850,919 Bank of America Corp. 589,100 10,515,435 Citigroup, Inc. 400,900 1,623,645 BEVERAGES  1.3% Coca-Cola Co. (The) 72,600 3,993,000 JPMorgan Chase & Co. 254,800 11,402,300 BIOTECHNOLOGY  0.8% 23,541,380 Amgen, Inc. 28,400 1,697,184 DIVERSIFIED TELECOMMUNICATION SERVICES  5.9% Gilead Sciences, Inc. 15,700 714,036 AT&T, Inc. 403,000 10,413,520 2,411,220 CenturyTel, Inc. 32,500 1,152,450 CAPITAL MARKETS  3.9% Verizon Ameriprise Financial, Inc. 42,700 1,936,872 Communications, Inc. 212,600 6,594,852 Bank of New York 18,160,822 Mellon Corp. (The) 88,200 2,723,616 ELECTRIC UTILITIES  2.1% Goldman Sachs Exelon Corp. 82,700 3,623,087 Group, Inc. (The) 29,400 5,016,522 Morgan Stanley 80,900 2,369,561 PPL Corp. 103,900 2,879,069 12,046,571 6,502,156 CHEMICALS  2.0% ENERGY EQUIPMENT & SERVICES  1.9% E.I. du Pont de Nemours Baker Hughes, Inc. 29,500 1,381,780 & Co. 99,300 3,697,932 Diamond Offshore PPG Industries, Inc. 39,600 2,589,840 Drilling, Inc. 8,700 772,647 6,287,772 National Oilwell Varco, Inc. 56,100 2,276,538 Transocean Ltd. 14,900 1,287,062 COMMERCIAL BANKS  4.2% PNC Financial Services 5,718,027 Group, Inc. 39,000 2,328,300 FOOD & STAPLES RETAILING  3.2% U.S. Bancorp. 156,200 4,042,456 Kroger Co. (The) 88,300 1,912,578 Wells Fargo & Co. 207,100 6,444,952 SYSCO Corp. 59,400 1,752,300 12,815,708 Walgreen Co. 75,600 2,804,004 COMMERCIAL SERVICES & SUPPLIES  1.6% Wal-Mart Stores, Inc. 60,400 3,358,240 Avery Dennison Corp. 29,600 1,077,736 9,827,122 Pitney Bowes, Inc. 47,700 1,166,265 FOOD PRODUCTS  1.2% R.R. Donnelley & Sons Co. 63,000 1,345,050 Kraft Foods, Inc., Class A 76,800 2,322,432 Waste Management, Inc. 42,900 1,477,047 Unilever NV 5,066,098 New York Shares 48,600 1,465,776 COMMUNICATIONS EQUIPMENT  0.7% 3,788,208 Cisco Systems, Inc. 86,600 2,254,198 HEALTH CARE EQUIPMENT & SUPPLIES  0.4% COMPUTERS & PERIPHERALS  1.1% Medtronic, Inc. 27,300 1,229,319 Hewlett-Packard Co. 65,500 3,481,325 HEALTH CARE PROVIDERS & SERVICES  1.5% CONSTRUCTION & ENGINEERING  0.3% Aetna, Inc. 45,300 1,590,483 Quest Diagnostics, Inc. 15,800 920,982 Shaw Group, Inc. (The) 24,400 839,848 WellPoint, Inc. 30,500 1,963,590 4,475,055 15 NT Large Company Value Shares Value Shares Value HOTELS, RESTAURANTS & LEISURE  0.5% MULTILINE RETAIL  0.9% Darden Restaurants, Inc. 17,300 $ Kohls Corp. 28,600 $ 1,566,708 Starbucks Corp. 31,500 764,505 Macys, Inc. 53,800 1,171,226 1,535,047 2,737,934 HOUSEHOLD DURABLES  0.6% MULTI-UTILITIES  0.7% Newell Rubbermaid, Inc. 112,800 1,714,560 PG&E Corp. 50,100 2,125,242 HOUSEHOLD PRODUCTS  0.5% OFFICE ELECTRONICS  0.4% Clorox Co. 25,400 1,629,156 Xerox Corp. 111,500 1,087,125 INDEPENDENT POWER PRODUCERS OIL, GAS & CONSUMABLE FUELS  15.4% & ENERGY TRADERS  0.2% Apache Corp. 33,100 3,359,650 NRG Energy, Inc. 34,900 729,410 Chevron Corp. 137,400 10,419,042 INDUSTRIAL CONGLOMERATES  4.3% ConocoPhillips 155,900 7,977,403 General Electric Co. 646,300 11,762,660 Devon Energy Corp. 26,800 1,726,724 Tyco International Ltd. 42,100 1,610,325 Exxon Mobil Corp. 218,400 14,628,432 13,372,985 Occidental Petroleum Corp. 42,000 3,550,680 INSURANCE  4.6% Royal Dutch Shell plc, Allstate Corp. (The) 77,100 2,491,101 Class A ADR 83,700 4,842,882 Chubb Corp. (The) 49,800 2,582,130 Valero Energy Corp. 46,100 908,170 Loews Corp. 41,900 1,562,032 47,412,983 Principal Financial PAPER & FOREST PRODUCTS  0.4% Group, Inc. 56,700 1,656,207 International Paper Co. 53,100 1,306,791 Torchmark Corp. 33,400 1,787,234 PHARMACEUTICALS  8.6% Travelers Cos., Inc. (The) 60,600 3,268,764 Abbott Laboratories 50,500 2,660,340 XL Capital Ltd., Class A 50,400 952,560 Eli Lilly & Co. 48,800 1,767,536 14,300,028 Johnson & Johnson 85,300 5,561,560 IT SERVICES  1.5% Merck & Co., Inc. 161,100 6,017,085 Fiserv, Inc. 22,900 1,162,404 Pfizer, Inc. 612,300 10,500,945 International Business 26,507,466 Machines Corp. 26,400 3,385,800 REAL ESTATE INVESTMENT TRUSTS (REITs)  0.5% 4,548,204 Simon Property Group, Inc. 19,500 1,636,050 MACHINERY  1.3% SEMICONDUCTORS Dover Corp. 35,300 1,650,275 & SEMICONDUCTOR EQUIPMENT  1.1% Ingersoll-Rand plc 68,200 2,378,134 Applied Materials, Inc. 75,200 1,013,696 4,028,409 Intel Corp. 110,200 2,453,052 MEDIA  4.4% 3,466,748 CBS Corp., Class B 132,300 1,844,262 SOFTWARE  2.3% Comcast Corp., Class A 180,500 3,397,010 Activision Blizzard, Inc. 82,700 997,362 Time Warner Cable, Inc. 36,700 1,956,477 Microsoft Corp. 116,000 3,395,320 Time Warner, Inc. 113,800 3,558,526 Oracle Corp. 102,300 2,628,087 Viacom, Inc., Class B 78,200 2,688,516 7,020,769 13,444,791 SPECIALTY RETAIL  2.3% METALS & MINING  0.8% Best Buy Co., Inc. 28,900 1,229,406 Freeport-McMoRan Copper Gap, Inc. (The) 45,200 1,044,572 & Gold, Inc. 2,700 225,558 Home Depot, Inc. (The) 108,500 3,509,975 Nucor Corp. 50,200 2,278,076 Staples, Inc. 55,100 1,288,789 2,503,634 7,072,742 16 NT Large Company Value Shares Value Shares Value TEXTILES, APPAREL & LUXURY GOODS  0.5% Temporary Cash Investments  0.5% VF Corp. 18,300 $ JPMorgan U.S. Treasury TOTAL COMMON STOCKS Plus Money Market Fund (Cost $257,265,613) Agency Shares 50,971 $50,971 Temporary Cash Investments  Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various Segregated For Futures Contracts  4.0% U.S. Treasury obligations, 3.125%, 1/31/17, Repurchase Agreement, Bank of America valued at $1,482,330), in a joint trading Securities, LLC, (collateralized by various account at 0.01%, dated 3/31/10, due U.S. Treasury obligations, 3.125%, 1/31/17, 4/1/10 (Delivery value $1,448,000) 1,448,000 valued at $12,644,851), in a joint trading TOTAL TEMPORARY account at 0.01%, dated 3/31/10, due CASH INVESTMENTS 4/1/10 (Delivery value $12,352,003) (Cost $1,498,971) (Cost $12,352,000) $ 12,352,000 TOTAL INVESTMENT SECURITIES  99.9% (Cost $271,116,584) OTHER ASSETS AND LIABILITIES  0.1% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 212 S&P 500 E-Mini Futures June 2010 $12,351,120 $292,734 Notes to Schedule of Investments ADR American Depositary Receipt ETF Exchange Traded Fund SPDR Standard & Poors Depositary Receipt (1) Non-income producing. Industry classifications are unaudited. See Notes to Financial Statements. 17 NT Mid Cap Value MARCH 31, 2010 Shares Value Shares Value Common Stocks  99.3% Consolidated Communications AEROSPACE & DEFENSE  0.7% Holdings, Inc. 21,100 $ Northrop Grumman Corp. 13,900 $ Iowa Telecommunications BEVERAGES  0.6% Services, Inc. 30,237 504,958 Coca-Cola Enterprises, Inc. 28,100 777,246 3,508,566 CAPITAL MARKETS  4.6% ELECTRIC UTILITIES  5.2% AllianceBernstein Holding LP 8,000 245,280 American Electric Power Ameriprise Financial, Inc. 10,483 475,509 Co., Inc. 20,091 686,711 Invesco Ltd. 32,400 709,884 Great Plains Energy, Inc. 29,582 549,338 Northern Trust Corp. 72,589 4,011,268 IDACORP, Inc. 35,179 1,217,897 State Street Corp. 19,800 893,772 Northeast Utilities 50,230 1,388,357 6,335,713 Portland General Electric Co. 64,271 1,241,073 CHEMICALS  0.8% Westar Energy, Inc. 92,331 2,058,981 Minerals Technologies, Inc. 19,970 1,035,245 7,142,357 COMMERCIAL BANKS  2.2% ELECTRICAL EQUIPMENT  2.0% City National Corp. 7,000 377,790 Emerson Electric Co. 15,300 770,202 Comerica, Inc. 43,807 1,666,418 Hubbell, Inc., Class B 26,296 1,326,107 Commerce Bancshares, Inc. 24,306 999,949 Rockwell Automation, Inc. 6,900 388,884 3,044,157 Woodward Governor Co. 6,850 219,063 COMMERCIAL SERVICES & SUPPLIES  5.7% 2,704,256 Cintas Corp. 29,100 817,419 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS  1.0% IESI-BFC Ltd. 2,210 37,902 Molex, Inc. 67,958 1,417,604 Pitney Bowes, Inc. 74,800 1,828,860 ENERGY EQUIPMENT & SERVICES  0.9% Republic Services, Inc. 107,098 3,107,984 Baker Hughes, Inc. 18,500 866,540 Waste Management, Inc. 61,396 2,113,864 Smith International, Inc. 8,500 363,970 7,906,029 1,230,510 COMMUNICATIONS EQUIPMENT  0.6% FOOD PRODUCTS  6.2% Emulex Corp. 66,800 887,104 Campbell Soup Co. 49,200 1,739,220 COMPUTERS & PERIPHERALS  0.7% ConAgra Foods, Inc. 99,207 2,487,119 Diebold, Inc. 29,914 950,069 H.J. Heinz Co. 50,500 2,303,305 CONSTRUCTION MATERIALS  0.8% Hershey Co. (The) 14,400 616,464 Vulcan Materials Co. 22,900 1,081,796 Kraft Foods, Inc., Class A 47,100 1,424,304 CONTAINERS & PACKAGING  1.9% 8,570,412 Bemis Co., Inc. 60,111 1,726,388 GAS UTILITIES  0.9% Sonoco Products Co. 28,500 877,515 Southwest Gas Corp. 39,520 1,182,438 2,603,903 HEALTH CARE EQUIPMENT & SUPPLIES  3.1% DISTRIBUTORS  1.1% Beckman Coulter, Inc. 22,455 1,410,174 Genuine Parts Co. 37,356 1,577,917 Boston Scientific Corp. 97,800 706,116 DIVERSIFIED  1.5% CareFusion Corp. 10,150 268,265 iShares Russell Midcap Value Index Fund 50,900 2,052,797 Symmetry Medical, Inc. 81,007 813,310 DIVERSIFIED TELECOMMUNICATION Zimmer Holdings, Inc. 17,600 1,041,920 SERVICES  2.5% 4,239,785 BCE, Inc. 17,425 512,121 CenturyTel, Inc. 58,980 2,091,431 18 NT Mid Cap Value Shares Value Shares Value HEALTH CARE PROVIDERS & SERVICES  1.9% MACHINERY  3.2% Cardinal Health, Inc. 5,700 $ 205,371 Altra Holdings, Inc. 101,462 $1,393,073 LifePoint Hospitals, Inc. 35,000 1,287,300 Dover Corp. 9,000 420,750 Patterson Cos., Inc. 12,800 397,440 Kaydon Corp. 60,032 2,257,203 Select Medical Robbins & Myers, Inc. 14,900 354,918 Holdings Corp. 91,819 774,952 4,425,944 2,665,063 METALS & MINING  0.9% HOTELS, RESTAURANTS & LEISURE  3.2% Newmont Mining Corp. 24,078 1,226,293 CEC Entertainment, Inc. 35,800 1,363,622 MULTILINE RETAIL  0.8% Hyatt Hotels Corp., Class A 14,111 549,765 Target Corp. 19,700 1,036,220 International Speedway MULTI-UTILITIES  3.9% Corp., Class A 53,315 1,373,927 PG&E Corp. 44,100 1,870,722 Speedway Motorsports, Inc. 67,439 1,052,723 Wisconsin Energy Corp. 48,860 2,414,173 4,340,037 Xcel Energy, Inc. 50,097 1,062,056 HOUSEHOLD DURABLES  1.4% 5,346,951 Fortune Brands, Inc. 31,200 1,513,512 OIL, GAS & CONSUMABLE FUELS  8.9% Toll Brothers, Inc. 20,100 418,080 Apache Corp. 3,248 329,672 1,931,592 Devon Energy Corp. 16,100 1,037,323 HOUSEHOLD PRODUCTS  2.8% EQT Corp. 53,500 2,193,500 Clorox Co. 5,400 346,356 Imperial Oil Ltd. 106,100 4,098,167 Kimberly-Clark Corp. 56,295 3,539,830 Inergy LP 7,357 278,094 3,886,186 Murphy Oil Corp. 28,600 1,607,034 INDUSTRIAL CONGLOMERATES  0.7% Noble Energy, Inc. 13,800 1,007,400 Tyco International Ltd. 23,500 898,875 Ultra Petroleum Corp. 13,400 624,842 INSURANCE  13.5% Williams Pipeline ACE Ltd. 39,000 2,039,700 Partners LP 12,800 387,200 Allstate Corp. (The) 42,100 1,360,251 XTO Energy, Inc. 14,900 702,982 Aon Corp. 87,900 3,754,209 12,266,214 Chubb Corp. (The) 52,600 2,727,310 PAPER & FOREST PRODUCTS  0.8% Hartford Financial Services MeadWestvaco Corp. 14,000 357,700 Group, Inc. (The) 17,155 487,545 Weyerhaeuser Co. 16,106 729,119 HCC Insurance 1,086,819 Holdings, Inc. 49,491 1,365,952 Marsh & McLennan REAL ESTATE INVESTMENT TRUSTS (REITs)  3.9% Cos., Inc. 136,054 3,322,439 Annaly Capital Management, Inc. 53,800 924,284 Primerica, Inc. 6,038 90,570 Boston Properties, Inc. 9,758 736,143 Symetra Financial Corp. 49,279 649,497 Government Properties Transatlantic Holdings, Inc. 26,175 1,382,040 Income Trust 40,483 1,052,963 Travelers Cos., Inc. (The) 27,000 1,456,380 HCP, Inc. 10,100 333,300 18,635,893 Host Hotels & Resorts, Inc. 89,286 1,308,040 IT SERVICES  0.6% Piedmont Office Realty Automatic Data Trust, Inc., Class A 53,975 1,071,404 Processing, Inc. 19,600 871,612 5,426,134 LEISURE EQUIPMENT & PRODUCTS  0.3% ROAD & RAIL  0.3% Mattel, Inc. 21,000 477,540 Heartland Express, Inc. 20,900 344,850 19 NT Mid Cap Value Shares Value Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT  2.8% Temporary Cash Investments  1.1% Applied Materials, Inc. 152,600 $ 2,057,048 JPMorgan U.S. Treasury Plus Money Market Fund KLA-Tencor Corp. 35,800 1,106,936 Agency Shares 67,126 $67,126 Verigy Ltd. 64,800 724,464 Repurchase Agreement, Bank of America 3,888,448 Securities, LLC, (collateralized by various SOFTWARE  1.2% U.S. Treasury obligations, 3.125%, 1/31/17, Cadence Design valued at $1,535,563), in a joint trading Systems, Inc. 137,200 913,752 account at 0.01%, dated 3/31/10, due 4/1/10 (Delivery value $1,500,000) 1,500,000 SS&C Technologies Holdings, Inc. 5,075 76,531 TOTAL TEMPORARY CASH INVESTMENTS Synopsys, Inc. 30,000 671,100 (Cost $1,567,126) 1,661,383 TOTAL INVESTMENT SPECIALTY RETAIL  3.1% SECURITIES  100.4% Lowes Cos., Inc. 119,800 2,903,952 (Cost $117,486,487) PetSmart, Inc. 40,900 1,307,164 OTHER ASSETS AND LIABILITIES  (0.4)% 4,211,116 TOTAL NET ASSETS  100.0% THRIFTS & MORTGAGE FINANCE  2.1% Hudson City Bancorp., Inc. 75,800 1,073,328 Northwest Bancshares, Inc. 54,116 635,322 Peoples United Financial, Inc. 77,633 1,214,180 2,922,830 TOTAL COMMON STOCKS (Cost $115,919,361) Forward Foreign Currency Exchange Contracts Contracts to Sell Settlement Date Value Unrealized Gain (Loss) 3,944,063 CAD for USD 4/30/10 $3,883,289 $(9,459) (Value on Settlement Date $3,873,830) Notes to Schedule of Investments CAD Canadian Dollar USD United States Dollar (1) Non-income producing. Industry classifications are unaudited. See Notes to Financial Statements. 20 Statement of Assets and Liabilities MARCH 31, 2010 NT Large Company Value NT Mid Cap Value Assets Investment securities, at value (cost of $271,116,584 and $117,486,487, respectively) $307,637,365 $138,276,453 Deposits at broker for futures contracts 954,000  Receivable for investments sold  4,275,289 Receivable for capital shares sold 500,756 41,667 Dividends and interest receivable 399,646 370,524 309,491,767 142,963,933 Liabilities Payable for investments purchased 1,215,811 5,049,353 Payable for variation margin on futures contracts 44,520  Payable for forward foreign currency exchange contracts  9,459 Payable for capital shares redeemed 34,072 85,172 Accrued management fees 162,829 90,726 1,457,232 5,234,710 Net Assets $308,034,535 $137,729,223 Institutional Class Capital Shares, $0.01 Par Value Authorized 110,000,000 50,000,000 Shares outstanding 38,394,564 14,154,776 Net Asset Value Per Share $8.02 $9.73 Net Assets Consist of: Capital (par value and paid-in surplus) $304,576,679 $121,084,915 Undistributed net investment income 1,861 227,494 Accumulated net realized loss on investment and foreign currency transactions (33,357,520) (4,364,188) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 36,813,515 20,781,002 $308,034,535 $137,729,223 See Notes to Financial Statements. 21 Statement of Operations YEAR ENDED MARCH 31, 2010 NT Large Company Value NT Mid Cap Value Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $12 and $18,616, respectively) $5,941,545 $2,827,137 Interest 8,079 1,295 5,949,624 2,828,432 Expenses: Management fees 1,447,723 811,493 Directors fees and expenses 7,939 3,582 Other expenses 100  1,455,762 815,075 Net investment income (loss) 4,493,862 2,013,357 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (9,570,439) 14,536,500 Futures contract transactions 3,536,931  Foreign currency transactions  (276,607) (6,033,508) 14,259,893 Change in net unrealized appreciation (depreciation) on: Investments 81,406,915 27,114,092 Futures contracts (539,570)  Translation of assets and liabilities in foreign currencies  (16,452) 80,867,345 27,097,640 Net realized and unrealized gain (loss) 74,833,837 41,357,533 Net Increase (Decrease) in Net Assets Resulting from Operations $79,327,699 $43,370,890 See Notes to Financial Statements. 22 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2009 NT Large Company Value NT Mid Cap Value Increase (Decrease) in Net Assets Operations Net investment income (loss) $4,493,862 $3,106,006 $2,013,357 $ 1,194,891 Net realized gain (loss) (6,033,508) (26,691,514) 14,259,893 (14,383,457) Change in net unrealized appreciation (depreciation) 80,867,345 (37,743,680) 27,097,640 (5,340,494) Net increase (decrease) in net assets resulting from operations 79,327,699 (61,329,188) 43,370,890 (18,529,060) Distributions to Shareholders From net investment income (4,435,883) (3,130,233) (1,746,754) (1,139,180) Capital Share Transactions Proceeds from shares sold 107,194,743 136,728,186 41,468,311 52,591,992 Payments for shares redeemed (26,729,647) (18,208,706) (13,295,819) (10,823,097) Net increase (decrease) in net assets from capital share transactions 80,465,096 118,519,480 28,172,492 41,768,895 Net increase (decrease) in net assets 155,356,912 54,060,059 69,796,628 22,100,655 Net Assets Beginning of period 152,677,623 98,617,564 67,932,595 45,831,940 End of period $308,034,535 $152,677,623 $137,729,223 $ 67,932,595 Undistributed net investment income $1,861  $227,494 $42,289 Transactions in Shares of the Fund Sold 14,774,606 20,224,219 4,969,831 7,235,875 Redeemed (3,882,445) (2,883,043) (1,675,866) (1,447,737) Net increase (decrease) in shares of the fund 10,892,161 17,341,176 3,293,965 5,788,138 See Notes to Financial Statements. 23 Notes to Financial Statements MARCH 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. NT Large Company Value Fund (NT Large Company Value) and NT Mid Cap Value Fund (NT Mid Cap Value) (collectively, the funds) are two funds in a series issued by the corporation. The funds are diversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. Income is a secondary objective. The funds pursue their investment objective by investing in stocks of companies that management believes to be undervalued at the time of purchase. NT Large Company Value invests primarily in companies with larger market capitalization. NT Mid Cap Value invests in mid-sized market capitalization companies. The funds are not permitted to invest in any securities issued by companies assigned the Global Industry Classification Standard for the tobacco industry. The following is a summary of the funds significant accounting policies. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. 24 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the funds remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 25 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for NT Large Company Value ranges from 0.50% to 0.70%. The effective annual management fee for NT Large Company Value for the year ended March 31, 2010 was 0.64%. The annual management fee for NT Mid Cap Value is 0.80%. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The funds are wholly owned, in aggregate, by various funds in a series issued by American Century Asset Allocation Portfolios, Inc. (ACAAP). ACAAP does not invest in the funds for the purpose of exercising management or control. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended March 31, 2010 were as follows: NT Large Company Value NT Mid Cap Value Purchases $126,996,994 $170,088,818 Sales $50,366,863 $142,366,507 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). 26 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of March 31, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 NT Large Company Value Investment Securities Common Stocks $293,786,394   Temporary Cash Investments 50,971 $13,800,000  Total Value of Investment Securities $293,837,365 $13,800,000  Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $292,734   NT Mid Cap Value Investment Securities Domestic Common Stocks $128,398,098   Foreign Common Stocks 3,700,941 $4,610,288  Temporary Cash Investments 67,126 1,500,000  Total Value of Investment Securities $132,166,165 $6,110,288  Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts  $(9,459)  5. Derivative Instruments Equity Price Risk  NT Large Company Value is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. 27 Foreign Currency Risk  NT Mid Cap Value is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a funds exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. For NT Large Company Value, the value of equity price risk derivative instruments as of March 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $44,520 in payable for variation margin on futures contracts. For NT Large Company Value, for the year ended March 31, 2010, the effect of equity price risk derivative instruments on the Statement of Operations was $3,536,931 in net realized gain (loss) on futures contract transactions and $(539,570) in change in net unrealized appreciation (depreciation) on futures contracts. For NT Mid Cap Value, the value of foreign currency risk derivative instruments as of March 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $9,459 in payable for forward foreign currency exchange contracts. For NT Mid Cap Value, for the year ended March 31, 2010, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(275,120) in net realized gain (loss) on foreign currency transactions and $(17,382) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 6. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic development, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws and restrictions. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended March 31, 2010, the funds did not utilize the program. 28 8. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2010 and March 31, 2009 were as follows: NT Large Company Value NT Mid Cap Value Distributions Paid From Ordinary income $4,435,883 $3,130,012 $1,746,754 $1,139,180 Long-term capital gains  $221   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: NT Large Company Value NT Mid Cap Value Federal tax cost of investments $277,777,676 $123,116,780 Gross tax appreciation of investments $35,373,674 $15,613,863 Gross tax depreciation of investments (5,513,985) (454,190) Net tax appreciation (depreciation) of investments $29,859,689 $15,159,673 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies  $495 Net tax appreciation (depreciation) $29,859,689 $15,160,168 Undistributed ordinary income $1,861 $1,484,140 Accumulated capital losses $(26,105,024)  Capital loss deferrals $(298,670)  The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales, and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts and on certain futures contracts. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. For NT Large Company Value, capital loss carryovers of $(10,029,955) and $(16,075,069) expire in 2017 and 2018, respectively. The capital loss deferrals listed above represent net capital losses incurred in the five-month period ended March 31, 2010. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 29 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On March 29, 2010, the Board of Directors approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 10. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2010. For corporate taxpayers, NT Large Company Value and NT Mid Cap Value hereby designate $4,435,883 and $1,746,754, respectively, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended March 31, 2010 as qualified for the corporate dividends received deduction. 30 Financial Highlights NT Large Company Value For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.55 $9.71 $11.13 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.14 0.20 0.22 0.18 Net Realized and Unrealized Gain (Loss) 2.47 (4.16) (1.29) 1.14 Total From Investment Operations 2.61 (3.96) (1.07) 1.32 Distributions From Net Investment Income (0.14) (0.20) (0.22) (0.18) From Net Realized Gains   (0.13) (0.01) Total Distributions (0.14) (0.20) (0.35) (0.19) Net Asset Value, End of Period $8.02 $5.55 $9.71 $11.13 Total Return 47.28% (41.22)% (9.93)% 13.26% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.64% 0.63% 0.62% 0.63% Ratio of Net Investment Income (Loss) to Average Net Assets 1.99% 2.82% 2.10% 2.01% Portfolio Turnover Rate 23% 26% 20% 18% Net Assets, End of Period (in thousands) $308,035 $152,678 $98,618 $71,970 (1) May 12, 2006 (fund inception) through March 31, 2007. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. (4) Annualized. See Notes to Financial Statements. 31 NT Mid Cap Value For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $6.25 $9.04 $11.28 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.17 0.18 0.16 0.14 Net Realized and Unrealized Gain (Loss) 3.45 (2.79) (1.29) 1.44 Total From Investment Operations 3.62 (2.61) (1.13) 1.58 Distributions From Net Investment Income (0.14) (0.18) (0.15) (0.12) From Net Realized Gains   (0.96) (0.18) Total Distributions (0.14) (0.18) (1.11) (0.30) Net Asset Value, End of Period $9.73 $6.25 $9.04 $11.28 Total Return 58.29% (29.25)% (10.79)% 16.03% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.80% 0.80% 0.80% 0.80% Ratio of Net Investment Income (Loss) to Average Net Assets 1.98% 2.36% 1.48% 1.55% Portfolio Turnover Rate 143% 181% 208% 203% Net Assets, End of Period (in thousands) $137,729 $67,933 $45,832 $33,375 (1) May 12, 2006 (fund inception) through March 31, 2007. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. (4) Annualized. See Notes to Financial Statements. 32 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Capital Portfolios, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of NT Large Company Value Fund and NT Mid Cap Value Fund, two of the mutual funds constituting American Century Capital Portfolios, Inc. (the Corporation), as of March 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights each of the three years in the period then ended and for the period May 12, 2006 (inception of the funds) through March 31, 2007. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of NT Large Company Value Fund and NT Mid Cap Value Fund, two of the mutual funds of American Century Capital Portfolios, Inc., as of March 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended and for the period May 12, 2006 through March 31, 2007, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 17, 2010 33 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not interested persons, as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age may be extended or changed with the approval of the remaining independent directors. Mr. Thomas is the only director who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM) and American Century Global Investment Management, Inc. (ACGIM). ACIM and ACGIM are referred to collectively as the advisors. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, ACGIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) 34 Andrea C. Hall Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and director of Research Operations, Midwest Research Institute James A. Olson Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: Position(s) with the Funds: Director, Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Gale E. Sayers Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2000 Principal Occupation(s) During the Past Five Years: President, Chief Executive Officer and Founder, Sayers40, Inc., (technology products and services provider) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Education/Other Professional Experience: BS in Physical Education and M.Ed. in Educational Administration, University of Kansas; Recipient of the Ernst & Young Entrepreneur of the Year Award; inducted into the Chicago Entrepreneurship Hall of Fame and the National Football League Hall of Fame 35 M. Jeannine Strandjord Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005-September 2005) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: Position(s) with the Funds: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP Interested Director Jonathan S. Thomas Year of Birth: Position(s) with the Funds: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, American Century Services, LLC (ACS); Executive Vice President, American Century Investment Management (ACIM) and American Century Global Investment Management (ACGIM); Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Director: Other Directorships Held by Director: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 36 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Funds Principal Occupation During the Past Five Years Jonathan Thomas Director and President and Chief Executive Officer, ACC (March 2007 to present); Chief (1963) President Administrative Officer, ACC (February 2006 to March 2007); Executive since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM, ACGIM; Director, ACIM, ACGIM and other ACC subsidiaries; Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Vice Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne Roepke Chief Compliance Chief Compliance Officer, American Century funds, ACIM, ACGIM and (1956) Officer since 2006 ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to and Senior August 2006); and Treasurer and Chief Financial Officer, various American Vice President Century funds (July 2000 to August 2006). Also serves as: Senior Vice since 2000 President, ACS Charles General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present), General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC President subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS since 2006 Robert Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2000 (January 2001 to present); Chief Compliance Officer, American Century funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as Vice President, ACIM, ACGIM and ACS Ward Stauffer Secretary Attorney, ACC (June 2003  Present) (1960) since 2005 The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 37 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Directors (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments, which holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Mr. Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. 38 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on March 29, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor; 39  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 40 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial 41 condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. The Board concluded that the Advisors profits were reasonable in light of the services provided to the Funds. Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to 42 minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 43 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 44 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 ® Value Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 2000 ® Growth Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Value Index measures the performance of those Russell 2000 Index companies (the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, base d on total market capitalization. The Russell Midcap ® Growth Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Value Index measures the performance of those Russell Midcap Index companies (the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is a market value-weighted index of the stocks of 500 publicly traded U.S. companies chosen for market size, liquidity, and industry group representation that are considered to be leading firms in dominant industries. Each stocks weight in the index is proportionate to its market value. Created by Standard & Poors, it is considered to be a broad measure of U.S. stock market performance. 45 Notes 46 Notes 47 Notes 48 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68261N ITEM 2. CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrants principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrants Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) American Century Asset Allocation Portfolios, Inc.s Annual Certified Shareholder Report Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. (a) The registrants board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a) James A. Olson, Thomas A. Brown and Gale E. Sayers are the registrants designated audit committee financial experts. They are independent as defined in Item 3 of Form N-CSR. (a) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrants annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2009: $ FY 2010: $ (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrants financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2009: $
